Exhibit 10.1

JOHN HANCOCK TOWER

200 CLARENDON STREET

BOSTON, MASSACHUSETTS

 

Lease Dated February 24, 2014

 

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
known as the John Hancock Tower, 200 Clarendon Street, Boston, Massachusetts
02116.

 

The parties to this instrument hereby agree with each other as follows:

 

ARTICLE I

 

Reference Data

 

1.1                               Subjects Referred To

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:

 

BP HANCOCK LLC, a Delaware limited

liability company

 

 

 

Present Mailing Address of Landlord:

 

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

 

 

 

Landlord’s Construction Representative:

 

Michael Bowers

 

 

 

Tenant:

 

CRA INTERNATIONAL, INC., a

Massachusetts corporation

 

 

 

Present Mailing Address of Tenant:

 

200 Clarendon Street,

Boston, Massachusetts 02116

 

 

 

Tenant’s Email Address for Information Regarding Billings and Statements:

 

accountspayable@crai.com

 

and

 

 mjacobs@crai.com

 

1

--------------------------------------------------------------------------------


 

Tenant’s Construction Representative:

 

Maxine Jacobs

 

 

 

Estimated Commencement Date:

 

February 1, 2015

 

 

 

Term or Lease Term (sometimes called the “Original Lease Term”):

 

The period commencing on the Commencement Date and ending on the last day of the
one hundred twentieth (120th) full calendar month immediately following the Rent
Commencement Date, unless extended or sooner terminated as hereinafter provided.

 

 

 

Extension Options:

 

Two (2) periods of five (5) years as provided in and on the terms set forth in
Section 3.2 hereof.

 

 

 

Lease Year:

 

A period of twelve (12) consecutive calendar months, commencing on the first day
of January in each year, except that the first Lease Year of the Lease Term
hereof shall be the period commencing on the Commencement Date and ending on the
succeeding December 31, and the last Lease Year of the Lease Term hereof shall
be the period commencing on January 1 of the calendar year in which the Lease
Term ends, and ending with the date on which the Lease Term ends.

 

 

 

Commencement Date:

 

The later to occur of (x) the date on which Landlord delivers the Premises to
Tenant and (y) January 1, 2015 (subject to Landlord’s right to accelerate the
Commencement Date as set forth in Section 3.1 below). The Premises shall be
considered delivered by Landlord to Tenant on the day on which Landlord
substantially completes Landlord’s Delivery Work, as defined in Exhibit B-1.

 

 

 

Rent Commencement Date:

 

That date which is the later to occur of:

 

(x)  the first to occur of (i) the date which is one hundred eighty (180) days
immediately following the Commencement Date (as such 180-day period may be
extended due to Landlord Delays, as defined in Exhibit B-1) and (ii) the date on
which Tenant commences beneficial use of the Premises for the purpose

 

2

--------------------------------------------------------------------------------


 

 

 

 of conducting business operations therein; and

 

(y)  the substantial completion by Landlord of Landlord’s Rooftop Terrace Work
(as defined in, and subject to the terms and provisions of, Exhibit B-1).

 

 

 

Premises:

 

The entirety of the ninth (9th) and tenth (10th) floors of the Building, in
accordance with the floor plans annexed hereto as Exhibit D and incorporated
herein by reference, as further defined and limited in Section 2.1 hereof.

 

 

 

Rentable Floor Area of the Premises:

 

57,602 square feet.

 

 

 

Annual Fixed Rent:

 

(a) For the period commencing on the Rent Commencement Date and ending on the
day immediately preceding the first (1st) anniversary of the Rent Commencement
Date, Annual Fixed Rent shall be payable at the annual rate of $2,419,284.00
(being the product of (i) $42.00 and (ii) the Rentable Floor Area of the
Premises (being 57,602 square feet).

 

(b) Effective on each anniversary of the Rent Commencement Date occurring during
the Original Lease Term, Annual Fixed Rent shall increase by $1.00 per square
foot of the Rentable Floor Area of the Premises.

 

(c) During the extension option periods, if exercised, Annual Fixed Rent shall
be as determined pursuant to Section 3.2 below.

 

 

 

Tenant Electricity:

 

See Section 5.2

 

 

 

Additional Rent:

 

All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.

 

 

 

Total Rentable Floor Area of the Building:

 

1,695,084 square feet.

 

 

 

Building:

 

For the purposes of this Lease, the Building

 

3

--------------------------------------------------------------------------------


 

 

 

shall mean the building commonly known as the John Hancock Tower, as the same
may be altered, expanded, reduced or otherwise changed by Landlord from time to
time.

 

 

 

Property:

 

The land described on Exhibit A and the Building, together with all parking
facilities, common areas, landscaping and other improvements thereon, as the
same may be altered, expanded, reduced or otherwise changed from time to time.

 

 

 

Permitted Use:

 

General office purposes.

 

 

 

Broker:

 

CB Richard Ellis/New England

 

 

 

Security Deposit:

 

$1,000,000.00, subject to reduction as set forth in Section 16.26 below.

 

1.2          Table of Articles and Sections

 

ARTICLE I

 

 

1

Reference Data

1

 

1.1

Subjects Referred To

1

 

1.2

Table of Articles and Sections

4

 

1.3

Exhibits

7

 

 

 

 

ARTICLE II

 

 

8

Premises

8

 

2.1

Demise and Lease of Premises

8

 

2.2

Appurtenant Rights and Reservations

8

 

2.3

Tenant’s Right of First Offer

11

 

 

 

 

ARTICLE III

 

 

15

Lease Term and Extension Options

15

 

3.1

Term

15

 

3.2

Extension Option

16

 

 

 

 

ARTICLE IV

 

 

17

Condition of Premises; Alterations

17

 

4.1

Preparation of Premises

17

 

 

 

 

ARTICLE V

 

 

17

Annual Fixed Rent and Electricity

17

 

5.1

Fixed Rent

17

 

5.2

Allocation of Electricity Charges

18

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

19

Taxes

19

 

6.1

Definitions

19

 

6.2

Tenant’s Share of Real Estate Taxes

20

 

 

 

 

ARTICLE VII

 

 

21

Landlord’s Repairs and Services and Tenant’s Escalation Payments

21

 

7.1

Structural Repairs

21

 

7.2

Other Repairs to be Made by Landlord

21

 

7.3

Services to be Provided by Landlord

21

 

7.4

Operating Costs Defined

22

 

7.5

Tenant’s Escalation Payments

27

 

7.6

Tenant’s Audit Right

28

 

7.7

No Damage

30

 

 

 

 

ARTICLE VIII

 

 

31

Tenant’s Repairs

31

 

8.1

Tenant’s Repairs and Maintenance

31

 

 

 

 

ARTICLE IX

 

 

31

Alterations

31

 

9.1

Landlord’s Approval

31

 

9.2

Conformity of Work

33

 

9.3

Performance of Work, Governmental Permits and Insurance

33

 

9.4

Liens

34

 

9.5

Nature of Alterations

34

 

9.6

Increases in Taxes

35

 

 

 

 

ARTICLE X

 

 

35

Parking

35

 

10.1

Parking Privileges

35

 

10.2

Parking Charges

36

 

10.3

Garage Operation

36

 

10.4

Limitations

36

 

 

 

 

ARTICLE XI

 

 

37

Certain Tenant Covenants

37

 

 

ARTICLE XII

 

 

39

Assignment and Subletting

39

 

12.1

Restrictions on Transfer

39

 

12.2

Tenant’s Notice

40

 

12.3

Landlord’s Termination Right

40

 

12.4

Consent of Landlord

42

 

12.5

Exceptions

43

 

12.6

Profit on Subleasing or Assignment

44

 

12.7

Additional Conditions

44

 

5

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

 

46

Indemnity and Insurance

46

 

13.1

Tenant’s Indemnity

46

 

13.2

Tenant’s Risk

48

 

13.3

Tenant’s Commercial General Liability Insurance

49

 

13.4

Tenant’s Property Insurance

49

 

13.5

Tenant’s Other Insurance

50

 

13.6

Requirements for Tenant’s Insurance

50

 

13.7

Additional Insureds

51

 

13.8

Certificates of Insurance

51

 

13.9

Subtenants and Other Occupants

51

 

13.10

No Violation of Building Policies

52

 

13.11

Tenant to Pay Premium Increases

52

 

13.12

Landlord’s Insurance

52

 

13.13

Waiver of Subrogation

53

 

13.14

Tenant’s Work

53

ARTICLE XIV

 

 

54

Fire, Casualty and Taking

54

 

14.1

Damage Resulting from Casualty

54

 

14.2

Uninsured Casualty

56

 

14.3

Rights of Termination for Taking

56

 

14.4

Award

57

ARTICLE XV

 

 

57

Default

57

 

15.1

Tenant’s Default

57

 

15.2

Termination; Re-Entry

59

 

15.3

Continued Liability; Re-Letting

59

 

15.4

Intentionally Omitted

61

 

15.5

Waiver of Redemption

61

 

15.6

Landlord’s Default

61

ARTICLE XVI

 

 

62

Miscellaneous Provisions

62

 

16.1

Waiver

62

 

16.2

Cumulative Remedies

62

 

16.3

Quiet Enjoyment

62

 

16.4

Surrender

63

 

16.5

Brokerage

63

 

16.6

Invalidity of Particular Provisions

64

 

16.7

Provisions Binding, etc.

64

 

16.8

Recording; Confidentiality

64

 

16.9

Notices and Time for Action

65

 

16.10

When Lease Becomes Binding and Authority

65

 

16.11

Paragraph Headings

66

 

16.12

Rights of Mortgagee

66

 

6

--------------------------------------------------------------------------------


 

 

16.13

Rights of Ground Lessor

67

 

16.14

Notice to Mortgagee and Ground Lessor

67

 

16.15

Assignment of Rents

67

 

16.16

Status Report and Financial Statements

68

 

16.17

Self-Help

68

 

16.18

Holding Over

69

 

16.19

Entry by Landlord

69

 

16.20

Tenant’s Payments

70

 

16.21

Late Payment

71

 

16.22

Counterparts

71

 

16.23

Entire Agreement

71

 

16.24

Landlord Liability

71

 

16.25

No Partnership

72

 

16.26

Security Deposit

72

 

16.27

Governing Law

75

 

16.28

Waiver of Trial by Jury

75

 

16.29

Building Name

75

 

16.30

Hancock Competitors

77

 

16.31

No Air Rights

77

 

16.32

Building or Property Name and Signage; Tenant’s Termination Option

78

 

16.33

Leasing Restrictions

79

 

16.34

OFAC

79

 

1.3                               Exhibits

 

The following Exhibits attached hereto are a part of this Lease, are
incorporated herein by reference, and are to be treated as a part of this Lease
for all purposes. Undertakings contained in such Exhibits are agreements on the
part of Landlord and Tenant, as the case may be, to perform the obligations
stated therein to be performed by Landlord and Tenant, as and where stipulated
therein.

 

Exhibit A

 

—

 

Legal Description

 

 

 

 

 

Exhibit B-1

 

—

 

Work Agreement

 

 

 

 

 

Exhibit B-2

 

—

 

Landlord’s Delivery Work

 

 

 

 

 

Exhibit B-3

 

—

 

Landlord’s Rooftop Terrace Work

 

 

 

 

 

Exhibit B-4

 

—

 

Rooftop Terrace

 

 

 

 

 

Exhibit B-5

 

—

 

Tenant Plan and Working Drawing Requirements

 

 

 

 

 

Exhibit C

 

—

 

Landlord’s Services

 

7

--------------------------------------------------------------------------------


 

Exhibit D

 

—

 

Floor Plan

 

 

 

 

 

Exhibit E

 

—

 

Form of Declaration Affixing the Commencement Date

 

 

 

 

and Rent Commencement Date of Lease

 

 

 

 

 

Exhibit F

 

—

 

Memorandum Re: Procedure for Allocation of Electricity

 

 

 

 

Costs

 

 

 

 

 

Exhibit G

 

—

 

Forms of Lien Waivers

 

 

 

 

 

Exhibit H

 

—

 

Broker Determination of Prevailing Market Rent

 

 

 

 

 

Exhibit I

 

—

 

List of Mortgages

 

 

 

 

 

Exhibit J

 

—

 

Form of Letter of Credit

 

 

 

 

 

Exhibit K

 

—

 

Form of Certificate of Insurance

 

 

 

 

 

Exhibit L

 

—

 

Hancock Competitors

 

 

 

 

 

Exhibit M

 

—

 

Form of SNDA

 

ARTICLE II

 

Premises

 

2.1                               Demise and Lease of Premises

 

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises in the Building, excluding exterior walls
(except the interior faces thereof), the common stairways and stairwells,
elevators and elevator walls, mechanical rooms, electric and telephone closets,
janitor closets, and pipes, ducts, shafts, conduits, wires and appurtenant
fixtures serving exclusively or in common other parts of the Building, and if
the Premises includes less than the entire rentable area of any floor, excluding
the common corridors, elevator lobbies and toilets located on such floor.

 

2.2                               Appurtenant Rights and Reservations

 

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided (provided that no such changes or
alterations shall materially adversely affect Tenant’s access to or use of the
Premises for the normal conduct of business or reduce the parking privileges
allotted to Tenant), Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use in common with others, but not in a manner or extent
that would materially interfere with the normal operation and use of the
Building as a multi-tenant office building and subject to reasonable rules of
general applicability to tenants of the Building from time to time

 

8

--------------------------------------------------------------------------------


 

made by Landlord of which Tenant is given notice: (a) the common lobbies,
corridors, stairways, and elevators of the Building, and the pipes, ducts,
shafts, conduits, wires and appurtenant meters and equipment serving the
Premises in common with others, (b) the loading areas serving the Building and
the common walkways and driveways necessary for access to the Building, (c) if
the Premises include less than the entire rentable floor area of any floor, the
common toilets, corridors and elevator lobby of such floor and (d) the common
areas of the Property as Landlord makes the same available from time to time;
and no other appurtenant rights and easements. Notwithstanding anything to the
contrary herein, Landlord has no obligation to allow any particular
telecommunication service provider to have access to the Building or to the
Premises. If Landlord permits such access, Landlord may condition such access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in its reasonable discretion.

 

Landlord reserves for its benefit the right from time to time, without
unreasonable interference with Tenant’s use: (a) to install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building, or either, pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises or the Building, and (b) to alter or relocate
any other common facility, provided that substitutions are substantially
equivalent or better. Installations, replacements and relocations referred to in
clause (a) above shall be located so far as practicable in the central core area
of the Building, above ceiling surfaces, below floor surfaces or within
perimeter walls of the Premises, and in any case so as not to reduce the usable
area of the Premises. Except in the case of emergencies or for normal cleaning
and maintenance operations, Landlord agrees to give Tenant reasonable advance
notice of any of the foregoing activities which require work in the Premises. In
connection with the foregoing, Landlord agrees to use commercially reasonable
efforts to minimize interference with Tenant’s business operations in the
Premises, consistent with the nature of the rights being exercised.

 

Landlord reserves and accepts for its benefit all rights of ownership and use in
all respects outside the Premises, including without limitation, the Building
and all other structures and improvements on and common areas of the Property,
except that at all times during the term of this Lease Tenant shall have a
reasonable means of access from a public street to the Premises. Without
limitation of the foregoing reservation of rights by Landlord, it is understood
that in its sole discretion Landlord shall have the right to change and
rearrange the common areas, to change, relocate and eliminate facilities
therein, to erect new structures thereon, to permit the use of or lease all or
part thereof for exhibitions and displays and to sell, lease or dedicate all or
part thereof to public use; and further that Landlord shall have the right to
make changes in, additions to and eliminations from the Building and other
structures and improvements on the Property, the Premises excepted; provided
however that Tenant, its employees, agents, clients, customers, and invitees
shall at all times have reasonable access to the Building and Premises. Landlord
is not under any obligation to permit individuals without proper building
identification to enter the Building after 6:00 p.m.

 

9

--------------------------------------------------------------------------------


 

2.2.1       Rooftop Terrace

 

Landlord shall construct and complete, at its sole cost and expense as part of
the Landlord’s Work (as that term is defined in Section 1.1(A) of Exhibit B-1
attached to this Lease) a separate outside deck on the rooftop of the eighth
(8th) floor of the Building as shown on Exhibit B-4 attached hereto (the
“Rooftop Terrace”). So long as Tenant is leasing that portion of the ninth (9th)
floor of the Building adjoining Tenant’s Rooftop Terrace Area (as hereinafter
defined), Tenant shall have the exclusive right to use that portion of the
Rooftop Terrace that is accessible from the Premises (identified on Exhibit B-4
as “Tenant’s Rooftop Terrace Area”). Tenant’s access to and use of Tenant’s
Rooftop Terrace Area shall be subject to applicable Legal Requirements (as
defined in Section 1.3 of Exhibit B-1 attached hereto), governmental or
quasi-governmental prohibitions and/or restrictions (including without
limitation any temporary or permanent closure(s) of the Rooftop Terrace and/or
restriction of Tenant’s use thereof due to concerns about terror or terrorism),
the availability of insurance at commercially reasonable rates, and Landlord’s
reasonable rules with respect thereto that may be established from time to time
(including Tenant’s reimbursement of Landlord as Additional Rent for all
reasonable costs incurred by Landlord associated therewith, but specifically
excluding any mandatory closure of Tenant’s Rooftop Terrace Area during specific
months of the year). In connection with the foregoing, it is understood and
agreed that Tenant’s Rooftop Terrace Area shall have a maximum capacity of
forty-nine (49) people. Tenant shall be responsible, at its sole cost and
expense, for all maintenance, repair, cleaning, landscaping and access control,
required to keep Tenant’s Rooftop Terrace Area in substantially the same
condition in which it is delivered to Tenant, excluding reasonable wear and
tear, damage by fire or other casualty, or damage caused by Landlord or its
agents, employees or contractors; provided, however, that upon Tenant’s request,
Landlord will perform the maintenance and repair of Tenant’s Rooftop Terrace
Area, at Tenant’s sole cost and expense on a “work order” basis under
Section 7.3 below (provided further that under no circumstances will either
Landlord or Tenant be responsible for any snow or ice removal from the Rooftop
Terrace, Tenant hereby assuming all risk associated with its use of Tenant’s
Rooftop Terrace Area during winter conditions). Tenant’s Rooftop Terrace Area
shall be deemed to be a part of the Premises for all intents and purposes of
this Lease; provided, however, that (i) there shall be no rentable floor area
associated with Tenant’s Rooftop Terrace Area and no obligation to pay Annual
Fixed Rent with respect thereto and (ii) Tenant shall not have the right to
separately assign its rights under this Section 2.2.1 or to sublease all or any
portion of Tenant’s Rooftop Terrace Area, other than in connection with an
assignment of this Lease or sublease of the Premises permitted under Article XII
below.  Without limiting the generality of the foregoing, it is expressly
understood and agreed that the insurance and indemnification provisions of
Article XIII of this Lease shall be deemed to apply to Tenant’s use of Tenant’s
Rooftop Terrace Area; provided, however, that Tenant shall not be liable for any
damage caused to the underlying roof structure to the extent resulting from
Tenant’s proper use of Tenant’s

 

10

--------------------------------------------------------------------------------


 

Rooftop Terrace Area in compliance with the terms and provisions of this Lease.

 

2.3                               Tenant’s Right of First Offer

 

(A)                               Right of First Offer Conditions.  During the
Lease Term, on the conditions (which conditions Landlord may waive by written
notice to Tenant) that both at the time that any Available ROFO Space first
becomes available and as of the date upon which the Available ROFO Space which
Tenant has elected to lease pursuant to this Section 2.3 would have otherwise
become incorporated into the Premises: (i) there exists no Event of Default,
(ii) this Lease is still in full force and effect, and (iii) Tenant has not
assigned this Lease (excluding any assignment to a Permitted Transferee which is
permitted in accordance with Section 12.5) and Tenant (together with any
Permitted Transferee permitted under Section 12.5 and any Permitted Occupants
permitted under Section 12.7) directly leases and occupies at least 57,000
square feet of rentable floor area on the third (3rd) through sixteenth (16th)
floors of the Building, prior to accepting any offer to lease Available ROFO
Space to a third party other than a third party with Prior Rights, Landlord will
first offer such Available ROFO Space to Tenant for lease pursuant to this
Section 2.3.  Notwithstanding anything to the contrary in this Lease, if
Landlord delivers to Tenant a Landlord’s ROFO Notice (as hereinafter defined) at
any time prior to the Rent Commencement Date, Tenant’s lease of such Available
ROFO Space shall commence in accordance with the terms of the second sentence of
Section 2.3(D)(1) below and without regard to the status of completion of any
Tenant Improvement Work under this Lease with respect to the Premises.

 

(B)                               Available ROFO Space.  For the purposes
hereof, the “Available ROFO Space” shall be defined as any and all blocks of
space consisting of between 5,000 and 10,000 square feet of rentable floor area
located on the third (3rd) through sixteenth (16th) floors of the Building as
and when such space becomes available for reletting (as hereinafter defined). 
Available ROFO Space shall be deemed “available for reletting” when Landlord, in
its sole judgment, determines that the then current tenant of the applicable
Available ROFO Space will vacate the Available ROFO Space at the expiration or
earlier termination of such tenant’s lease and any applicable Prior Rights have
lapsed or been waived.

 

(C)                               Exercise of Right to Lease Available ROFO
Space.  Landlord shall give Tenant written notice (“Landlord’s ROFO Notice”) at
the time that Landlord determines, as aforesaid, that an Available ROFO Space
will become available for lease to Tenant and any applicable Prior Rights have
lapsed or been waived.  Landlord’s ROFO Notice shall set forth the size,
configuration and exact location of the Available ROFO Space, Landlord’s
quotation of a proposed annual fixed rent for the Available ROFO Space, and all
other material terms and conditions which will apply to the Available ROFO
Space.  Except as otherwise provided in Section 2.3(D) below, the term for the
Available ROFO Space shall be coterminous with the Original Lease Term
(including extension terms timely and properly exercised pursuant to
Section 3.2).

 

Upon receipt of a Landlord’s ROFO Notice, Tenant shall have the right,
exercisable upon written notice (“Tenant’s ROFO Exercise Notice”) given to
Landlord within ten (10)

 

11

--------------------------------------------------------------------------------


 

business days of Tenant’s receipt of Landlord’s ROFO Notice, to elect either
(i) to lease all of the Available ROFO Space, on the terms set forth in
Landlord’s ROFO Notice, (ii) to lease all of the Available ROFO Space, but
reject the quotation of annual fixed rent set forth in Landlord’s ROFO Notice
and set forth Tenant’s good faith determination of the annual fixed rent for the
Available ROFO Space (the “Tenant’s Determination”), or (iii) reject Landlord’s
ROFO Notice.  If Tenant fails timely to give Tenant’s ROFO Exercise Notice,
Tenant shall be deemed to have rejected Landlord’s ROFO Notice and Tenant will
have no further right to lease such Available ROFO Space pursuant to this
Section 2.3 unless such Available ROFO Space again becomes available for
reletting and subject to any Prior Rights and without any obligation of Landlord
to subsequently send to Tenant a Landlord’s Revised Offer as hereinafter
provided.  If Tenant timely delivers the Tenant’s ROFO Exercise Notice, that
accepts the terms of Landlord’s ROFO Notice or if Tenant timely delivers the
Tenant’s ROFO Exercise Notice which rejects Landlord’s quotation of Annual Fixed
Rent but does not set forth the Tenant’s Determination, Landlord shall lease and
demise to Tenant and Tenant shall hire and take from Landlord such Available
ROFO Space, upon the terms set forth in Landlord’s ROFO Notice and otherwise
upon all of the same terms and conditions of the Lease except as otherwise
hereinafter set forth.  If Tenant shall timely deliver the Tenant’s ROFO
Exercise Notice which rejects Landlord’s quotation of the annual fixed rent for
the Available ROFO Space and sets forth a Tenant’s Determination, then Landlord
shall have a period of ten (10) days to (1) accept the Tenant’s Determination as
the Annual Fixed Rent for the Available ROFO Space, or (2) reject Tenant’s
Determination of the Annual Fixed Rent for the Available ROFO Space.  If
Landlord timely accepts Tenant’s Determination, then Landlord shall lease and
demise to Tenant and Tenant shall hire and take from Landlord, such Available
ROFO Space, upon the terms set forth in Landlord’s ROFO Notice but with the
Annual Fixed Rent for the Available ROFO Space as set forth in Tenant’s
Determination and otherwise upon all of the same terms and conditions of this
Lease except as otherwise set forth in this Lease.  If Landlord fails to timely
respond to Tenant’s Determination, Landlord will be deemed to have rejected the
Tenant’s Determination.

 

If Landlord rejects or is deemed to have rejected the Tenant’s Determination,
then, unless Tenant notifies Landlord in writing within three (3) business days
following the date of Landlord’s rejection or deemed rejection of Tenant’s
Determination indicating that Tenant elects to lease the Available ROFO Space
and accepts the terms of Landlord’s ROFO Notice, Landlord shall thereafter be
free for a period of twelve (12) months to lease the Available ROFO Space to any
other party at a net effective rental that is not less than ninety-five percent
(95%) of the net effective rental rate set forth in Tenant’s Determination.  The
“net effective rental rate” shall be determined based upon the fixed rental
rates, base years, length of the term and the amount of any concessions such as
tenant improvement allowances and any free rent with respect to such proposal. 
If, within twelve (12) months (or six (6) months in the event that the
commencement date for the Available ROFO Space was more than twenty-four (24)
months after the date of Landlord’s ROFO Notice) after a rejection or deemed
rejection by Landlord of a Tenant’s Determination, Landlord proposes to lease
the Available ROFO Space for a net effective rental rate that is less than
ninety-five percent (95%) of the net effective rental rate in the

 

12

--------------------------------------------------------------------------------


 

Tenant’s Determination, Landlord shall first comply with the requirements of
this Section 2.3 and re-offer the Available ROFO Space for lease to Tenant at
that same net effective rental rate in the third party offer (the “Landlord’s
Revised Offer”), provided, however, Tenant shall have ten (10) business days to
accept or reject Landlord’s revised offer and Tenant shall have no right or
additional time period to submit a Tenant’s Determination with respect to such
Landlord’s Revised Offer.  If Tenant rejects Landlord’s Revised Offer or fails
to timely respond within such ten (10) business day period, Landlord shall be
free to lease the Available ROFO Space to any third party at any net effective
rental rate that is equal to or greater than the net effective rental rate set
forth in Landlord’s Revised Offer.

 

Landlord’s obligation to send a Landlord’s Revised Offer shall only apply if
Landlord rejects (or is deemed to have rejected) a Tenant’s Determination and
shall not apply if Tenant delivers a Tenant’s ROFO Exercise Notice which rejects
Landlord’s ROFO Notice and does not set forth a Tenant’s Determination or Tenant
fails to timely deliver a Tenant’s ROFO Exercise Notice.

 

(D)                               Lease Provisions Applying to Available ROFO
Space.  The leasing to Tenant of such Available ROFO Space shall be upon all of
the same terms and conditions of the Lease, except as follows:

 

1.                                      Commencement Date; Occupancy Date.  The
term as to the Available ROFO Space shall be co-terminous with the term of this
Lease subject, however, to the terms of subsection 5 below.  The Commencement
Date in respect of such Available ROFO Space shall be the later of:  (x) the
commencement date in respect of such Available ROFO Space specified in
Landlord’s ROFO Notice, which date shall be no sooner than three (3) months from
the date of Landlord’s ROFO Notice (“Estimated ROFO Commencement Date”) or
(y) the date that Landlord delivers such Available ROFO Space to Tenant in the
condition specified in Landlord’s ROFO Notice or as otherwise provided in
Section 2.3(D)(4) below.

 

2.                                      Fixed Annual Rent.  The Annual Fixed
Rent in respect of such Available ROFO Space shall be as set forth in Landlord’s
ROFO Notice, unless pursuant to Section 2.3(B) above, Landlord has accepted
Tenant’s Determination, in which event the Annual Fixed Rent in respect of such
Available ROFO Space shall be the Annual Fixed Rent set forth in Tenant’s
Determination.

 

3.                                      Base Years.  The Base Year with respect
to Operating Expenses for such Available ROFO Space shall be the calendar year
in which the Commencement Date with respect to such Available ROFO Space
occurs.  The Base Year with respect to Landlord’s Tax Expenses for such
Available ROFO Space shall be the fiscal/tax year in which the Commencement Date
with respect to such Available ROFO Space occurs.

 

4.                                      Condition of Available ROFO Space. 
Tenant shall take such Available

 

13

--------------------------------------------------------------------------------


 

ROFO Space “as-is” in its then (i.e., as of the date of delivery) state of
construction, finish, and decoration, without any obligation on the part of
Landlord to construct or prepare any Available ROFO Space for Tenant’s
occupancy, and with no obligation on the part of Landlord to provide any
Landlord Contribution in respect of such Available ROFO Space unless otherwise
specified in Landlord’s ROFO Notice or otherwise mutually agreed by Landlord and
Tenant.

 

5.                                      End of Lease Term.  If the Available
ROFO Space shall be available for delivery to Tenant at any time during the last
thirty six (36) months of the Original Lease Term or the first Extended Term, as
the case may be, then:  (a) if Tenant then has a right to extend the term of the
Lease pursuant to Section 3.2 which has not either lapsed unexercised or been
irrevocably waived), then Tenant shall have no right to lease such Available
ROFO Space unless, prior to, or simultaneously with, the giving of Tenant’s ROFO
Exercise Notice, Tenant timely and properly exercises such extension option, in
which event the term as to the Available ROFO Space shall be co-terminous with
the term of this Lease; or (b) if Tenant has no further right to extend the term
of the Lease (i.e. because Tenant’s right to extend the Term of the Lease
pursuant to Section 3.2 has been irrevocably waived by Tenant or has lapsed
unexercised), then the term as to the Available ROFO Space shall be the lesser
of (i) the term specified in Landlord’s ROFO Notice and (ii) five (5) years.
Notwithstanding Tenant’s exercise of its next extension option in accordance
with the foregoing, the Annual Fixed Rent for the original Premises for such
Extended Term shall be determined at the same time and in the same manner such
Annual Fixed Rent would have been determined if Tenant had exercised the
extension option within the time periods for such exercise set forth in
Section 3.2(B) of this Lease.

 

(E)                                Prior Rights.  For purposes of this Lease, it
is agreed that the term “Prior Rights” means (x) any rights of first offer,
first refusal, expansion, renewal, extension or other rights to lease that
encumber what would otherwise have been Available ROFO Space which rights were
granted prior to the date hereof; (y) extension or renewal rights granted by
Landlord at any time whether prior to or subsequent to the date hereof to
existing tenants of any space that would otherwise have been Available ROFO
Space (i.e. regardless of whether the existing or future leases for such space
expressly provide the existing tenants thereunder with any such right to renew
or extend); and (z) any rights that encumber what would otherwise have been
Available ROFO Space which rights Landlord may grant to future tenants after
Tenant declines (or is deemed to have declined) to exercise its right of first
offer under this Section 2.3 and Landlord subsequently leases the offered space
to a third party (including, without limitation, rights of first offer, first
refusal, expansion, or extension that may be granted to such future tenant and,
in the case of rights of first offer, first refusal and expansion, that were
also included in Landlord’s ROFO Notice to Tenant).

 

(F)                                 Holdover Tenants.  If Tenant shall timely
exercise its rights under this Section 2.3 with respect to the Available ROFO
Space designated in Landlord’s ROFO Notice and if,

 

14

--------------------------------------------------------------------------------


 

thereafter, the then occupant of the Available ROFO Space with respect to which
Tenant shall have so exercised such right wrongfully fails to deliver possession
of such premises at the time when its tenancy is scheduled to expire, Landlord
shall use reasonable efforts and due diligence (which shall be limited to the
commencement and prosecution of an eviction proceeding within sixty (60) days
after the date on which the hold-over commences, but shall not require the
taking of any appeal) to evict such occupant from such space and to deliver
possession thereof to Tenant.  In such event, the commencement of the term of
Tenant’s occupancy and lease of such additional space shall, in the event of
such holding over by such occupant, be deferred until possession of the
additional space is delivered to Tenant.  If any sums are recovered from the
holdover tenant, they shall be paid as follows: first, to reimburse Landlord for
any legal fees incurred to collect same and recover possession; second, Landlord
shall be entitled to receive and retain from payments by or amounts recovered
from such holdover tenant (whether as use and occupancy payments, damages or
otherwise) the amount of rent that Tenant would by paying Landlord if possession
was timely delivered; and third, Tenant shall be entitled to receive and retain
from payments by or amounts otherwise received from such holdover tenant any
damages to which Landlord would otherwise be entitled as well as any use and
occupancy or other payments that are in excess of the rent Tenant would be
paying Landlord (not taking into account any rent abatement) if possession was
timely delivered. The failure of the then occupant of such premises to so vacate
shall not constitute a default or breach by Landlord and shall not give Tenant
any right to terminate this Lease or to deduct from, offset against or withhold
Annual Fixed Rent or Additional Rent (or any portions thereof); except that if
such hold-over exceeds six (6) months, then Tenant may, within ten (10) business
days after such date, cancel the exercise of its option to lease the Available
ROFO Space by giving to Landlord a written cancellation notice, provided,
however, that if Landlord delivers the Available ROFO Space to Tenant on or
before the date thirty (30) days after Landlord receives such cancellation
notice, such cancellation notice shall be void and without further force or
effect.

 

ARTICLE III

 

Lease Term and Extension Options

 

3.1                               Term

 

The Term of this Lease shall be the period specified in Section 1.1 hereof as
the “Lease Term,” unless sooner terminated or extended as herein provided.

 

Notwithstanding anything contained herein or in Exhibit B-1 to the contrary,
Landlord shall have the right, exercisable upon six (6) months’ prior written
notice to Tenant, to accelerate the Commencement Date to that date which is the
later to occur of (x) the date on which Landlord substantially completes
Landlord’s Delivery Work, as defined in Exhibit B-1, and (y) September 1, 2014.

 

As soon as may be convenient after the Commencement Date and the Rent

 

15

--------------------------------------------------------------------------------


 

Commencement Date have been determined, Landlord and Tenant agree to join with
each other in the execution, in the form of Exhibit E hereto, of a written
Commencement Date Agreement in which the Commencement Date, Rent Commencement
Date and specified Lease Term of this Lease shall be stated. If Tenant shall
fail to execute such Agreement, the Commencement Date, Rent Commencement Date
and Lease Term shall be as reasonably determined by Landlord in accordance with
the terms of this Lease.

 

3.2                               Extension Option

 

(A)                               On the conditions (which conditions Landlord
may waive by written notice to Tenant) that both at the time of exercise of the
herein described option to extend and as of the commencement of the Extended
Term in question (i) there exists no “Event of Default” (defined in
Section 15.1), (ii) this Lease is still in full force and effect, and
(iii) Tenant has neither assigned this Lease nor sublet more than fifty percent
(50%) of the Rentable Floor Area of the Premises (excluding any assignment or
sublease to a Permitted Transferee which is permitted in accordance with
Section 12.5 and any Permitted Occupants permitted under Section 12.7), Tenant
shall have the right to extend the Term hereof upon all the same terms,
conditions, covenants and agreements herein contained (except for the Annual
Fixed Rent which shall be adjusted during the option period as hereinbelow set
forth and except that there shall be no further option to extend) for two
(2) periods of five (5) years as hereinafter set forth. Each option period is
sometimes herein referred to as the “Extended Term.” Notwithstanding any
implication to the contrary Landlord has no obligation to make any additional
payment to Tenant in respect of any construction allowance or the like or to
perform any work to the Premises as a result of the exercise by Tenant of any
such option except as otherwise agreed upon.

 

(B)                               If Tenant desires to exercise an option to
extend the Term, then Tenant shall give notice (“Exercise Notice”) to Landlord,
not earlier than eighteen (18) months nor later than (15) months prior to the
expiration of the then Term of this Lease (as it may have been previously
extended) exercising such option to extend. Within thirty (30) days after
Landlord’s receipt of the Exercise Notice, Landlord shall provide Landlord’s
quotation to Tenant of a proposed Annual Fixed Rent for the applicable Extended
Term (“Landlord’s Rent Quotation”). If at the expiration of thirty (30) days
after the date when Landlord provides such quotation to Tenant (the “Negotiation
Period”), Landlord and Tenant have not reached agreement on a determination of
an Annual Fixed Rent for such Extended Term and executed a written instrument
extending the Term of this Lease pursuant to such agreement, then Tenant shall
have the right, for thirty (30) days following the expiration of the Negotiation
Period, to make a request to Landlord for a broker determination (the “Broker
Determination”) of the Prevailing Market Rent (as defined in Exhibit H) for such
Extended Term, which Broker Determination shall be made in the manner set forth
in Exhibit H. If Tenant timely shall have requested the Broker Determination,
then the Annual Fixed Rent for such Extended Term shall be the Prevailing Market
Rent as determined by the Broker Determination. If Tenant does not timely
request the Broker Determination, then the Annual Fixed Rent during the
applicable Extended Term shall be equal to Landlord’s Rent Quotation.

 

(C)                               Upon the giving of the Exercise Notice by
Tenant to Landlord exercising Tenant’s

 

16

--------------------------------------------------------------------------------


 

applicable option to extend the Lease Term in accordance with the provisions of
Section 3.2 (B) above, then this Lease and the Lease Term hereof shall
automatically be deemed extended, for the applicable Extended Term, without the
necessity for the execution of any additional documents, except that Landlord
and Tenant agree to enter into an instrument in writing setting forth the Annual
Fixed Rent for the applicable Extended Term as determined in the relevant manner
set forth in this Section 3.2; and in such event all references herein to the
Lease Term or the Term of this Lease shall be construed as referring to the
Lease Term, as so extended, unless the context clearly otherwise requires, and
except that there shall be no further option to extend the Lease Term.
Notwithstanding anything contained herein to the contrary, in no event shall
Tenant have the right to exercise more than one extension option at a time and,
further, Tenant shall not have the right to exercise its second extension option
unless it has duly exercised its first extension option and in no event shall
the Lease Term hereof be extended pursuant to this Section 3.2 for more than ten
(10) years after the expiration of the Original Lease Term hereof.

 

ARTICLE IV

 

Condition of Premises; Alterations

 

4.1                              Preparation of Premises

 

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.

 

ARTICLE V

 

Annual Fixed Rent and Electricity

 

5.1                               Fixed Rent

 

Tenant agrees to pay to Landlord, on the Rent Commencement Date, and thereafter
monthly, in advance, on the first day of each and every calendar month during
the Original Lease Term, a sum equal to one-twelfth (1/12th) of the Annual Fixed
Rent specified in Section 1.1 hereof and on the first day of each and every
calendar month during each Extended Term (if exercised), a sum equal to
one-twelfth of the Annual Fixed Rent as determined in Section 3.2 for the
applicable Extended Term. Until notice of some other designation is given, fixed
rent and all other charges for which provision is herein made shall be paid by
remittance to or for the order of Landlord either:

 

(i)                                     By U.S. Mail:

 

BP Hancock LLC

P.O. Box 842583

Boston, Massachusetts 02284-2583

 

17

--------------------------------------------------------------------------------


 

(ii)                                  By Overnight Courier:

 

BP Hancock LLC

Lockbox #842583

20 Commerce Way, Suite 800

Woburn, Massachusetts 01801-1057

 

(iii)                               By Wire Transfer:

 

Bank:

 

Wells Fargo Bank, National Association

City and State:

 

San Francisco, California

ABA No.:

 

121000248

Account No.:

 

4123005803

Account Name:

 

BP Hancock LLC

Reference:

 

Tenant name and property address

 

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date shall be other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.

 

Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated, and the first payment on account thereof
shall be determined in similar fashion and shall commence on the applicable
dates set forth herein for such payments and other provisions of this Lease
calling for monthly payments shall be read as incorporating this undertaking by
Tenant.

 

Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.

 

The Annual Fixed Rent and all other charges for which provision is made in this
Lease shall be paid by Tenant to Landlord without setoff, deduction or
abatement, except as otherwise provided in this Lease (including, without
limitation, the provisions of Section 1.1(D) of Exhibit B-1 attached hereto).

 

5.2                               Allocation of Electricity Charges

 

Landlord shall allocate the cost of electricity to Tenant in accordance with the
procedure contained in Exhibit F, and Tenant shall pay for electricity as
provided in said Exhibit F.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Taxes

 

6.1                               Definitions

 

With reference to the real estate taxes referred to in this Article VI, it is
agreed that terms used herein are defined as follows:

 

(a)                                 “Tax Year” means the 12-month period
beginning July 1 each year during the Lease Term or if the appropriate
Governmental tax fiscal period shall begin on any date other than July 1, such
other date.

 

(b)                                 “Landlord’s Tax Expenses Allocable to the
Premises” means the same proportion of Landlord’s Tax Expenses as Rentable Floor
Area of Tenant’s Premises bears to the Total Rentable Floor Area of the
Building.

 

(c)                                  “Landlord’s Tax Expenses” with respect to
any Tax Year means the aggregate “real estate taxes” (hereinafter defined) with
respect to that Tax Year, reduced by any net abatement receipts with respect to
that Tax Year.

 

(d)                                 “Real estate taxes” means all taxes and
special assessments of every kind and nature and user fees and other like fees
assessed by any Governmental authority on, or allocable to the Property which
the Landlord shall be obligated to pay because of or in connection with the
ownership, leasing or operation of the Property and reasonable expenses of and
fees for any formal or informal proceedings for negotiation or abatement of
taxes (collectively, “Abatement Expenses”), which Abatement Expenses shall be
excluded from Base Taxes. The amount of special taxes or special assessments to
be included shall be limited to the amount of the installment (plus any
interest, other than penalty interest payable thereon) of such special tax or
special assessment required to be paid during the year in respect of which such
taxes are being determined. There shall be excluded from such taxes (1) all
income, estate, succession, inheritance, franchise and transfer taxes, and
(2) interest or penalties incurred as a result of Landlord’s late payment of
real estate taxes; provided, however, that if at any time during the Lease Term
the present system of ad valorem taxation of real property shall be changed so
that in lieu of, or in addition to, the whole or any part of the ad valorem tax
on real property, there shall be assessed on Landlord a capital levy or other
tax on the gross rents received with respect to the Property, or a Federal,
State, County, Municipal, or other local income, franchise, excise or similar
tax, assessment, levy or charge (distinct from any now in effect in the
jurisdiction in which the Property is located) measured by or based, in whole or
in part, upon any such gross rents, then any and all of such taxes, assessments,
levies or charges, to the extent so measured or based, shall be deemed to be
included within the term “real estate taxes” but only to the extent that the
same would be payable if the Property were the only property of Landlord.

 

19

--------------------------------------------------------------------------------


 

(e)                                  “Base Taxes” means Landlord’s Tax Expenses
(hereinbefore defined) for fiscal tax year 2016 (that is the period beginning
July 1, 2015 and ending June 30, 2016).

 

(f)                                   “Base Taxes Allocable to the Premises”
means the same proportion of Base Taxes as the Rentable Floor Area of Tenant’s
Premises bears to the Total Rentable Floor Area of the Building.

 

(g)                                  If during the Lease Term the Tax Year is
changed by applicable law to less than a full 12-month period, the Base Taxes
and Base Taxes Allocable to the Premises shall each be proportionately reduced.

 

6.2                               Tenant’s Share of Real Estate Taxes

 

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Lease Term Landlord’s Tax Expenses Allocable to the Premises for a full Tax
Year exceed Base Taxes Allocable to the Premises or for any such fraction of a
Tax Year exceed the corresponding fraction of Base Taxes Allocable to the
Premises (such amount being hereinafter referred to as the “Tax Excess”), then
Tenant shall pay to Landlord, as Additional Rent, the amount of such Tax Excess.
Payments by Tenant on account of the Tax Excess shall be made monthly at the
time and in the fashion herein provided for the payment of Annual Fixed Rent.
The amount so to be paid to Landlord shall be an amount from time to time
reasonably estimated by Landlord to be sufficient to provide Landlord, in the
aggregate, a sum equal to the Tax Excess, at least ten (10) days before the day
on which tax payments by Landlord would become delinquent. Not later than ninety
(90) days after Landlord’s Tax Expenses Allocable to the Premises are
determinable for the first such Tax Year or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Lease Term, Landlord shall
render Tenant a statement in reasonable detail certified by a representative of
Landlord showing for the preceding year or fraction thereof, as the case may be,
real estate taxes allocated to the Building, abatements and refunds, if any, of
any such taxes and assessments, expenditures incurred in seeking such abatement
or refund, the amount of the Tax Excess, the amount thereof already paid by
Tenant and the amount thereof overpaid by, or remaining due from, Tenant for the
period covered by such statement. Within thirty (30) days after the receipt of
such statement, Tenant shall pay any sum remaining due. Any balance shown as due
to Tenant shall be credited against Annual Fixed Rent next due, or refunded to
Tenant if the Lease Term has then expired and Tenant has no further obligation
to Landlord. Expenditures for legal fees and for other expenses incurred in
obtaining an abatement or refund may be charged against the abatement or refund
before the adjustments are made for the Tax Year. Only Landlord shall have the
right to institute tax reduction or other proceedings to reduce real estate
taxes or the valuation of the Building and the Property.

 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by Landlord shall be rendered and payments made on account of such
installments.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Landlord’s Repairs and Services and Tenant’s Escalation Payments

 

7.1                               Structural Repairs

 

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, Landlord shall, throughout the Lease Term,
keep and maintain, or cause to be kept and maintained, in good order, condition
and repair in a manner at least equal to other comparable first class office
towers in the City of Boston, the following portions of the Building: the roof,
the exterior and load bearing walls, the foundation, the structural columns and
floor slabs and other structural elements of the Building; provided however,
that, subject to Section 13.13, Tenant shall pay to Landlord, as Additional
Rent, the cost of any and all such repairs which may be required as a result of
repairs, alterations, or installations made by Tenant or any subtenant,
assignee, licensee or concessionaire of Tenant or any agent, servant, employee
or contractor of any of them or to the extent of any loss, destruction or damage
caused by the omission or negligence of Tenant, any assignee or subtenant or any
agent, servant, employee, customer, visitor or contractor of any of them.

 

7.2                               Other Repairs to be Made by Landlord

 

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, and except as otherwise provided in this
Lease, Landlord agrees to keep and maintain, or cause to be kept and maintained,
in good order, condition and repair in a manner at least equal to other
comparable first class office towers in the City of Boston, the common areas and
facilities of the Building, including heating, ventilating, air conditioning,
plumbing and other Building systems equipment servicing the Premises and/or the
common areas of the Building, except that Landlord shall in no event be
responsible to Tenant for (i) the condition of glass in and about the Premises
(other than for glass in exterior walls for which Landlord shall be responsible
unless, subject to Section 13.13, the damage thereto is attributable to Tenant’s
negligence or misuse, in which event the responsibility therefor shall be
Tenant’s), or (ii) any condition in the Premises or the Building caused by any
act or neglect of Tenant or any agent, employee, contractor, assignee,
subtenant, licensee, concessionaire or invitee of Tenant. Without limitation,
Landlord shall not be responsible to make any improvements or repairs to the
Building or the Premises other than as expressly provided in Section 7.1 or in
this Section 7.2, unless expressly otherwise provided in this Lease.

 

7.3                               Services to be Provided by Landlord

 

In addition, and except as otherwise provided in this Lease and subject to
Tenant’s responsibilities in regard to electricity as provided in Section 5.2,
Landlord agrees to furnish services, utilities, facilities and supplies as set
forth in said Exhibit C equal in quality comparable to those customarily
provided by landlords in high quality buildings in Boston. In addition, Landlord
agrees to furnish, at Tenant’s expense, such additional special services as may
be mutually agreed upon by Landlord and Tenant, upon

 

21

--------------------------------------------------------------------------------


 

reasonable and equitable rates from time to time established by Landlord. Tenant
agrees to pay to Landlord, as Additional Rent, the cost of any such additional
Building services requested by Tenant and for the cost of any additions,
alterations, improvements or other work performed by Landlord in the Premises at
the request of Tenant within thirty (30) days after being billed therefor.

 

7.4                               Operating Costs Defined

 

“Operating Expenses Allocable to the Premises” means the same proportion of the
Landlord’s Operating Expenses (as hereinafter defined) as Rentable Floor Area of
the Premises bears to the Total Rentable Floor Area of the Building. “Base
Operating Expenses” means Landlord’s Operating Expenses for calendar year 2015
(that is the period beginning January 1, 2015 and ending December 31, 2015).
Base Operating Expenses shall not include (i) market-wide cost increases due to
extraordinary circumstances, including but not limited to, Force Majeure (as
defined in Section 14.1), boycotts, strikes, conservation surcharges, security
concerns, embargoes or shortages (any of the foregoing being referred to as an
“Extraordinary Expense”) and (ii) the cost of any “Permitted Capital
Expenditures” (as defined hereinbelow in this Section 7.4).  However, if a
particular Extraordinary Expense continues for more than twenty-four (24)
consecutive months, then during each year after calendar year 2015 in which it
continues (and on a pro rata basis if it continues for part, but not all, of a
subsequent year), Base Operating Expenses shall include such Extraordinary
Expense. By way of example only, if there is a conservation surcharge that
constitutes an Extraordinary Expense, and if such surcharge continues for more
than twenty-four (24) consecutive months, then for every year after calendar
year 2015 in which surcharge exists, Base Operating Expenses shall be increased
(on a pro rata basis for partial years after the Base Year) by amount of such
surcharge in calendar year 2015.  “Base Operating Expenses Allocable to the
Premises” means the same proportion of Base Operating Expenses as the Rentable
Floor Area of Tenant’s Premises bears to the Total Rentable Floor Area of the
Building. “Landlord’s Operating Expenses” means the cost of operation of the
Property, including those incurred in discharging the obligations under Sections
7.1, 7.2 and 7.3. In addition, such costs shall exclude payments of debt service
and any other mortgage charges, brokerage commissions, real estate taxes (to the
extent paid pursuant to Section 6.2 hereof), and costs of special services
rendered to tenants (including Tenant) for which a separate charge is made, but
shall include, without limitation:

 

(a)           compensation, wages and all fringe benefits, workmen’s
compensation insurance premiums and payroll taxes paid to, for or with respect
to all persons for their services in the operating, maintaining, managing,
insuring or cleaning of the Property;

 

(b)           payments under service contracts with independent contractors for
operating, maintaining or cleaning of the Property;

 

(c)           steam, water, sewer, gas, oil, electricity and telephone charges
(excluding such utility charges separately chargeable to tenants for additional
or separate services and electricity charges paid by Tenant in the manner set
forth in Section

 

22

--------------------------------------------------------------------------------


 

5.2) and costs of maintaining letters of credit or other security as may be
required by utility companies as a condition of providing such services;

 

(d)           cost of maintenance, cleaning and repairs and replacements (other
than repairs reimbursed from contractors or other third parties under applicable
warranties, guarantees or otherwise);

 

(e)           cost of snow removal and care of landscaping;

 

(f)            cost of building and cleaning supplies and equipment;

 

(g)           premiums for insurance carried with respect to the Property
(including, without limitation, liability insurance, insurance against loss in
case of fire or casualty and of monthly installments of Annual Fixed Rent and
any Additional Rent which may be due under this Lease and other leases of space
in the Building for not more than twelve (12) months in the case of both Annual
Fixed Rent and Additional Rent and, if there be any first mortgage on the
Property, including such insurance as may be reasonably required by the holder
of such first mortgage);

 

(h)           management fees at reasonable rates for self managed buildings
consistent with the type of occupancy and the services rendered, which
management fees shall not exceed four percent (4%) of the total Gross Rents for
the Building (defined as all annual fixed rent and additional rent for the
Building collected from tenants or other occupants, with the exception of
(i) the aforesaid management fees and (ii) tenant electricity);

 

(i)            depreciation for capital improvements made by Landlord during the
Lease Term (x) to reduce Landlord’s Operating Expenses if Landlord reasonably
shall have determined that the annual reduction in Landlord’s Operating Expenses
shall exceed depreciation therefor or (y) to comply with Legal Requirements
which first become applicable to the Building after the date of this Lease (the
capital expenditures described in subsections (x) and (y) being hereinafter
referred to as “Permitted Capital Expenditures”) plus, in the case of both
(x) and (y), an interest factor, reasonably determined by Landlord, as being the
interest rate then charged for long term mortgages by institutional lenders on
like properties within the general locality in which the Building is located,
and depreciation in the case of both (x) and (y) shall be determined by dividing
the original cost of such capital expenditure by the number of years of useful
life of the capital item acquired, which useful life shall be determined
reasonably by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item; provided, however, if Landlord reasonably concludes on the basis of
engineering estimates that a particular capital expenditure will effect savings
in other Operating Expenses, including, without limitation, energy related
costs, and that such projected savings will, on an annual basis (“Projected
Annual Savings”), exceed the annual depreciation therefor, then

 

23

--------------------------------------------------------------------------------


 

and in such event the amount of depreciation for such capital expenditure shall
be increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal;

 

(j)            all administrative fees and expenses associated with applying and
reporting for the Building or any part thereof to seek or maintain certification
under the U.S. EPA’s Energy Star® rating system, the U.S. Green Building
Council’s Leadership in Energy and Environmental Design (LEED) rating system or
a similar system or standard; and

 

(k)           all other reasonable and necessary expenses paid in connection
with the operating, cleaning and maintenance of the Property and properly
chargeable against income.

 

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then, at Landlord’s election, those components of Landlord’s Operating
Expenses that vary based on occupancy for such period shall be adjusted to equal
the amount such components of Landlord’s Operating Expenses would have been for
such period had occupancy been ninety-five percent (95%) throughout such period.

 

7.4.1       Operating Expense Exclusions

 

Notwithstanding the provisions of Section 7.4 above, the following costs and
expenses shall be excluded from Landlord’s Operating Expenses:

 

(1)           Landlord’s Tax Expenses;

 

(2)           principal or interest on indebtedness, debt amortization or ground
rent paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Property;

 

(3)           capital improvements to the Property other than those provided in
subsection 7.4(i) above;

 

(4)           legal, auditing, consulting and professional fees and other costs
paid or incurred in connection with financings, refinancings or sales of any
interest in Landlord or of Landlord’s interest in the Building or the

 

24

--------------------------------------------------------------------------------


 

Property or in connection with any ground lease (including, without limitation,
recording costs, mortgage recording taxes, title insurance premiums and other
similar costs, but excluding those legal, auditing, consulting and professional
fees and other costs incurred in connection with the normal and routine
maintenance and operation of the Building and/or the Site);

 

(5)           legal fees, space planner’s fees, architect’s fees, leasing and
brokerage commissions, advertising and promotional expenditures and any other
marketing expense incurred in connection with the leasing of space in the
Building (including new leases, lease amendments, lease terminations and lease
renewals);

 

(6)           the cost of any items to the extent to which such cost is
reimbursed to Landlord by tenants of the Property (other than pursuant to this
Section 2.6), or other third parties, or is covered by a warranty to the extent
of reimbursement for such coverage;

 

(7)           expenditures for any leasehold improvement which is made in
connection with the preparation of any portion of the Building for occupancy by
any tenant or which is not made generally to or for the benefit of the Building
or the Property;

 

(8)           the cost of performing work or furnishing service to or for any
tenant other than Tenant, at Landlord’s expense, to the extent such work or
service is in excess of any work or service Landlord is obligated to provide to
Tenant or generally to other tenants in the Building at Landlord’s expense;

 

(9)           the cost of repairs or replacements incurred by reason of fire or
other casualty, or condemnation (other than costs not in excess of the
deductible on any insurance maintained by Landlord which provides a recovery for
such repair or replacement), to the extent Landlord actually receives proceeds
of property and casualty insurance policies or condemnation awards or would have
received such proceeds had Landlord maintained the insurance required to be
maintained by Landlord under this Lease;

 

(10)         the cost of acquiring sculptures, paintings or other objects of
fine art in the Building in excess of amounts typically spent for such items in
Class A office buildings of comparable quality in the competitive area of the
Building;

 

(11)         bad debt loss, rent loss, or reserves for bad debt or rent loss;

 

(12)         reserves;

 

25

--------------------------------------------------------------------------------


 

(13)         contributions to charitable or political organizations;

 

(14)         expenses related solely and exclusively to the operation of the
retail space in the Building;

 

(15)         damage and repairs and other expenses necessitated by the
negligence or willful misconduct of Landlord Parties;

 

(16)         fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building;

 

(17)         interest, fines or penalties for late payment or violations of
Legal Requirements by Landlord, if any;

 

(18)         the cost of remediation and removal of “Hazardous Materials” (as
that term is defined in Section 11.2 below) in the Building or on the Property
required by “Hazardous Materials Laws” (as that term is defined in Section 11.2
below), provided, however, that the provisions of this clause 18 shall not
preclude the inclusion of costs with respect to materials (whether existing at
the Property as of the date of this Lease or subsequently introduced to the
Property) which are not as of the date of this Lease (or as of the date of
introduction) deemed to be Hazardous Materials under applicable Hazardous
Materials Laws but which are subsequently deemed to be Hazardous Materials under
applicable Hazardous Materials Laws (it being understood and agreed that Tenant
shall nonetheless be responsible under Section 11.2 of this Lease for all costs
of remediation and removal of Hazardous Materials to the extent caused by Tenant
Parties);

 

(19)         costs of replacements, alterations or improvements necessary to
make the Building or the Property comply with Legal Requirements in effect and
applicable to the Building and/or the Property prior to the date of this Lease
(provided, however, that the provisions of this clause 19 shall not preclude the
inclusion of costs of compliance with Legal Requirements enacted prior to the
date of this Lease if such compliance is required for the first time by reason
of any amendment, modification or reinterpretation of a Legal Requirement which
is imposed after the date of this Lease);

 

(20)         costs and expenses incurred for the administration of the entity
which constitutes Landlord, as the same are distinguished from the costs of
operation, management, maintenance and repair of the Property, including,
without limitation, entity accounting and legal matters;

 

(21)         salaries and all other compensation (including fringe benefits) of

 

26

--------------------------------------------------------------------------------


 

partners, officers and executives above the grade of Regional Property Manager;

 

(22)         the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Property unless such wages
and benefits are prorated on a reasonable basis to reflect time spent on the
operation and management of the Property vis-à-vis time spent on matters
unrelated to the operation and management of the Property;

 

(23)         except as may be otherwise expressly provided in this Lease with
respect to specific items, the cost of any services or materials provided by any
party related to Landlord, to the extent such cost exceeds, the reasonable cost
for such services or materials absent such relationship in self-managed
buildings similar to the Building in the vicinity of the Building;

 

(24)         depreciation for the Building;

 

(25)         expenses incurred for the repair, maintenance or operation of the
100 Clarendon Garage, including but not limited to salaries and benefits of any
attendants, electricity, insurance and taxes; and

 

(26)         expenses for any item or service for which Tenant separately
reimburses Landlord (i.e., items or services in excess of what Landlord is
obligated to provide to Tenant or generally to other tenants in the Building),
and expenses incurred by Landlord to the extent the same are separately
reimbursable or reimbursed from any other tenants, occupants of the property or
third parties.

 

7.5                               Tenant’s Escalation Payments

 

(A)          If with respect to any calendar year falling within the Lease Term,
or fraction of a calendar year falling within the Lease Term at the beginning or
end thereof, the Operating Expenses Allocable to the Premises (as defined in
Section 7.4) for a full calendar year exceed Base Operating Expenses Allocable
to the Premises (as defined in Section 7.4) or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises (such amount being hereinafter referred to as the
“Operating Cost Excess”), then Tenant shall pay to Landlord, as Additional Rent,
on or before the thirtieth (30th) day following receipt by Tenant of the
statement referred to below in this Section 7.5, the amount of such excess.

 

(B)          Payments by Tenant on account of the Operating Cost Excess shall be
made monthly at the time and in the fashion herein provided for the payment of
Annual Fixed Rent. The amount so to be paid to Landlord shall be an amount from
time to time reasonably estimated by Landlord to be sufficient to cover, in the
aggregate, a sum equal to the Operating Cost Excess for each calendar year
during the Lease Term.

 

27

--------------------------------------------------------------------------------


 

(C)          No later than one hundred twenty (120) days after the end of the
first calendar year or fraction thereof ending December 31 and of each
succeeding calendar year during the Lease Term or fraction thereof at the end of
the Lease Term, Landlord shall render Tenant a statement in reasonable detail
and according to generally accepted accounting practices certified by a
representative of Landlord, showing for the preceding calendar year or fraction
thereof, as the case may be, Landlord’s Operating Expenses and Operating
Expenses Allocable to the Premises. Said statement to be rendered to Tenant also
shall show for the preceding year or fraction thereof, as the case may be, the
amounts already paid by Tenant on account of Operating Cost Excess and the
amount of Operating Cost Excess remaining due from, or overpaid by, Tenant for
the year or other period covered by the statement.

 

If such statement shows a balance remaining due to Landlord, Tenant shall pay
same to Landlord on or before the thirtieth (30th) day following receipt by
Tenant of said statement. Any balance shown as due to Tenant shall be credited
against Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has
then expired and Tenant has no further obligation to Landlord.

 

Any payment by Tenant for the Operating Cost Excess shall not be deemed to waive
any rights of Tenant to claim that the amount thereof was not determined in
accordance with the provisions of this Lease.

 

7.6                               Tenant’s Audit Right

 

Subject to the provisions of this Section 7.6 and provided that no Event of
Default of Tenant exists, Tenant shall have the right to examine the correctness
of the Landlord’s Operating Expense statement or any item contained therein:

 

(1)           Any request for examination in respect of any “Operating Year” (as
defined hereinbelow) may be made by notice from Tenant to Landlord no more than
one hundred twenty (120) days after the date (the “Operating Expense Statement
Date”) Landlord provides Tenant a statement of the actual amount of the
Landlord’s Operating Expenses in respect of such Operating Year (the “Operating
Expense Statement”) and only if Tenant shall have fully paid such amount.  Such
notice shall set forth in reasonable detail the matters questioned.  Any
examination must be completed and the results communicated to Landlord no more
than ninety (90) days after Landlord makes all relevant books and records
available to Tenant to conduct such review.  “Operating Year” shall mean a
period of twelve (12) consecutive calendar months, commencing on the first day
of January in each year, except that the first Lease Year of the Lease Term
hereof shall be the period commencing on the Commencement Date and ending on the
succeeding December 31, and the last Lease Year of the Lease Term hereof shall
be the period commencing on January 1 of the calendar year in which the Lease
Term ends, and ending with the date on which the Lease Term ends.

 

(2)           Tenant hereby acknowledges and agrees that Tenant’s sole right to
contest the Operating Expense Statement shall be as expressly set forth in this
Section

 

28

--------------------------------------------------------------------------------


 

7.6.  Tenant hereby waives any and all other rights provided pursuant to
applicable laws to inspect Landlord’s books and records and/or to contest the
Operating Expense Statement.  If Tenant shall fail to timely exercise Tenant’s
right to inspect Landlord’s books and records as provided in this Section 7.6,
or if Tenant shall fail to timely communicate to Landlord the results of
Tenant’s examination as provided in this Section 7.6, with respect to any
Operating Year, the Operating Expense Statement shall be conclusive and binding
on Tenant.

 

(3)           So much of Landlord’s books and records pertaining to the
Landlord’s Operating Expenses for the specific matters questioned by Tenant for
the Operating Year included in the Operating Expense Statement shall be made
available to Tenant within a reasonable time after Landlord timely receives the
notice from Tenant to make such examination pursuant to this Section 7.6, either
electronically or during normal business hours at the offices where Landlord
keeps such books and records or at another location in Massachusetts, as
determined by Landlord.

 

(4)           Tenant shall have the right to make such examination no more than
once in respect of any Operating Year in which Landlord has given Tenant an
Operating Expense Statement.

 

(5)           Such examination may be made only by a qualified employee of
Tenant or a qualified independent auditor. No examination shall be conducted by
an examiner who is to be compensated, in whole or in part, on a contingent fee
basis (provided, however, that notwithstanding the foregoing, Tenant may use
Paul Stevens to perform audit work despite the fact that he may be compensated
on contingent fee basis).

 

(6)           As a condition to performing any such examination, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form reasonably acceptable to Landlord and Tenant, agreeing to keep confidential
any information which it discovers about Landlord or the Building in connection
with such examination.

 

(7)           No subtenant shall have any right to conduct any such examination
and no assignee may conduct any such examination with respect to any period
during which the assignee was not in possession of the Premises.

 

(8)           All costs and expenses of any such examination shall be paid by
Tenant, except if such examination shows that the amount of the Landlord’s
Operating Expenses payable by Tenant was overstated by more than five percent
(5%), Landlord shall reimburse Tenant for the reasonable out-of-pocket costs and
expenses incurred by Tenant in such examination, up to a maximum of the lesser
of (i) Ten Thousand Dollars ($10,000.00) and (ii) the amount of the
overstatement of the Landlord’s Operating Expenses payable by Tenant.

 

29

--------------------------------------------------------------------------------


 

7.7                               No Damage

 

(A)          Landlord shall not be liable to Tenant for any compensation or
reduction of rent by reason of inconvenience or annoyance or for loss of
business arising from the necessity of Landlord or its agents entering the
Premises for any purposes in this Lease authorized, or for repairing the
Premises or any portion of the Property however the necessity may occur. In case
Landlord is prevented or delayed from making any repairs, alterations or
improvements, or furnishing any services or performing any other covenant or
duty to be performed on Landlord’s part, by reason of any cause reasonably
beyond Landlord’s control, including, without limitation, by reason of Force
Majeure (as defined in Section 14.1 hereof) or for any cause due to any act or
neglect of Tenant or Tenant’s servants, agents, employees, licensees or any
person claiming by, through or under Tenant, Landlord shall not be liable to
Tenant therefor, nor, except as expressly otherwise provided in this Lease,
shall Tenant be entitled to any abatement or reduction of rent by reason
thereof, or right to terminate this Lease, nor shall the same give rise to a
claim in Tenant’s favor that such failure constitutes actual or constructive,
total or partial, eviction from the Premises.

 

(B)          Landlord reserves the right to stop any service or utility system,
when necessary by reason of accident or emergency, or until necessary repairs
have been completed; provided, however, that in each instance of stoppage,
Landlord shall exercise reasonable diligence to eliminate the cause thereof.
Except in case of emergency repairs, Landlord will give Tenant reasonable
advance notice of any contemplated stoppage and will use reasonable efforts to
avoid unnecessary inconvenience to Tenant by reason thereof.

 

(C)          Notwithstanding anything to the contrary in this Lease contained,
if due to (i) any repairs, alterations, replacements, or improvements made by
Landlord or (ii) Landlord’s failure to make any repairs, alterations, or
improvements required to be made by Landlord hereunder, or to provide any
service required to be provided by Landlord hereunder, any portion of the
Premises (including Tenant’s Rooftop Terrace Area) becomes untenantable so that
for the Premises Untenantability Cure Period, as hereinafter defined, the
continued operation in the ordinary course of Tenant’s business is materially
adversely affected, then, provided that Tenant ceases to use the affected
portion of the Premises during the entirety of the Premises Untenantability Cure
Period by reason of such untenantability, and that such untenantability and
Landlord’s inability to cure such condition is not caused by the fault or
neglect of Tenant or Tenant’s agents, employees or contractors, Annual Fixed
Rent, Landlord’s Tax Expenses Allocable to the Premises and Operating Expenses
Allocable to the Premises shall thereafter be abated in proportion to such
untenantability and its impact on the continued operation in the ordinary course
of Tenant’s business until the day such condition no longer has the material
adverse effect referred to above.  For the purposes hereof, the “Premises
Untenantability Cure Period” shall be defined as five (5) consecutive business
days after Landlord’s receipt of written notice from Tenant of the condition
causing untenantability in the Premises, provided, however, that the Premises
Untenantability Cure Period shall be fifteen (15) consecutive business days
after Landlord’s receipt of written notice from Tenant of such condition causing
untenantability in the Premises if either the condition was caused by causes
beyond Landlord’s control or Landlord is unable to cure such condition as the
result of

 

30

--------------------------------------------------------------------------------


 

causes beyond Landlord’s control.

 

The remedies set forth in this Section 7.7(C) shall be Tenant’s sole remedies
for the events described herein.  The provisions of this Section 7.7(C) shall
not apply in the event of untenantability caused by fire or other casualty, or
taking (which shall be subject to the terms and conditions of Article XIV
below).

 

ARTICLE VIII

 

Tenant’s Repairs

 

8.1                               Tenant’s Repairs and Maintenance

 

Tenant covenants and agrees that, from and after the date that possession of the
Premises is delivered to Tenant and until the end of the Lease Term, Tenant will
keep neat and clean and maintain in good order, condition and repair the
Premises and every part thereof, excepting only for normal and reasonable wear
and use, those repairs for which Landlord is responsible under the terms of
Article VII of this Lease and damage by fire or casualty and as a consequence of
the exercise of the power of eminent domain. Tenant shall not permit or commit
any waste, and, subject to Section 13.13, Tenant shall be responsible for the
cost of repairs which may be made necessary by reason of damages to common areas
of the Property by Tenant, Tenant’s agents, employees, contractors, sublessees,
licensees, concessionaires or invitees.

 

ARTICLE IX

 

Alterations

 

9.1                               Landlord’s Approval

 

Tenant covenants and agrees not to make alterations, additions or improvements
to the Premises, whether before or during the Lease Term, except in accordance
with plans and specifications therefor first approved by Landlord in writing,
which approval shall not be unreasonably withheld, conditioned or delayed.
However, Landlord’s determination of matters relating to aesthetic issues
relating to alterations, additions or improvements to Tenant’s Rooftop Terrace
Area which are visible outside the Premises shall be in Landlord’s sole
discretion. Without limiting such standard, Landlord shall not be deemed
unreasonable:

 

(a)                                 for withholding approval of any alterations,
additions or improvements which (i) in Landlord’s opinion would adversely affect
any structural or exterior element of the Building, any area or element outside
of the Premises or any facility or base building mechanical system serving any
area of the Building outside of the Premises, or (ii) involve or affect the
exterior design, size, height or other exterior dimensions of the Building, or
(iii) enlarge the Rentable Floor Area

 

31

--------------------------------------------------------------------------------


 

of the Premises, or (iv) are inconsistent, in Landlord’s judgment, with
alterations satisfying Landlord’s reasonable standards of general applicability
for new alterations in the Building, or (v) will require unusual expense to
readapt the Premises to normal office use on Lease termination or increase the
cost of construction or of insurance or taxes on the Building or of the services
called for by Section 7.3 unless Tenant first gives assurance acceptable to
Landlord for payment of such increased cost and that such readaptation will be
made prior to such termination without expense to Landlord, or (vi) will
adversely affect the issuance or maintenance of any LEED rating in effect for
the Building; or

 

(b)                                 subject to the provisions of
Section 9.5(c) below, for making its approval conditional on Tenant’s agreement
to restore the Premises to its condition prior to such alteration, addition, or
improvement at the expiration or earlier termination of the Lease Term.

 

Landlord’s review and approval of any such plans and specifications or under
Exhibit B-1 and consent to perform work described therein shall not be deemed an
agreement by Landlord that such plans, specifications and work conform with
applicable Legal Requirements and requirements of insurers of the Building and
the other requirements of the Lease with respect to Tenant’s insurance
obligations (herein called “Insurance Requirements”) nor deemed a waiver of
Tenant’s obligations under this Lease with respect to applicable Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with applicable Legal Requirements and
Insurance Requirements. Further, Tenant acknowledges that Tenant is acting for
its own benefit and account, and that Tenant shall not be acting as Landlord’s
agent in performing any work in the Premises, accordingly, no contractor,
subcontractor or supplier shall have a right to lien Landlord’s interest in the
Property in connection with any such work. Within 30 days after receipt of an
invoice from Landlord, Tenant shall pay to Landlord, as a fee for Landlord’s
review of any plans or work (excluding any review respecting initial
improvements performed pursuant to Exhibit B for which a fee had previously been
paid but including any review of plans or work relating to any assignment or
subletting), as Additional Rent, an amount equal to the sum of : (i) $150.00 per
hour for time spent by Landlord’s in-house personnel, plus (ii) reasonable third
party expenses incurred by Landlord to review Tenant’s plans and Tenant’s work.

 

9.1.1                     Alterations Permitted without Landlord’s Consent

 

Notwithstanding the terms of Section 9.1, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) days prior to the commencement of any work (which notice shall specify the
nature of the work in reasonable detail), to make alterations, additions or
improvements to the Premises where:

 

(i)                                     the same are within the interior of the
Premises within the Building, and do not affect the exterior of the Premises and
the Building (including no signs on windows);

 

32

--------------------------------------------------------------------------------


 

(ii)                                  the same do not affect the roof, any
structural element of the Building, the mechanical, electrical plumbing,
heating, ventilating, air-conditioning and fire protection systems of the
Building;

 

(iii)                               the cost of any individual alteration,
addition or improvement shall not exceed $150,000.00; and

 

(iv)                              Tenant shall comply with the provisions of
this Lease and if such work increases the cost of insurance or taxes or of
services, Tenant shall pay for any such increase in cost;

 

provided, however, that Tenant shall, within thirty (30) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that, subject to the provisions of
Section 9.5 below, Landlord, by notice to Tenant given at least ninety (90) days
prior to the expiration or earlier termination of the Lease Term, may require
Tenant to restore the Premises to its condition prior to construction of such
alterations, additions or improvements (reasonable wear and tear excepted) at
the expiration or earlier termination of the Lease Term.

 

9.2                               Conformity of Work

 

Tenant covenants and agrees that any alterations, additions, improvements or
installations made by it to or upon the Premises shall be done in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
Insurance Requirements now or hereafter in force, that materials of first and
otherwise good quality shall be employed therein, that the structure of the
Building shall not be endangered or impaired thereby.

 

9.3                               Performance of Work, Governmental Permits and
Insurance

 

All of Tenant’s alterations and additions and installation of furnishings shall
be coordinated with any work being performed by or for Landlord and in such
manner as to maintain harmonious labor relations and not to damage the Property
or interfere with Building construction or operation and, except for
installation of furnishings, shall be performed by contractors or workers first
reasonably approved by Landlord. Except for work by Landlord’s general
contractor, Tenant shall procure all necessary governmental permits before
making any repairs, alterations, other improvements or installations. Tenant
agrees to save harmless and indemnify Landlord from any and all injury, loss,
claims or damage to any person or property occasioned by or arising out of the
doing of any such work whether the same be performed prior to or during the Term
of this Lease. In addition, Tenant shall cause each contractor to carry
insurance in accordance with Section 13.14 hereof and to deliver to Landlord
certificates of all such insurance. Tenant shall also prepare and submit to
Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises promptly after any such
alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor. Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent,

 

33

--------------------------------------------------------------------------------


 

for the costs of any alterations, additions or improvements in or to the
Building that are required in order to comply with Legal Requirements as a
result of any work performed by Tenant. Landlord shall have the right to provide
rules and regulations (which shall be applied in a non-discriminatory manner)
relative to the performance of any alterations, additions, improvements and
installations by Tenant hereunder and Tenant shall abide by all such reasonable
rules and regulations and shall cause all of its contractors to so abide
including, without limitation, payment for the costs of using Building services.
Tenant acknowledges and agrees that Landlord shall be the owner of any
additions, alterations and improvements in the Premises or the Building to the
extent paid for by Landlord.

 

9.4                               Liens

 

Tenant covenants and agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Property and, within
twenty (20) days after notice of the filing thereof, to discharge any such liens
which may so attach.

 

9.5                               Nature of Alterations

 

All work, construction, repairs, alterations, other improvements or
installations made to or upon the Premises (including, but not limited to, the
construction performed by Landlord under Article IV), shall become part of the
Premises and shall become the property of Landlord and remain upon and be
surrendered with the Premises as a part thereof upon the expiration or earlier
termination of the Lease Term, except as follows:

 

(a)                                 All trade fixtures whether by law deemed to
be a part of the realty or not, installed at any time or times by Tenant or any
person claiming under Tenant shall remain the property of Tenant or persons
claiming under Tenant and may be removed by Tenant or any person claiming under
Tenant at any time or times during the Lease Term or any occupancy by Tenant
thereafter and shall be removed by Tenant at the expiration or earlier
termination of the Lease Term. Tenant shall repair any damage to the Premises
occasioned by the removal by Tenant or any person claiming under Tenant of any
such property from the Premises.

 

(b)                                 At the expiration or earlier termination of
the Lease Term, Tenant shall remove: (i) any wiring, cables or other
installations appurtenant thereto for Tenant’s computer, telephone and other
communication systems and equipment whether located in the Premises or in any
other portion of the Building, including all risers (collectively, “Cable”),
unless Landlord notifies Tenant in writing that such Cable shall remain in the
Premises, and (ii) any alterations, additions and improvements made with
Landlord’s consent during the Lease Term for which such removal was made a
condition of such consent under Section 9.1(b). Upon such removal Tenant shall
restore the Premises to their condition prior to such alterations, additions and
improvements and repair any damage occasioned by such removal and restoration.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything contained in this
Lease to the contrary, Landlord agrees that Tenant will not be required to
remove any of the following items: (i) the existing floor penetration and
internal staircase located in the northwest corner of the Premises; (ii) the
Rooftop Terrace (including the access thereto); and (iii) any other leasehold
improvement commonly found in first class office space in the Back Bay/Downtown
Boston market (including, without limitation, any Cabling to the extent
consistent with the extent and type of installations customarily found in first
class office space in the Back Bay/Downtown Boston market at the time of its
installation).

 

(d)                                 If Tenant shall make any alterations,
additions or improvements to the Premises for which Landlord’s approval is
required under Section 9.1 without obtaining such approval, then at Landlord’s
request at any time during the Lease Term, and at any event at the expiration or
earlier termination of the Lease Term, Tenant shall remove such alterations,
additions and improvements and restore the Premises to their condition prior to
same and repair any damage occasioned by such removal and restoration. Nothing
herein shall be deemed to be a consent to Tenant to make any such alterations,
additions or improvements, the provisions of Section 9.1 being applicable to any
such work.

 

9.6                               Increases in Taxes

 

Tenant shall pay, as Additional Rent, one hundred percent (100%) of any increase
in real estate taxes on the Building which shall, at any time after the
Commencement Date, result from any above-building standard alterations,
additions or improvements to the Premises made by Tenant if the taxing authority
specifically determines such increase results from such alterations, additions
or improvements made by Tenant.

 

ARTICLE X

 

Parking

 

10.1                       Parking Privileges

 

Landlord shall provide to Tenant monthly parking privileges in the parking
garage located at 100 Clarendon Street, Boston, Massachusetts (the “100
Clarendon Garage”) for twenty three (23) passenger automobiles for the parking
of motor vehicles in unreserved stalls in the Garage by Tenant’s employees
commencing on the Commencement Date of the Term. In the event that the Rentable
Floor Area of the Premises increases or decreases at any time during the Lease
Term, the number of parking privileges provided to Tenant in the 100 Clarendon
Garage shall be adjusted proportionately.

 

In addition to the foregoing parking privileges, Tenant shall have the right to
four (4) reserved parking spaces designated by Landlord (the “Reserved Spaces”)
in the Garage located underneath the Building (the “Building Garage”) (the
Building Garage and the

 

35

--------------------------------------------------------------------------------


 

100 Clarendon Garage being sometimes hereinafter referred to collectively as the
“Garages”). Landlord shall not grant to anyone other than Tenant the right to
use such Reserved Spaces and will use reasonable efforts, by the use of signs
and markings, to designate such space to be used exclusively by Tenant, however,
Landlord shall not be otherwise obligated to police the use of the Reserved
Spaces which Tenant recognizes is to be operated on a self parking basis.

 

10.2                        Parking Charges

 

Tenant shall pay for such parking privileges at the prevailing monthly rates
from time to time charged by the operator or operators of the Garages, whether
or not such operator is an affiliate of Landlord. Such monthly parking charges
for parking privileges shall constitute Additional Rent and shall be payable
monthly as directed by Landlord upon billing therefor by Landlord or such
operator. Tenant acknowledges that said monthly charges to be paid under this
Section are for the use by the Tenant of the parking privileges referred to
herein, and not for any other service.

 

10.3                        Garage Operation

 

Unless otherwise determined by Landlord or the operator of such garages (the
“Garage Operator”), the Garages are to be operated on a self-parking basis, and
Tenant shall be obligated to park and remove its own automobiles, and Tenant’s
parking in the 100 Clarendon Garage shall be on an unreserved basis, Tenant
having the right to park in any available stalls. Tenant’s access and use
privileges with respect to the Garages shall be in accordance with regulations
of uniform applicability to the users of the Garages from time to time
established by the Landlord or the Garage Operator. Tenant shall receive one
(1) identification sticker or pass and one (1) magnetic card so-called, or other
suitable device providing access to the applicable Garage, for each parking
privilege paid for by Tenant. Tenant shall supply Landlord with an
identification roster listing, for each identification sticker or pass, the name
of the employee and the make, color and registration number of the vehicle to
which it has been assigned, and shall provide a revised roster to Landlord
monthly indicating changes thereto. Any automobile found parked in the Garages
during normal business hours without appropriate identification will be subject
to being towed at said automobile owner’s expense. The parking privileges
granted herein are non-transferable (other than to a permitted assignee or
subtenant pursuant to the applicable provisions of Article XII hereof). Landlord
or the Garage Operator may institute a so-called valet parking program for the
100 Clarendon Garage, and in such event Tenant shall cooperate in all respects
with such program. Landlord reserves for itself the right to alter the Garages
as it sees fit and in such case to change the Garages including the reduction in
area of the same, provided that the number of Tenant’s parking privileges is not
reduced.

 

10.4                       Limitations

 

Tenant agrees that it and all persons claiming by, through and under it, shall
at all times abide by all reasonable rules and regulations promulgated by
Landlord or the Garage Operator with respect to the use of the Garages. Except
to the extent of gross negligence

 

36

--------------------------------------------------------------------------------


 

or willful acts, neither the Landlord nor the Garage Operator assumes any
responsibility whatsoever for loss or damage due to fire or theft or otherwise
to any automobile or to any personal property therein, however caused, and
Tenant agrees, upon request from the Landlord, from time to time, to notify its
officers, employees and agents then using any of the parking privileges provided
for herein, of such limitation of liability. Tenant further acknowledges and
agrees that a license only is hereby granted, and no bailment is intended or
shall be created.

 

ARTICLE XI

 

Certain Tenant Covenants

 

Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises:

 

11.1                        To pay when due all Annual Fixed Rent and Additional
Rent and all charges for utility services rendered to the Premises and service
inspections therefor except as otherwise provided in Exhibit C and, as further
Additional Rent, all charges for additional and special services rendered
pursuant to Section 7.3. In the event Tenant pays any utilities for the Premises
directly to the utility company or provider, Tenant shall, upon Landlord’s
reasonable request, provide Landlord with copies of the utility bills relating
to the Premises.

 

11.2                        To use the Premises for the Permitted Use only, and
not to injure or deface the Premises or the Property and not to permit in the
Premises any auction sale, nuisance, or the emission from the Premises of any
objectionable noise or odor, nor to permit any condition in the Premises to
remain which would in any way result in the leakage of fluid or the growth of
mold, and not to use or devote the Premises or any part thereof for any use
which is inconsistent with the maintenance of the Building as an office building
of the first-class in the quality of its maintenance, use and occupancy, or
which is contrary to law or ordinance or liable to invalidate or increase the
premiums for any insurance on the Building or its contents or liable to render
necessary any alteration or addition to the Building. Further, (i) Tenant shall
not, nor shall Tenant permit its employees, invitees, agents, independent
contractors, contractors, assignees or subtenants to, keep, maintain, store or
dispose of (into the sewage or waste disposal system or otherwise) or engage in
any activity which might produce or generate any substance which is or may
hereafter be classified as a hazardous material, waste or substance
(collectively “Hazardous Materials”), under federal, state or local laws,
rules and regulations, including, without limitation, 42 U.S.C. Section 6901 et
seq., 42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the
rules and regulations promulgated under any of the foregoing, as such laws,
rules and regulations may be amended from time to time (collectively “Hazardous
Materials Laws”), (ii) Tenant shall immediately notify Landlord of any incident
in, on or about the Premises or the Property that would require the filing of a
notice under any Hazardous Materials Laws, (iii) Tenant shall comply and shall
cause its employees, invitees, agents, independent contractors, contractors,
assignees and

 

37

--------------------------------------------------------------------------------


 

subtenants to comply with each of the foregoing and (iv) upon reasonable prior
notice (except in the event of an emergency), Landlord shall have the right to
make such inspections (including testing) as Landlord shall reasonably elect
from time to time to determine that Tenant is complying with the foregoing.

 

Notwithstanding the foregoing, Tenant may use normal amounts and types of
substances typically used for office uses, provided that Tenant uses such
substances in the manner which they are normally used, and in compliance with
all Hazardous Materials Laws and other applicable laws, ordinances, bylaws,
rules and regulations, and Tenant obtains and complies with all permits required
by Hazardous Materials Laws or any other laws, ordinances, bylaws, rules or
regulations prior to the use or presence of any such substances in the Premises.

 

Landlord shall use commercially reasonable efforts to remove or abate as
required by applicable Hazardous Materials Laws any Hazardous Materials that may
exist in the Premises as of the date of this Lease.  Subject to the limitations
of Section 16.24 hereof, Landlord agrees to indemnify and save Tenant harmless
from liability, loss and damage to persons or property and from any claims,
actions, proceedings and expenses in connection therewith resulting from the
failure of Landlord to fulfill its obligations under the preceding sentence;
provided, however, that in no event shall the foregoing indemnity render
Landlord liable for any loss or damage to Tenant’s Property and Landlord shall
in no event be liable for indirect or consequential damages.

 

11.3                        Not to obstruct in any manner any portion of the
Building not hereby leased or any portion thereof or of the Property used by
Tenant in common with others; not without prior consent of Landlord to permit
the painting or placing of any signs, curtains, blinds, shades, awnings, aerials
or flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable rules and regulations now or hereafter made by Landlord, of which
Tenant has been given notice, for the care and use of the Property and their
facilities and approaches, but Landlord shall not be liable to Tenant for the
failure of other occupants of the Building to conform to such rules and
regulations, provided that Landlord agrees to use reasonable efforts to enforce
such rules in a uniform and non-discriminatory manner.

 

11.4                        To keep the Premises equipped with all safety
appliances required by law or ordinance or any other regulation of any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of any use made by Tenant
other than normal office use, and, if requested by Landlord, to do any work so
required because of such use, it being understood that the foregoing provisions
shall not be construed to broaden in any way Tenant’s Permitted Use.

 

11.5                        Not to place a load upon any floor in the Premises
exceeding an average rate of 70 pounds of live load (including partitions) per
square foot of floor area; and not to move any safe, vault or other heavy
equipment in, about or out of the Premises except in such manner and at such
time as Landlord shall in each instance authorize. Tenant’s business machines
and mechanical equipment shall be placed and maintained by Tenant at

 

38

--------------------------------------------------------------------------------


 

Tenant’s expense in settings sufficient to absorb and prevent vibration or noise
that may be transmitted to the Building structure or to any other space in the
Building.

 

11.6                        To pay promptly when due all taxes which may be
imposed upon personal property (including, without limitation, fixtures and
equipment) in the Premises to whomever assessed.

 

11.7                        To pay, as Additional Rent, all reasonable costs,
counsel and other fees incurred by Landlord in connection with the successful
enforcement by Landlord of any obligations of Tenant under this Lease or in
connection with any bankruptcy case involving Tenant or any guarantor (Landlord
hereby similarly agreeing to reimburse Tenant for all reasonable out-of-pocket
costs, counsel and other fees incurred by Tenant in connection with the
successful enforcement by Tenant of any obligations of Landlord under this Lease
or in connection with any bankruptcy case involving Landlord).

 

11.8                        To comply with all applicable Legal Requirements now
or hereafter in force which shall impose a duty on Landlord or Tenant relating
to or as a result of the use or occupancy of the Premises; provided that Tenant
shall not be required to make any alterations or additions to the structure,
roof, exterior and load bearing walls, foundation, structural floor slabs and
other structural elements of the Building or Building systems unless the same
are required by such Legal Requirements as a result of or in connection with
Tenant’s particular manner of use or occupancy of the Premises beyond normal use
of space of this kind. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 11.8.

 

11.9                        To comply with all present or future programs
intended to manage parking, transportation or traffic in and around the
Building, and in connection therewith, Tenant shall take responsible action for
the transportation, planning and management of all employees located at the
Premises by working with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.

 

11.10                 Any vendors engaged by Tenant to perform services in or to
the Premises including, without limitation, janitorial contractors and moving
contractors shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations and not to
damage the Building or Property or interfere with Building construction or
operation and shall be performed by vendors first reasonably approved by
Landlord.

 

ARTICLE XII

 

Assignment and Subletting

 

12.1                        Restrictions on Transfer

 

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall

 

39

--------------------------------------------------------------------------------


 

not assign, mortgage, pledge, hypothecate or otherwise transfer this Lease
and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation
with fewer than five hundred (500) shareholders or a limited liability company
or a partnership, subject to the provisions of Section 12.5 below, an
assignment, within the meaning of this Article XII, shall be deemed to include
one or more sales or transfers of stock or membership or partnership interests,
by operation of law or otherwise, or the issuance of new stock or membership or
partnership interests, by which an aggregate of more than fifty percent (50%) of
Tenant’s stock or membership or partnership interests shall be vested in a party
or parties who are not stockholders or members or partners as of the date
hereof. For the purpose of this Section 12.1, ownership of stock or membership
or partnership interests shall be determined in accordance with the principles
set forth in Section 544 of the Internal Revenue Code of 1986, as amended from
time to time, or the corresponding provisions of any subsequent law. In
addition, subject to Section 12.5, the merger or consolidation of Tenant into or
with any other entity, or the sale of all or substantially all of its assets,
shall be deemed to be an assignment within the meaning of this Article XII. Any
assignment, mortgage, pledge, hypothecation, transfer or subletting not
expressly permitted in or consented to by Landlord under this Article XII shall,
at Landlord’s election, be void; shall be of no force and effect; and shall
confer no rights on or in favor of third parties. In addition, Landlord shall be
entitled to seek specific performance of or other equitable relief with respect
to the provisions hereof. The limitations of this Section 12.1 shall be deemed
to apply to any guarantor(s) of this Lease.

 

12.2                        Tenant’s Notice

 

Notwithstanding the provisions of Section 12.1 above, in the event Tenant
desires to assign this Lease or to sublet the Premises (in whole or in part),
Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of any
proposed sublease or assignment, and said notice shall specify the provisions of
the proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 12.4 below, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in said Section 12.4 (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be made, (d) in the case of a proposed assignment or subletting pursuant to
Section 12.4 below, all other information necessary to make the determination
referred to in said Section 12.4 and (e) in the case of a proposed assignment or
subletting pursuant to Section 12.5 below, such information as may be reasonably
required by Landlord to determine that such proposed assignment or subletting
complies with the requirements of said Section 12.5.

 

12.3                        Landlord’s Termination Right

 

Notwithstanding the provisions of Section 12.1 above, in the event Tenant
desires:

 

40

--------------------------------------------------------------------------------


 

(a)                                 to assign this Lease; or

 

(b)                                 to sublet such portion (the “Sublease
Portion”) of the Premises as (x) contains by itself at least one full floor in
the Building (or an equivalent rentable square footage to the extent the
Sublease Portion is located on various floors of the Premises) (the “Recapture
Threshold”) or (y) would bring the total amount of the Premises then subleased
(exclusive of any subleases under Section 12.5 below) to the Recapture
Threshold; or

 

(c)                                  to sublet any Sublease Portion for a term
equal to all or substantially all of the remaining Lease Term hereof (any such
sublease under this subparagraph (c) or subparagraph (b) above being hereinafter
referred to as a “Major Sublease”),

 

then Tenant shall notify Landlord thereof in writing and Landlord shall have the
right at its sole option, to be exercised within thirty (30) days after receipt
of Tenant’s notice (the “Acceptance Period”), to terminate this Lease as of a
date specified in a notice to Tenant, which date shall not be earlier than sixty
(60) days nor later than one hundred and twenty (120) days after Landlord’s
notice to Tenant; provided, however, that upon the termination date as set forth
in Landlord’s notice, all obligations relating to the period after such
termination date (but not those relating to the period before such termination
date) shall cease and promptly upon being billed therefor by Landlord, Tenant
shall make final payment of all rent and additional rent due from Tenant through
the termination date.

 

Notwithstanding the foregoing, in the event of a Major Sublease:

 

(i)                                     Landlord shall only have the right to so
terminate this Lease with respect to the Sublease Portion and from and after the
termination date the Rentable Floor Area of the Premises shall be reduced to the
rentable floor area of the remainder of the Premises and the definition of
Rentable Floor Area of the Premises shall be so amended and after such
termination all references in this Lease to the “Premises” or the “Rentable
Floor Area of the Premises” shall be deemed to be references to the remainder of
the Premises and accordingly Tenant’s payments for Annual Fixed Rent, operating
costs, real estate taxes and electricity shall be reduced on a pro rata basis to
reflect the size of the remainder of the Premises;

 

(ii)                                  in the case of Major Sublease for less
than all or substantially all of the then-remaining Lease Term, Landlord shall
only have the right to suspend the term of this Lease pro tanto for the term of
the proposed sublease (i.e. the Term of the Lease in respect of the Sublease
Portion shall be terminated for the term of the proposed sublease and then
reinstated upon the expiration or earlier termination of such sublease term);
and

 

(iii)                               in the case of a proposed Major Sublease
which, when combined with other subleases of the Premises then in effect
(exclusive of any subleases under

 

41

--------------------------------------------------------------------------------


 

Section 12.5 below) reaches the Recapture Threshold, Landlord may only exercise
its recapture rights with respect to the proposed Major Sublease, but may not
exercise its recapture rights or terminate this Lease as to any subleases of the
Premises previously entered into by Tenant.

 

In the event that Landlord shall not exercise its termination rights as
aforesaid, or shall fail to give any or timely notice pursuant to this
Section 12.3 the provisions of Sections 12.4, 12.6 and 12.7 shall be applicable.
In the case of a partial subletting where Landlord has exercised its termination
right pursuant to this Section 12.3, Landlord shall be responsible, at its sole
cost and expense, for all work necessary to separately physically demise that
portion of the Premises which are being terminated from the remainder of the
Premises.

 

This Section 12.3 shall not be applicable to an assignment or sublease pursuant
to Section 12.5.

 

12.4                        Consent of Landlord

 

Notwithstanding the provisions of Section 12.1 above, but subject to the
provisions of this Section 12.4 and the provisions of Sections 12.6 and 12.7
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 12.3, or shall have failed to give any or timely notice
under Section 12.3, then for a period of one hundred twenty (120) days (i) after
the receipt of Landlord’s notice stating that Landlord does not elect the
termination right, or (ii) after the expiration of the Acceptance Period, in the
event Landlord shall not give any or timely notice under Section 12.3 as the
case may be, Tenant shall have the right to assign this Lease or sublet the
Premises in accordance with the Proposed Transfer Notice provided that, in each
instance, Tenant first obtains the express prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

(a)                                 the proposed assignee or subtenant is (i) a
tenant in the Building and Landlord has comparable space available to lease to
such party, or (ii) is (or within the previous sixty (60) days has been) in
active negotiation with Landlord or an affiliate of Landlord for premises in the
Building or (iii) is not of a character consistent with the operation of a first
class office building (by way of example Landlord shall not be deemed to be
unreasonably withholding its consent to an assignment or subleasing to any
governmental or quasi-governmental agency), or

 

(b)                                 the proposed assignee does not possess
adequate financial capability to perform the Tenant obligations as and when due
or required, or the proposed subtenant does not possess adequate financial
capability to perform the subtenant obligations as and when due or required, or

 

(c)                                  the assignee or subtenant proposes to use
the Premises (or part thereof) for

 

42

--------------------------------------------------------------------------------


 

a purpose other than the purpose for which the Premises may be used as stated in
Section 1.1 hereof, or

 

(d)                                 the character of the business to be
conducted or the proposed use of the Premises by the proposed subtenant or
assignee shall (i) be likely to materially increase Landlord’s Operating
Expenses beyond that which Landlord now incurs for use by Tenant; (ii) be likely
to materially increase the burden on elevators or other Building systems or
equipment over the burden generated by normal and customary office usage; or
(iii) violate or be likely to violate any provisions or restrictions contained
herein relating to the use or occupancy of the Premises, or

 

(e)                                  there shall be an existing monetary or
material non-monetary Event of Default (defined in Section 15.1) or there have
been five (5) or more monetary or material non-monetary Event of Default
occurrences during the Term, or

 

(f)                                   any part of the rent payable under the
proposed assignment or sublease shall be based in whole or in part on the income
or profits derived from the Premises or if any proposed assignment or sublease
shall potentially have any adverse effect on the real estate investment trust
qualification requirements applicable to Landlord and its affiliates, or

 

(g)                                  the holder of any mortgage or ground lease
on property which includes the Premises does not approve of the proposed
assignment or sublease where such mortgagee or holder has approval rights under
the terms of the mortgage or ground lease, as applicable, or

 

(h)                                 due to the identity or business of a
proposed assignee or subtenant, such approval would cause Landlord to be in
violation of any covenant or restriction contained in another lease or other
agreement affecting space in the Building.

 

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
ninety (90) days after the date of Landlord’s consent, the consent shall be
deemed null and void and the provisions of Section 12.2 shall be applicable.

 

12.5                        Exceptions

 

Notwithstanding the foregoing provisions of Sections 12.1, 12.3 and 12.4 above,
but subject to the provisions of Section 12.2 and Section 12.7 below, Tenant
shall have the right to assign this Lease or to sublet the Premises (in whole or
in part) to any other entity (the “Successor Entity”) (i) which controls or is
controlled by Tenant or Tenant’s parent corporation, or (ii) which is under
common control with Tenant, or (iii) which purchases all or substantially all of
the assets of Tenant, or (iv) which purchases a controlling interest in Tenant
or (v) which merges or combines with Tenant, provided that the entity to which
this Lease is so assigned or which so sublets the Premises has a credit

 

43

--------------------------------------------------------------------------------


 

worthiness (e.g. net assets on a pro forma basis using generally accepted
accounting principles consistently applied and using the most recent financial
statements) which is sufficient in Landlord’s reasonable judgment, taking into
account the continued liability of the Tenant originally named herein, to
perform the obligations of the Tenant under this Lease (the foregoing
transferees referred to, individually or collectively, as a “Permitted
Transferee”). Except in cases of statutory merger, in which case the surviving
entity in the merger shall be liable as the Tenant under this Lease, Tenant
shall continue to remain fully liable under this Lease, on a joint and several
basis with the Permitted Transferee. If any parent, affiliate or subsidiary of
Tenant to which this Lease is assigned or the Premises sublet (in whole or in
part) shall cease to be such a parent, affiliate or subsidiary, such cessation
shall be considered an assignment or subletting requiring Landlord’s consent.

 

12.6                        Profit on Subleasing or Assignment

 

In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 12.5 above) such
consent shall be upon the express and further condition, covenant and agreement,
and Tenant hereby covenants and agrees that, in addition to the Annual Fixed
Rent, Additional Rent and other charges to be paid pursuant to this Lease, fifty
percent (50%) of the “Assignment/Sublease Profits” (hereinafter defined), if
any, shall be paid to Landlord. The “Assignment/Sublease Profits” shall be the
excess, if any, of (a) the “Assignment/Sublease Net Revenues” as hereinafter
defined over (b) the Annual Fixed Rent and Additional Rent and other charges
provided in this Lease (provided, however, that for the purpose of calculating
the Assignment/Sublease Profits in the case of a sublease, appropriate
proportions in the applicable Annual Fixed Rent, Additional Rent and other
charges under this Lease shall be made based on the percentage of the Premises
subleased and on the terms of the sublease). The “Assignment/Sublease Net
Revenues” shall be the fixed rent, additional rent and all other charges and
sums received either initially or over the term of the sublease or assignment
plus all other profits and increases to be derived by Tenant as a result of such
subletting or assignment, less the reasonable costs of Tenant incurred in such
subleasing or assignment (the definition of which shall be limited to reasonable
attorneys’ fees, architectural fees, brokerage commissions, construction costs
and alteration allowances, in each case actually paid), as set forth in a
statement certified by an appropriate officer of Tenant and delivered to
Landlord within thirty (30) days of the full execution of the sublease or
assignment document, amortized over the term of the sublease or assignment.

 

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

12.7                        Additional Conditions

 

(A)                               It shall be a condition of the validity of any
assignment or subletting consented to under Section 12.4 above, or any
assignment or subletting of right under Section 12.5 above, that both Tenant and
the assignee or sublessee enter into a separate written instrument directly with
Landlord in a form and containing terms and provisions

 

44

--------------------------------------------------------------------------------


 

reasonably required by Landlord, including, without limitation, the agreement of
the assignee or sublessee to be bound directly to Landlord for all the
obligations of the Tenant under this Lease (including any amendments or
extensions thereof), including, without limitation, the obligation (a) to pay
the rent and other amounts provided for under this Lease (but in the case of a
partial subletting pursuant to Section 12.5, such subtenant shall agree on a pro
rata basis to be so bound) and (b) to comply with the provisions of Article XII
hereof and (c) to indemnify the “Landlord Parties” (as defined in Section 13.13)
as provided in Section 13.1 hereof. Such assignment or subletting shall not
relieve the Tenant named herein of any of the obligations of the Tenant
hereunder and Tenant shall remain fully and primarily liable therefor and the
liability of Tenant and such assignee (or subtenant, as the case may be) shall
be joint and several. Further, and notwithstanding the foregoing, the provisions
hereof shall not constitute a recognition of the sublease or the subtenant
thereunder, as the case may be, and at Landlord’s option, upon the termination
or expiration of the Lease (whether such termination is based upon a cause
beyond Tenant’s control, a default of Tenant, the agreement of Tenant and
Landlord or any other reason), the sublease shall be terminated.

 

(B)                               As Additional Rent, Tenant shall pay to
Landlord as a fee for Landlord’s review of any proposed assignment or sublease
requested by Tenant and the preparation of any associated documentation in
connection therewith, within thirty (30) days after receipt of an invoice from
Landlord, an amount equal to the sum of (x) either (i) $1,000.00 for time spent
by Landlord’s in-house personnel or (ii) the reasonable out of pocket legal fees
(not to exceed $5,000 in connection with any single request for consent), plus
(y) other reasonable out of pocket expenses incurred by Landlord in connection
with such request.

 

(C)                               If this Lease be assigned, or if the Premises
or any part thereof be sublet or occupied by anyone other than Tenant, Landlord
may upon prior notice to Tenant, at any time and from time to time that an
uncured Event of Default exists, collect rent and other charges from the
assignee, sublessee or occupant and apply the net amount collected to the rent
and other charges herein reserved, but no such assignment, subletting, occupancy
or collection shall be deemed a waiver of this covenant, or a waiver of the
provisions of Article XII hereof, or the acceptance of the assignee, sublessee
or occupant as a tenant or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained, the Tenant herein
named to remain primarily liable under this Lease.

 

(D)                               The consent by Landlord to an assignment or
subletting under Section 12.4 above, or the consummation of an assignment or
subletting of right under Section 12.5 above, shall in no way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment or subletting.

 

(E)                                During any period in which a monetary or
material non-monetary “Event of Default” (defined in Section 15.1) is in
existence and continuing, Landlord shall be entitled to one hundred percent
(100%) of any Assignment/Sublease Profits.

 

(F)                                 Without limiting Tenant’s obligations under
Article IX, Tenant shall be

 

45

--------------------------------------------------------------------------------


 

responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

 

(G)                               In addition to the other requirements set
forth in this Lease and notwithstanding any other provision of this Lease,
partial sublettings of the Premises shall only be permitted under the following
terms and conditions: (i) the layout of both the subleased premises and the
remainder of the Premises must comply with applicable laws, ordinances,
rules and/or regulations and be approved by Landlord, including, without
limitation, all requirements concerning access and egress; (ii) in the event the
subleased premises are separately physically demised from the remainder of the
Premises, Tenant shall pay all costs of separately physically demising the
subleased premises; and (iii) there shall be no more than six (6) subleases in
effect in the Premises at any given time.

 

ARTICLE XIII

 

Indemnity and Insurance

 

13.1                        Tenant’s Indemnity

 

(A)                               Indemnity. To the fullest extent permitted by
law and subject to the limitations in Section 13.13 of this Article, Tenant
waives any right to contribution against the Landlord Parties (as hereinafter
defined) and agrees to indemnify and save harmless the Landlord Parties from and
against all claims of whatever nature by a third party arising from or claimed
to have arisen from (i) any act, omission or negligence of the Tenant Parties
(as hereinafter defined); (ii) any accident, injury or damage whatsoever caused
to any person, or to the property of any person, occurring in the Premises from
the earlier of (A) the date on which any Tenant Party first enters the Premises
for any reason or (B) the Commencement Date, and thereafter throughout and until
the end of the Lease Term, and after the end of the Lease Term for so long after
the end of the Lease Term as Tenant or anyone acting by, through or under Tenant
is in occupancy of the Premises or any portion thereof; (iii) any accident,
injury or damage whatsoever occurring outside the Premises but within the
Property or the Garage, where such accident, injury or damage results, or is
claimed to have resulted, from the negligence or willful misconduct of any of
the Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant shall pay
such indemnified amounts as they are incurred by the Landlord Parties. This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that any of the Landlord Parties may have under this
Lease or the common law. Notwithstanding anything contained herein to the
contrary, Tenant shall not be obligated to indemnify a Landlord Party for any
claims to the extent that such Landlord Party’s damages in fact result from such
Landlord Party’s negligence or willful misconduct.

 

(B)                               Breach. In the event that Tenant breaches any
of its indemnity obligations hereunder or under any other contractual or common
law indemnity: (i) Tenant shall pay to the Landlord Parties all liabilities,
loss, cost, or expense (including attorney’s fees)

 

46

--------------------------------------------------------------------------------


 

incurred as a result of said breach, and the reasonable value of time expended
by the Landlord Parties as a result of said breach; and (ii) the Landlord
Parties may deduct and offset from any amounts due to Tenant under this Lease
any amounts owed by Tenant pursuant to this Section 13.1(b).

 

(C)                               No limitation. The indemnification obligations
under this Section 13.1 shall not be limited in any way by any limitation on the
amount or type of damages, compensation or benefits payable by or for Tenant or
any subtenant or other occupant of the Premises under workers’ compensation
acts, disability benefit acts, or other employee benefit acts. Tenant waives any
immunity from or limitation on its indemnity or contribution liability to the
Landlord Parties based upon such acts.

 

(D)                               Subtenants and other occupants. Tenant shall
require its subtenants and other occupants of the Premises to provide similar
indemnities to the Landlord Parties in a form acceptable to Landlord.

 

(E)                                Survival. The terms of this Section 13.1
shall survive any termination or expiration of this Lease.

 

(F)                                 Costs. The foregoing indemnity and hold
harmless agreement shall include indemnity for all costs, expenses and
liabilities (including, without limitation, attorneys’ fees and disbursements)
incurred by the Landlord Parties in connection with any such claim or any action
or proceeding brought thereon, and the defense thereof. In addition, in the
event that any action or proceeding shall be brought against one or more
Landlord Parties by reason of any such claim, Tenant, upon request from the
Landlord Party, shall resist and defend such action or proceeding on behalf of
the Landlord Party by counsel appointed by Tenant’s insurer (if such claim is
covered by insurance without reservation) or otherwise by counsel reasonably
satisfactory to the Landlord Party. The Landlord Parties shall not be bound by
any compromise or settlement of any such claim, action or proceeding without the
prior written consent of such Landlord Parties.

 

(G)                               Landlord Parties and Tenant Parties. The term
“Landlord Party” or “Landlord Parties” shall mean Landlord, any affiliate of
Landlord, Landlord’s managing agents for the Building, each mortgagee (if any),
each ground lessor (if any), and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents or
representatives. For the purposes of this Lease, the term “Tenant Party” or
“Tenant Parties” shall mean Tenant, any affiliate of Tenant, any permitted
subtenant or any other permitted occupant of the Premises, and each of their
respective direct or indirect partners, officers, shareholders, directors,
members, trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents, invitees or representatives.

 

13.1.1.                       Landlord’s Indemnity.

 

Subject to the limitations in Section 16.24 and in Section 13.2 and
Section 13.13 of this Article, and to the extent not resulting from the
negligence or willful

 

47

--------------------------------------------------------------------------------


 

misconduct of Tenant or its contractors, licensees, invitees, agents, servants
or employees, Landlord agrees to indemnify and save harmless Tenant from and
against all claims by a third party arising from or claimed to have arisen from
any accident, injury or damage whatsoever caused to any person, or to the
property of any person, occurring in the Premises or in the Property after the
date of this Lease and until the expiration or earlier termination of the Lease
Term, to the extent such injury results from the negligence or willful
misconduct of Landlord or Landlord’s employees, agents or contractors, or from
any breach or default by Landlord in the performance or observance of its
covenants or obligations under this Lease; provided, however, that in no event
shall the aforesaid indemnity render Landlord responsible or liable for any loss
or damage to fixtures, personal property or other property of Tenant, and
Landlord shall in no event be liable for any indirect or consequential damages. 
Tenant shall provide notice of any such third party claim to Landlord as soon as
practicable, and the provisions of Section 13.1(F) shall apply thereto.

 

13.2                        Tenant’s Risk

 

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Property and the Garage as Tenant is given the right to use by this Lease at
Tenant’s own risk. The Landlord Parties shall not be liable to the Tenant
Parties for any damage, injury, loss, compensation, or claim (including, but not
limited to, claims for the interruption of or loss to a Tenant Party’s business)
based on, arising out of or resulting from any cause whatsoever, including, but
not limited to, repairs to any portion of the Premises or the Property or the
Garage, any fire, robbery, theft, mysterious disappearance, or any other crime
or casualty, the actions of any other tenants of the Building or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Property or the Garage, or from water, rain or snow that may leak into, or flow
from any part of the Premises or the Property or the Garage, or from drains,
pipes or plumbing fixtures in the Property or the Garage. Any goods, property or
personal effects stored or placed in or about the Premises shall be at the sole
risk of the Tenant Party, and neither the Landlord Parties nor their insurers
shall in any manner be held responsible therefor. The Landlord Parties shall not
be responsible or liable to a Tenant Party, or to those claiming by, through or
under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Premises or any part of
the Building or otherwise. The provisions of this section shall be applicable to
the fullest extent permitted by law, and until the expiration or earlier
termination of the Lease Term, and during such further period as Tenant may use
or be in occupancy of any part of the Premises or of the Building.
Notwithstanding anything contained herein to the contrary, the provisions of
this Section 13.2 shall not apply to the extent of injury, loss or damage caused
by the negligence or willful misconduct of the Landlord Parties, provided,
however, in no event shall the Landlord Parties have any liability to a Tenant
Party based on any loss with respect to or interruption in the operation of
Tenant’s business.

 

48

--------------------------------------------------------------------------------


 

13.3                        Tenant’s Commercial General Liability Insurance

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include contractual liability coverage,
specifically covering but not limited to the indemnification obligations
undertaken by Tenant in this Lease. The minimum limits of liability of such
insurance shall be Five Million Dollars ($5,000,000.00) per occurrence, which
may be satisfied through a combination of primary and excess/umbrella insurance.
In addition, in the event Tenant hosts a function in the Premises, Tenant agrees
to obtain, and cause any persons or parties providing services for such function
to obtain, the appropriate insurance coverages as reasonably determined by
Landlord (including liquor liability coverage, if applicable) and provide
Landlord with evidence of the same.

 

13.4                        Tenant’s Property Insurance

 

Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and continuing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises (except to the extent paid for by Landlord in connection
with this Lease) or existing in the Premises as of the date of this Lease, and
other property of Tenant located at the Premises (collectively “Tenant’s
Property”). The business interruption insurance required by this Section 13.4
shall be in minimum amounts typically carried by prudent tenants engaged in
similar operations, but in no event shall be in an amount less than the Annual
Fixed Rent then in effect during any Lease Year, plus any Additional Rent due
and payable for the immediately preceding Lease Year. The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. In addition, during such time as Tenant
is performing work in or to the Premises, Tenant, at Tenant’s expense, shall
also maintain, or shall cause its contractor(s) to maintain, builder’s risk
insurance for the full insurable value of such work. In the event of loss or
damage covered by the “all risk” insurance required by this Lease, the
responsibilities for repairing or restoring the loss or damage shall be
determined in accordance with Article XIV. To the extent that Landlord is
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, Landlord shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. To the extent Tenant is obligated to pay for the
repair or restoration of the loss or damage, covered by the

 

49

--------------------------------------------------------------------------------


 

policy, Tenant shall be paid the proceeds of the “all risk” insurance covering
the loss or damage. If both Landlord and Tenant are obligated to pay for the
repair or restoration of the loss or damage covered by the policy, the insurance
proceeds shall be paid to each of them in the pro rata proportion of their
obligations to repair or restore the loss or damage. If the loss or damage is
not repaired or restored (for example, if the Lease is terminated pursuant to
Article XIV), the insurance proceeds shall be paid to Landlord and Tenant in the
pro rata proportion of their relative contributions to the cost of the leasehold
improvements covered by the policy.

 

13.5                        Tenant’s Other Insurance

 

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Property, it being acknowledged
and agreed that there are no such automobiles as of the date of this Lease)
issued on a form at least as broad as ISO Business Auto Coverage form CA 00 01
07 97 or other form providing equivalent coverage; (2) worker’s compensation
insurance; and (3) employer’s liability insurance. Such automobile liability
insurance shall be in an amount not less than One Million Dollars ($1,000,000)
for each accident. Such worker’s compensation insurance shall carry minimum
limits as defined by the law of the jurisdiction in which the Premises are
located (as the same may be amended from time to time). Such employer’s
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee.

 

13.6                        Requirements for Tenant’s Insurance

 

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A-” and are within a financial size category of not less than
“Class VIII” in the most current Best’s Key Rating Guide or such similar rating
as may be reasonably selected by Landlord. All such insurance shall: (1) be in
the form described in this Article XIII; and (2) be primary and noncontributory
(including all primary and excess/umbrella policies). Tenant shall immediately
notify Landlord upon any cancellation, failure to renew, reduction of amount of
insurance, or change in coverage with respect to any such insurance to the
extent any of the foregoing causes Tenant not to comply with the requirements of
this Article XIII. No such policy shall contain any self-insured retention
greater than One Hundred Thousand Dollars ($100,000.00) for property insurance
and Twenty-Five Thousand Dollars ($25,000.00) for commercial general liability
insurance. Any deductibles and such self-insured retentions shall be deemed to
be “insurance” for purposes of the waiver in Section 13.13 below. Landlord
reserves the right from time to time to require Tenant to obtain higher minimum
amounts of insurance based on such

 

50

--------------------------------------------------------------------------------


 

limits as are customarily carried with respect to similar properties in the area
in which the Premises are located. The minimum amounts of insurance required by
this Lease shall not be reduced by the payment of claims or for any other
reason. In the event Tenant shall fail to obtain or maintain any insurance
meeting the requirements of this Article, or to deliver such policies or
certificates as required by this Article, Landlord may, at its option, on five
(5) business days notice to Tenant, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord within thirty (30) days
after delivery to Tenant of bills therefor.

 

13.7                        Additional Insureds

 

To the fullest extent permitted by law, the commercial general liability and (if
required) auto insurance carried by Tenant pursuant to this Lease, and any
additional liability insurance carried by Tenant pursuant to Section 13.5 of
this Lease or any other provision of this Lease, shall name Landlord, Landlord’s
managing agent, and such other persons as Landlord may reasonably request from
time to time as additional insureds with respect to liability arising out of or
related to this Lease or the operations of Tenant (collectively “Additional
Insureds”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against each Additional Insured. For the avoidance of
doubt, each primary policy and each excess/umbrella policy through which Tenant
satisfies its obligations under this Section 13.7 must provide coverage to the
Additional Insureds that is primary and non-contributory.

 

13.8                        Certificates of Insurance

 

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit K, however, other forms of certificates may
satisfy the requirements of this Section 13.8). Failure by the Tenant to provide
the certificates required by this Section 13.8 shall not be deemed to be a
waiver of the requirements in this Section 13.8. In addition, a current
certificate, together with evidence that the premium(s) have been paid, for any
insurance policy required by this Lease shall be delivered to Landlord within
ten (10) days following Landlord’s request therefor.

 

13.9                        Subtenants and Other Occupants

 

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 13.1 above,
and to maintain insurance that meets the requirements of this Article, and
otherwise to comply with the requirements of this

 

51

--------------------------------------------------------------------------------


 

Article. Tenant shall require all such subtenants and occupants to supply
certificates of insurance evidencing that the insurance requirements of this
Article have been met and shall forward such certificates to Landlord on or
before the earlier of (i) the date on which the subtenant or other occupant or
any of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives first enters the
Premises or (ii) the commencement of the sublease. Tenant shall be responsible
for identifying and remedying any deficiencies in such certificates or policy
provisions.

 

13.10                 No Violation of Building Policies

 

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Property and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Property or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

13.11                 Tenant to Pay Premium Increases

 

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Building or on the Property and equipment of Landlord or any other tenant or
subtenant in the Building shall be higher than they otherwise would be, Tenant
shall reimburse Landlord and/or the other tenants and subtenants in the Building
for the additional insurance premiums thereafter paid by Landlord or by any of
the other tenants and subtenants in the Building which shall have been charged
because of the aforesaid reasons, such reimbursement to be made from time to
time on Landlord’s demand.

 

13.12                 Landlord’s Insurance

 

(A)                               Required insurance. Landlord shall maintain
insurance against loss or damage with respect to the Building on an “all risk”
type insurance form, with customary exceptions, subject to such deductibles and
self insured retentions as Landlord may determine, in an amount equal to at
least the replacement value of the Building. Landlord shall also maintain such
insurance with respect to any improvements, alterations, and fixtures of Tenant
located at the Premises to the extent paid for by Landlord. The cost of such
insurance shall be treated as a part of Landlord’s Operating Expenses. Such
insurance shall be maintained with an insurance company selected by Landlord.
Payment for losses thereunder shall be made solely to Landlord.  Any deductibles
and such self-insured retentions shall be deemed to be “insurance” for purposes
of the waiver in Section 13.13 below.

 

(B)                               Optional insurance. Landlord may maintain such
additional insurance with respect

 

52

--------------------------------------------------------------------------------


 

to the Property, including, without limitation, earthquake insurance, terrorism
insurance, flood insurance, liability insurance and/or rent insurance, as
Landlord may in its sole discretion elect. Landlord may also maintain such other
insurance as may from time to time be required by the holder of any mortgage on
the Property. The cost of all such additional insurance shall also be part of
the Landlord’s Operating Expenses.

 

(C)                               Blanket and self-insurance. Any or all of
Landlord’s insurance may be provided by blanket coverage maintained by Landlord
or any affiliate of Landlord under its insurance program for its portfolio of
properties, or by Landlord or any affiliate of Landlord under a program of
self-insurance, and in such event Landlord’s Operating Expenses shall include
the portion of the reasonable cost of blanket insurance or self-insurance that
is allocated to the Building.  Any amount of self-insurance shall be deemed to
be “insurance” for all purposes of this Lease including the waiver in
Section 13.13 below and the provisions of Article XIV.

 

(D)                               No obligation. Landlord shall not be obligated
to insure, and shall not assume any liability of risk of loss for, Tenant’s
Property, including any such property or work of Tenant’s subtenants or
occupants. Landlord will also have no obligation to carry insurance against, nor
be responsible for, any loss suffered by Tenant, subtenants or other occupants
due to interruption of Tenant’s or any subtenant’s or occupant’s business.

 

13.13                 Waiver of Subrogation

 

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 

13.14                 Tenant’s Work

 

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and

 

53

--------------------------------------------------------------------------------


 

subcontractors on similar projects. The amounts and terms of all such insurance
are subject to Landlord’s written approval, which approval shall not be
unreasonably withheld. The commercial general liability and auto insurance
carried by Tenant’s contractors and their subcontractors of all tiers pursuant
to this Section 13.14 shall name Landlord, Landlord’s managing agent, and such
other persons as Landlord may reasonably request from time to time as additional
insureds with respect to liability arising out of or related to their work or
services (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured. Tenant shall obtain and submit to Landlord, prior to the
earlier of (i) the entry onto the Premises by such contractors or subcontractors
or (ii) commencement of the work or services, certificates of insurance
evidencing compliance with the requirements of this Section 13.14.

 

ARTICLE XIV

 

Fire, Casualty and Taking

 

14.1                        Damage Resulting from Casualty

 

In case during the Lease Term the Building or the Site are damaged by fire or
other casualty, Landlord shall within sixty (60) days after the occurrence
thereof notify Tenant in writing of Landlord’s reasonable estimate of the length
of time necessary to repair or restore such fire or casualty damage from the
time that repair work would commence (“Landlord’s Restoration Estimate”).  If,
according to Landlord’s Restoration Estimate, such fire or casualty damage
cannot, in the ordinary course, reasonably be expected to be repaired within two
hundred forty (240) days from the time that repair work would commence as
reasonably determined by Landlord, either party may, at its election, terminate
this Lease by notice given to the other party within sixty (60) days after the
date of such fire or other casualty, specifying the effective date of
termination. The effective date of termination specified by the terminating
party shall not be less than thirty (30) days nor more than forty-five (45) days
after the date of notice of such termination. Unless terminated pursuant to the
foregoing provisions, this Lease shall remain in full force and effect following
any such damage subject, however, to the following provisions.

 

If during the last Lease Year of the Lease Term (as it may have been extended),
the Building shall be damaged by fire or casualty and such fire or casualty
damage to the Premises cannot reasonably be expected to be repaired or restored
within ninety (90) days from the time that repair or restoration work would
commence as reasonably determined by Landlord, then Tenant shall have the right,
by giving notice to Landlord not later than thirty (30) days after such damage,
to terminate this Lease, whereupon this Lease shall terminate as of the date of
such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

54

--------------------------------------------------------------------------------


 

If the Building or any part thereof is damaged by fire or casualty and this
Lease is not so terminated, or Landlord has no right to terminate this Lease,
and in either such case the holder of any mortgage which includes the Building
as a part of the mortgaged premises or any ground lessor of any ground lease
which includes the Building as part of the demised premises allows the net
insurance proceeds to be applied to the restoration of the Building, Landlord,
promptly after such damage and the determination of the net amount of insurance
proceeds available shall use due diligence to restore the Premises and the
Building in the event of damage thereto (excluding Tenant’s Property (as defined
in Section 13.4 hereof), except as expressly provided in the immediately
following paragraph of this Section 14.1) into proper condition for use and
occupation and a just proportion of the Annual Fixed Rent, the Operating Cost
Excess and the Tax Excess according to the nature and extent of the injury to
the Premises shall be abated from the date of casualty until the Premises shall
have been put by Landlord substantially into such condition. Notwithstanding the
foregoing, Landlord shall not be obligated to expend for such repairs and
restoration any amount in excess of the net insurance proceeds.  If such net
insurance proceeds are not allowed by such mortgagee or ground lessor to be
applied to, or are insufficient for, the restoration of the Building and if
Landlord does not otherwise elect to restore the Building, then Landlord shall
give prompt notice to Tenant terminating this Lease, the effective date of which
termination shall not be less than sixty (60) days after the date of notice of
such termination.

 

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
or which are existing in the Premises as of the date of this Lease, and (y) with
respect to which Tenant has carried “all risk” insurance covering the loss or
damage in accordance with Section 13.4 below and pays the proceeds of such
insurance (or an amount equivalent thereto) to Landlord within thirty (30) days
following Landlord’s written request); provided, however, that in no event shall
Landlord be required to fund any insufficiency in the insurance proceeds (or
equivalent amount) provided by Tenant with respect to such loss or damage (or to
fund any of the costs of restoration in the absence of any payment by Tenant).

 

Where Landlord is obligated or otherwise elects to effect restoration of the
Premises, unless such restoration is completed within the longer of (x) two
hundred seventy (270) days or (y) the originally estimated period of time set
forth in Landlord’s Restoration Notice, either such period to be subject,
however, to extension where the delay in completion of such work is due to Force
Majeure, as defined hereinbelow (but in no event more than an additional ninety
(90) days), Tenant, as its sole and exclusive remedy, shall have the right to
terminate this Lease at any time after the expiration of such period (as
extended) until the restoration is substantially completed, such termination to
take effect as of the thirtieth (30th) day after the date of receipt by Landlord
of Tenant’s notice, with the same force and effect as if such date were the date
originally established as the expiration date hereof unless, within such thirty
(30) day period such restoration is substantially completed, in which case
Tenant’s notice of termination shall be of no force

 

55

--------------------------------------------------------------------------------


 

and effect and this Lease and the Lease Term shall continue in full force and
effect. The term “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, fire or other casualty (including
the time necessary to repair any damage caused thereby) or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

 

14.2                        Uninsured Casualty

 

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
required to be maintained by Landlord pursuant to this Lease and such fire or
casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within thirty (30) days from the time that repair work would commence,
Landlord may, at its election, terminate the Term of this Lease by notice to
Tenant given within thirty (30) days after such loss. If Landlord shall give
such notice, then this Lease shall terminate as of the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof.

 

14.3                        Rights of Termination for Taking

 

If the Building, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Further, if so much of the Property shall be so taken that continued operation
of the Building would be uneconomic, Landlord shall have the right to terminate
this Lease by giving notice to Tenant of Landlord’s desire to do so not later
than thirty (30) days after Tenant has been deprived of possession of the
Premises (or such portion thereof as may be taken provided that Landlord shall
also terminate the leases of all other similarly situated tenants under which
Landlord has a termination right). If Landlord shall give such notice, then this
Lease shall terminate as of the date of such notice with the same force and
effect as if such date were the date originally established as the expiration
date hereof.

 

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Premises as part of the demised premises allows the net
condemnation proceeds to be applied to the

 

56

--------------------------------------------------------------------------------


 

restoration of the Building, Landlord agrees that after the determination of the
net amount of condemnation proceeds available to Landlord, Landlord shall use
due diligence to put what may remain of the Premises into proper condition for
use and occupation as nearly like the condition of the Premises prior to such
taking as shall be practicable (excluding Tenant’s Property). Notwithstanding
the foregoing, Landlord shall not be obligated to expend for such repair and
restoration any amount in excess of the net condemnation proceeds made available
to it.  If such net condemnation proceeds are not allowed by such mortgagee or
ground lessor to be applied to, or are insufficient for, the restoration of the
Building and if Landlord does not otherwise elect to restore the Building, then
Landlord shall give prompt notice to Tenant terminating this Lease, the
effective date of which termination shall not be less than sixty (60) days after
the date of notice of such termination.

 

If the Premises shall be affected by any exercise of the power of eminent domain
and neither Landlord nor Tenant shall terminate this Lease as provided above,
then the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall
be justly and equitably abated and reduced according to the nature and extent of
the loss of use thereof suffered by Tenant; and in case of a taking which
permanently reduces the Rentable Floor Area of the Premises, a just proportion
of the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall be
abated for the remainder of the Lease Term.

 

14.4                       Award

 

Except as otherwise provided in this Section 14.4, Landlord shall have and
hereby reserves and excepts, and Tenant hereby grants and assigns to Landlord,
all rights to recover for damages to the Property and the Garage and the
leasehold interest hereby created, and compensation accrued or hereafter to
accrue by reason of such taking, damage or destruction, as aforesaid, and by way
of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign to Landlord, all rights to such damages or
compensation.

 

However, nothing contained herein shall be construed to prevent Tenant from
prosecuting in any such proceedings a claim for Tenant’s Property so taken or
relocation, moving and other dislocation expenses, provided that such action
shall not affect the amount of compensation otherwise recoverable by Landlord
from the taking authority.

 

ARTICLE XV

 

Default

 

15.1                        Tenant’s Default

 

This Lease and the term of this Lease are subject to the limitation that Tenant
shall be in default if, at any time during the Lease Term, any one or more of
the following events (herein called an “Event of Default” a “default of Tenant”
or similar reference) shall occur and not be cured prior to the expiration of
the grace period (if any) herein provided,

 

57

--------------------------------------------------------------------------------


 

as follows:

 

(a)                                 Tenant shall fail to pay any installment of
the Annual Fixed Rent, or any Additional Rent or any other monetary amount due
under this Lease on or before the date on which the same becomes due and
payable, and such failure continues for ten (10) days after notice from Landlord
thereof; or

 

(b)                                 Landlord having rightfully given the notice
specified in (a) above to Tenant twice in any twelve (12) month period, Tenant
shall fail thereafter within a twelve (12) month period following the second
such notice to pay the Annual Fixed Rent, Additional Rent or any other monetary
amount due under this Lease on or before the date on which the same becomes due
and payable; or

 

(c)                                  Tenant shall assign its interest in this
Lease or sublet any portion of the Premises in violation of the requirements of
Article XII of this Lease; or

 

(d)                                 Tenant shall fail to maintain general
liability insurance, or shall employ labor and contractors within the Premises
which interfere with Landlord’s work, in violation of Sections 9.3, 11.2 or
11.10 or Exhibit B, or shall fail to observe the requirements of Section 11.2,
and any of the foregoing for five (5) days after notice from Landlord to Tenant
thereof; or

 

(e)                                  Tenant shall fail to perform or observe any
other requirement, term, covenant or condition of this Lease (not hereinabove in
this Section 15.1 specifically referred to) on the part of Tenant to be
performed or observed and such failure shall continue for thirty (30) days after
notice thereof from Landlord to Tenant, or if said default shall reasonably
require longer than thirty (30) days to cure, if Tenant shall fail to commence
to cure said default within thirty (30) days after notice thereof and/or fail to
continuously prosecute the curing of the same to completion with due diligence;
or

 

(f)                                   The estate hereby created shall be taken
on execution or by other process of law; or

 

(g)                                  Tenant shall make an assignment or trust
mortgage arrangement, so-called, for the benefit of its creditors; or

 

(h)                                 Tenant shall judicially be declared bankrupt
or insolvent according to law; or

 

(i)                                     a receiver, guardian, conservator,
trustee in involuntary bankruptcy or other similar officer is appointed to take
charge of all or any substantial part of Tenant’s property by a court of
competent jurisdiction; or

 

(j)                                    any petition shall be filed against
Tenant in any court, whether or not pursuant to any statute of the United States
or of any State, in any bankruptcy,

 

58

--------------------------------------------------------------------------------


 

reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall be undismissed or unstayed for an aggregate of sixty
(60) days after the institution of the same; or

 

(k)                                 Tenant shall file any petition in any court,
whether or not pursuant to any statute of the United States or any State, in any
bankruptcy, reorganization, composition, extension, arrangement or insolvency
proceeding; or

 

(l)                                     Tenant otherwise abandons the Premises
and leaves the same in an unsafe or unhygienic condition or in such a manner as
to adversely impact the conduct by other occupants of business operations in the
Building .

 

15.2                        Termination; Re-Entry

 

Upon the happening of any one or more of the aforementioned Events of Default
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance), Landlord or Landlord’s agents
or servants may give to Tenant a notice (hereinafter called “notice of
termination”) terminating this Lease on a date specified in such notice of
termination (which shall be not less than five (5) days after the date of the
mailing of such notice of termination), and this Lease and the Lease Term, as
well as any and all of the right, title and interest of the Tenant hereunder,
shall wholly cease and expire on the date set forth in such notice of
termination (Tenant hereby waiving any rights of redemption) in the same manner
and with the same force and effect as if such date were the date originally
specified herein for the expiration of the Lease Term, and Tenant shall then
quit and surrender the Premises to Landlord.

 

In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at any time thereafter re-enter the Premises
and remove therefrom Tenant, its agents, employees, servants, licensees, and any
subtenants and other persons, and all or any of its or their property therefrom,
and repossess and enjoy the Premises, together with all additions, alterations
and improvements thereto; but, in any event under this Section 15.2, Tenant
shall remain liable as hereinafter provided.

 

The words “re-enter” and “re-entry” as used throughout this Article XV are not
restricted to their technical legal meanings.

 

15.3                        Continued Liability; Re-Letting

 

(A)                               If this Lease is terminated or if Landlord
shall re-enter the Premises as aforesaid, or in the event of the termination of
this Lease, or of re- entry, by or under any proceeding or action or any
provision of law by reason of an Event of Default hereunder on the part of
Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on the
days originally fixed herein for the payment thereof, amounts equal to the
several installments of Annual Fixed Rent, all Additional Rent and other charges
reserved as they would, under the terms of this Lease, become due if this Lease
had not been terminated or if Landlord had not entered or re-entered, as
aforesaid, and whether the Premises be relet

 

59

--------------------------------------------------------------------------------


 

or remain vacant, in whole or in part, or for a period less than the remainder
of the Lease Term, or for the whole thereof, but, in the event the Premises be
relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
reasonable expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

 

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, Tenant shall not be entitled
to any credit of any kind for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

 

(B)                               Landlord agrees to use reasonable efforts to
relet the Premises after Tenant vacates the same in the event this Lease is
terminated based upon an Event of Default by Tenant hereunder. The marketing of
the Premises in a manner similar to the manner in which Landlord markets other
premises within Landlord’s control within the Building shall be deemed to have
satisfied Landlord’s obligation to use “reasonable efforts” hereunder. In no
event shall Landlord be required to (i) solicit or entertain negotiations with
any other prospective tenant for the Premises until Landlord obtains full and
complete possession of the Premises (including, without limitation, the final
and unappealable legal right to relet the Premises free of any claim of Tenant),
(ii) relet the Premises before leasing other vacant space in the Building, or
(iii) lease the Premises for a rental less than the current fair market rent
then prevailing for similar office space in the Building.

 

(C)                               In the alternative, Landlord may elect, by
notice given to Tenant at any time after the termination of this Lease under
Section 15.2, above, and whether or not Landlord shall have collected any
damages as hereinbefore provided in this Article XV, but as final damages and in
lieu of all other such damages beyond the date of such notice, to require Tenant
to pay such a sum as at the time of such notice represents the amount of the
excess, if any, of (a) the discounted present value, at a discount rate of 6%,
of the Annual Fixed Rent, Additional Rent and other charges which would have
been payable by Tenant under this Lease for the remainder of the Lease Term if
the Lease terms had been fully complied with by Tenant, over and above (b) the
discounted present value, at a discount rate of 6%, of the Annual Fixed Rent,
Additional Rent and other charges that would be received by Landlord if the
Premises were re- leased at the time of such notice for the remainder of the
Lease Term at the fair market value (including provisions regarding periodic
increases in Annual Fixed Rent if such are applicable) prevailing at the time of

 

60

--------------------------------------------------------------------------------


 

such notice as reasonably determined by Landlord.

 

For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 15.3(C), the total rent shall
be computed by assuming the Tax Excess under Section 6.2 and the Operating Cost
Excess under Section 7.5 to be the same as were payable for the twelve (12)
calendar months (or if less than twelve (12) calendar months have been elapsed
since the date hereof, the partial year) immediately preceding such termination
of re-entry.

 

(D)                               Nothing contained in this Lease shall limit or
prejudice the right of Landlord to prove for and obtain in proceedings for
bankruptcy or insolvency by reason of the termination of this Lease, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceeds in which, the damages are to be proved, whether
or not the amount be greater, equal to, or less than the amount of the loss or
damages referred to above.

 

15.4                        Intentionally Omitted

 

15.5                        Waiver of Redemption

 

Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease and of the term of
this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall enter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of this Lease for the term of this Lease hereby
demised after having been dispossessed or ejected therefrom by process of law,
or otherwise.

 

15.6                        Landlord’s Default

 

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation.

 

Except as otherwise expressly provided in this Lease, Tenant shall not assert
any right to deduct the cost of repairs or any monetary claim against the
Landlord from rent thereafter due and payable, but shall look solely to the
Landlord for satisfaction of such claim.

 

61

--------------------------------------------------------------------------------


 

ARTICLE XVI

 

Miscellaneous Provisions

 

16.1                        Waiver

 

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder.

 

Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates.

 

16.2                        Cumulative Remedies

 

Except as expressly provided in this Lease, the specific remedies to which
Landlord and Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress which
they may be lawfully entitled to seek in case of any breach or threatened breach
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, each party shall be entitled to the restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to seek specific performance of any
such covenants, conditions or provisions, provided, however, that the foregoing
shall not be construed as a confession of judgment by Tenant.

 

16.3                        Quiet Enjoyment

 

This Lease is subject and subordinate to all matters of record. Landlord agrees
that, so long as no Event of Default remains uncured, Tenant shall and may
peaceably hold and enjoy the Premises during the Term of this Lease (exclusive
of any period during which Tenant is holding over after the expiration or
termination of this Lease without the

 

62

--------------------------------------------------------------------------------


 

consent of Landlord), without interruption or disturbance from Landlord or
persons claiming through or under Landlord, subject, however, to the terms of
this Lease. This covenant shall be construed as running with the land to and
against subsequent owners and successors in interest, and is not, nor shall it
operate or be construed as, a personal covenant of Landlord, except to the
extent of the Landlord’s interest in the Premises, and this covenant and any and
all other covenants of Landlord contained in this Lease shall be binding upon
Landlord and upon such subsequent owners or successors in interest of Landlord’s
interest under this Lease, including ground or master lessees, to the extent of
their respective interests, as and when they shall acquire same and then only
for so long as they shall retain such interest.

 

16.4                        Surrender

 

(A)                               No act or thing done by Landlord during the
Lease Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid, unless in writing signed by
Landlord. No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys of the Premises as an acceptance of a surrender of the
Premises prior to the termination of this Lease; provided, however, that the
foregoing shall not apply to the delivery of keys to Landlord or its agents in
its (or their) capacity as managing agent or for purpose of emergency access. In
any event, however, the delivery of keys to any employee of Landlord or of
Landlord’s agents shall not operate as a termination of the Lease or a surrender
of the Premises.

 

(B)                               Upon the expiration or earlier termination of
the Lease Term, Tenant shall surrender the Premises to Landlord in the condition
as required by Sections 8.1 and 9.5, first removing all goods and effects of
Tenant and completing such other removals as may be permitted or required
pursuant to Section 9.5.

 

16.5                        Brokerage

 

(A)                               Tenant warrants and represents that Tenant has
not dealt with any broker in connection with the consummation of this Lease
other than the broker, person or firm designated in Section 1.1 hereof; and in
the event any claim is made against the Landlord relative to dealings with
brokers other than the broker designated in Section 1.1 hereof, Tenant shall
defend the claim against Landlord with counsel of Landlord’s selection first
reasonably approved by Tenant and save harmless and indemnify Landlord on
account of loss, cost or damage which may arise by reason of such claim.

 

(B)                               Landlord warrants and represents that Landlord
has not dealt with any broker in connection with the consummation of this Lease
other than the broker, person or firm, if any, designated in Section 1.1 hereof;
and in the event any claim is made against the Tenant relative to dealings by
Landlord with brokers other than the broker designated in Section 1.1 hereof,
Landlord shall defend the claim against Tenant with counsel of Tenant’s
selection first reasonably approved by Landlord and save harmless and indemnify
Tenant on account of loss, cost or damage which may arise by reason of such
claim. Landlord agrees that it shall be solely responsible for the payment of
brokerage commissions to the broker, person or firm designated in Section 1.1
hereof in connection

 

63

--------------------------------------------------------------------------------


 

with the Original Lease Term.

 

16.6                        Invalidity of Particular Provisions

 

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

16.7                        Provisions Binding, etc.

 

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to assignment by Tenant, but has reference only
to those instances in which Landlord may have later given consent to a
particular assignment as required by the provisions of Article XII hereof.

 

16.8                        Recording; Confidentiality

 

Each of Landlord and Tenant agree not to record the within Lease, but each party
hereto agrees, on the request of the other, to execute a so-called Notice of
Lease or short form lease in form recordable and complying with applicable law
and reasonably satisfactory to Landlord’s and Tenant’s attorneys. In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease.

 

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed.

 

Notwithstanding the foregoing, it is acknowledged and agreed that, as of the
date of this

 

64

--------------------------------------------------------------------------------


 

Lease, Tenant is a publicly-traded company and accordingly that the foregoing
confidentiality obligation shall not apply to any disclosures required by the
rules and regulations of the Securities and Exchange Commission or any similar
body regulating the activities of public companies.

 

16.9                        Notices and Time for Action

 

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notices shall be in writing and shall be sent by
hand, registered or certified mail, or overnight or other commercial courier,
postage or delivery charges, as the case may be, prepaid as follows:

 

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

 

If intended for Tenant, addressed to Tenant at the address set forth in
Article I of this Lease except that from and after the Commencement Date the
address of Tenant shall be the Premises (or to such other address or addresses
as may from time to time hereafter be designated by Tenant by like notice).

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. 
Any notice given by an attorney on behalf of Tenant shall be considered as given
by Tenant and shall be fully effective.

 

Time is of the essence with respect to any and all notices and periods for
giving of notice or taking any action thereto under this Lease.

 

16.10                 When Lease Becomes Binding and Authority

 

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this

 

65

--------------------------------------------------------------------------------


 

document for examination and negotiation does not constitute an offer to lease,
or a reservation of, or option for, the Premises, and this document shall become
effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant. All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and may be
modified or altered only by written agreement between Landlord and Tenant, and
no act or omission of any employee or agent of Landlord shall alter, change or
modify any of the provisions hereof. Landlord and Tenant hereby represents and
warrants to the other that all necessary action has been taken to enter this
Lease and that the person signing this Lease on behalf of Landlord and Tenant
has been duly authorized to do so.

 

16.11                 Paragraph Headings

 

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

16.12                 Rights of Mortgagee

 

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Building (or any part thereof), and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor, provided that in the case of a future mortgage the holder of such
mortgage agrees to recognize this Lease and the rights of Tenant hereunder. In
confirmation of such subordination and recognition with respect to any future
mortgage, Tenant shall execute and deliver promptly such instruments of
subordination as such mortgagee may reasonably request, subject to receipt of
such instruments of recognition from such mortgagee as Tenant may reasonably
request. With respect to the current mortgage identified on Exhibit I attached
hereto, Landlord will use commercially reasonable efforts to cause the mortgagee
to execute a subordination, nondisturbance and attornment agreement in
substantially the form attached hereto as Exhibit M. In the event that any
mortgagee or its respective successor in title shall succeed to the interest of
Landlord, then this Lease shall nevertheless continue in full force and effect
and Tenant shall and does hereby agree to attorn to such mortgagee or successor
and to recognize such mortgagee or successor as its landlord. If any holder of a
mortgage which includes the Premises, executed and recorded prior to the Date of
this Lease, shall so elect, this Lease, and the rights of Tenant hereunder,
shall be superior in right to the rights of such holder, with the same force and
effect as if this Lease had been executed, delivered and recorded, or a
statutory notice hereof recorded, prior to the execution, delivery and recording
of any such mortgage. The election of any such holder shall become effective
upon either notice from such holder to Tenant in the same fashion as notices
from Landlord to Tenant are to be given hereunder or by the recording in the
appropriate registry or recorder’s office of an instrument in which such holder
subordinates its rights under such mortgage to this Lease.

 

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its

 

66

--------------------------------------------------------------------------------


 

consent thereto, provided that such modifications do not materially increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created or Tenant’s rights hereunder.

 

16.13                 Rights of Ground Lessor

 

If Landlord’s interest in property (whether land only or land and buildings)
which includes the Premises is acquired by another party and simultaneously
leased back to Landlord herein, the holder of the ground lessor’s interest in
such lease shall enter into a recognition agreement with Tenant simultaneously
with the sale and leaseback, wherein the ground lessor will agree to recognize
this Lease and the rights of Tenant hereunder, and wherein Tenant shall agree to
attorn to such ground lessor as its Landlord and to perform and observe all of
the tenant obligations hereunder, in the event such ground lessor succeeds to
the interest of Landlord hereunder under such ground lease.

 

16.14                 Notice to Mortgagee and Ground Lessor

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord as ground lessee, which
includes the Premises as a part of the leased premises, no notice from Tenant to
Landlord shall be effective unless and until a copy of the same is given to such
holder or ground lessor at the address as specified in said notice (as it may
from time to time be changed), and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time after such notice
(including a reasonable time to obtain possession of the premises if the
mortgagee or ground lessor elects to do so) shall be treated as performance by
Landlord. For the purposes of this Section 16.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest). If any mortgage is listed on Exhibit I then the same shall constitute
notice from the holder of such mortgage for the purposes of this Section 16.14.

 

16.15                 Assignment of Rents

 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

(a)                                 That the execution thereof by Landlord, and
the acceptance thereof by the holder of such mortgage, or the ground lessor,
shall never be treated as an assumption by such holder or ground lessor of any
of the obligations of Landlord hereunder, unless such holder, or ground lessor,
shall, by notice sent to Tenant, specifically otherwise elect; and

 

(b)                                 That, except as aforesaid, such holder or
ground lessor shall be treated as having assumed Landlord’s obligations
hereunder only upon foreclosure of such holder’s mortgage and the taking of
possession of the Premises, or, in the case of

 

67

--------------------------------------------------------------------------------


 

a ground lessor, the assumption of Landlord’s position hereunder by such ground
lessor. In no event shall the acquisition of title to the Building and the land
on which the same is located by a purchaser which, simultaneously therewith,
leases the entire Building or such land back to the seller thereof be treated as
an assumption, by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser-lessor this Lease and the
rights of Tenant hereunder. For all purposes, such seller-lessee, and its
successors in title, shall be the landlord hereunder unless and until Landlord’s
position shall have been assumed by such purchaser-lessor.

 

16.16                 Status Report and Financial Statements

 

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, within ten (10) business days after the request of Landlord made from
time to time, will furnish to Landlord, or any existing or potential holder of
any mortgage encumbering the Premises or the Property, or any potential
purchaser of the Premises or the Property (each an “Interested Party”) a
statement of the status of any matter pertaining to this Lease, including,
without limitation, acknowledgments that (or the extent to which) each party is
in compliance with its obligations under the terms of this Lease. In addition,
Tenant shall deliver to Landlord, or any Interested Party designated by
Landlord, financial statements of Tenant, and any guarantor of Tenant’s
obligations under this Lease, as reasonably requested by Landlord including, but
not limited to, financial statements for the past three (3) years. Any such
status statement or financial statement delivered by Tenant pursuant to this
Section 16.16 (or any financial statement otherwise delivered by Tenant in
connection with this Lease or any future amendment hereto) may be relied upon by
any Interested Party.

 

Notwithstanding the foregoing, for so long as Tenant is a publicly-traded
entity, Tenant’s obligation to deliver financial statements shall be limited to
such statements as are publicly available or required by law to be made public.

 

16.17                 Self-Help

 

If Tenant shall at any time fail to make any payment or perform any act which
Tenant is obligated to make or perform under this Lease and (except in the case
of emergency) if the same continues unpaid or unperformed beyond applicable
grace periods, then Landlord may, but shall not be obligated so to do, after ten
(10) business days’ notice to and demand upon Tenant, or without notice to or
demand upon Tenant in the case of any emergency, and without waiving, or
releasing Tenant from, any obligations of Tenant in this Lease contained, make
such payment or perform such act which Tenant is obligated to perform under this
Lease in such manner and to such extent as may be reasonably necessary, and, in
exercising any such rights, pay any costs and expenses, employ

 

68

--------------------------------------------------------------------------------


 

counsel and incur and pay reasonable attorneys’ fees. All sums so paid by
Landlord and all reasonable and necessary costs and expenses of Landlord
incidental thereto, together with interest thereon at the annual rate equal to
the sum of (a) the Base Rate from time to time announced by Bank of America,
N.A. or its successor as its Base Rate and (b) two percent (2%) (but in no event
greater than the maximum rate permitted by applicable law), from the date of the
making of such expenditures by Landlord, shall be deemed to be Additional Rent
and, except as otherwise in this Lease expressly provided, shall be payable to
the Landlord on demand, and if not promptly paid shall be added to any rent then
due or thereafter becoming due under this Lease, and Tenant covenants to pay any
such sum or sums with interest as aforesaid, and Landlord shall have (in
addition to any other right or remedy of Landlord) the same rights and remedies
in the event of the non-payment thereof by Tenant as in the case of default by
Tenant in the payment of Annual Fixed Rent.

 

16.18                 Holding Over

 

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to 150% for the first thirty (30)
days of any such holding over, and thereafter 200%, of the greater of (x) the
Annual Fixed Rent and Additional Rent calculated (on a daily basis) at the
highest rate payable under the terms of this Lease or (y) the fair market rental
value of the Premises, in each case for the period measured from the day on
which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease; provided, however, that in no event shall
Tenant be liable for any indirect or consequential damages incurred during the
first thirty (30) days of any such holding over. Nothing in the foregoing nor
any other term or provision of this Lease shall be deemed to permit Tenant to
retain possession of the Premises or hold over in the Premises after the
expiration or earlier termination of the Lease Term. All property which remains
in the Building or the Premises after the expiration or termination of this
Lease shall be conclusively deemed to be abandoned and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, then Landlord may
receive the proceeds of such sale and apply the same, at its option against the
expenses of the sale, the cost of moving and storage, any arrears of rent or
other charges payable hereunder by Tenant to Landlord and any damages to which
Landlord may be entitled under this Lease and at law and in equity.

 

16.19                 Entry by Landlord

 

Landlord, and its duly authorized representatives, shall, upon reasonable prior
notice (except in the case of emergency), have the right to enter the Premises
at all reasonable times (except at any time in the case of emergency) for the
purposes of inspecting the

 

69

--------------------------------------------------------------------------------


 

condition of same and making such repairs, alterations, additions or
improvements thereto as may be necessary if Tenant fails to do so as required
hereunder (but the Landlord shall have no duty whatsoever to make any such
inspections, repairs, alterations, additions or improvements except as otherwise
provided in Sections 4.1, 7.1 and 7. 2 and Exhibit B), and to show the Premises
to prospective tenants during the twelve (12) months preceding expiration of the
term of this Lease as it may have been extended and at any reasonable time
during the Lease Term to show the Premises to prospective purchasers and
mortgagees.  In connection with the foregoing, Landlord agrees to use
commercially reasonable efforts to minimize interference with Tenant’s business
operations in the Premises, consistent with the nature of the rights being
exercised; provided, however, that in in the event Tenant sends a notice
alleging the existence of a dangerous or unsafe condition, the foregoing shall
be considered an emergency situation for the purposes of determining Landlord’s
access rights hereunder.

 

16.20                 Tenant’s Payments

 

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within thirty (30) days after written demand
by Landlord, and in the case of the non-payment of any such amount, Landlord
shall have, in addition to all of its other rights and remedies, all the rights
and remedies available to Landlord hereunder or by law in the case of
non-payment of Annual Fixed Rent. Unless expressly otherwise provided in this
Lease, the performance and observance by Tenant of all the terms, covenants and
conditions of this Lease to be performed and observed by Tenant shall be at
Tenant’s sole cost and expense. Except as otherwise provided in Section 7.6
above, if Tenant has not objected to any statement of Additional Rent which is
rendered by Landlord to Tenant within one hundred eighty (180) days after
Landlord has rendered the same to Tenant, then the same shall be deemed to be a
final account between Landlord and Tenant not subject to any further dispute. In
the event that Tenant shall seek Landlord’s consent or approval under this
Lease, then Tenant shall reimburse Landlord, upon demand, as Additional Rent,
for all reasonable out of pocket costs and expenses, including legal and
architectural costs and expenses, incurred by Landlord in processing such
request, whether or not such consent or approval shall be given. Notwithstanding
anything in this Lease to the contrary, if Landlord or any affiliate of Landlord
has elected to qualify as a real estate investment trust (“REIT”), any service
required or permitted to be performed by Landlord pursuant to this Lease, the
charge or cost of which may be treated as impermissible tenant service income
under the laws governing a REIT, may be performed by a taxable REIT subsidiary
that is affiliated with either Landlord or Landlord’s property manager, an
independent contractor of Landlord or Landlord’s property manager (the “Service
Provider”). If Tenant is subject to a charge under this Lease for any such
service, then, at Landlord’s direction, Tenant will pay such charge either to
Landlord for further payment to the Service Provider or directly to the Service
Provider, and, in either case, (i) Landlord will credit such payment against
Additional Rent due from Tenant under this Lease for such service, and (ii) such
payment to the Service Provider will not relieve Landlord from any obligation
under the Lease concerning the provisions of such service.

 

70

--------------------------------------------------------------------------------


 

16.21                 Late Payment

 

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand.

 

Landlord agrees to waive the late charges due hereunder for the first late
payment by Tenant under this Lease per calendar year, provided that Landlord
receives such payment from Tenant within five (5) business days of the Due Date
(provided further that if such payment is not received within the aforesaid five
(5) business day period, interest on the Outstanding Amount will accrue as of
the original Due Date). Any other late payments during that same calendar year
shall be subject to the imposition of the late charge immediately following the
Due Date as set forth above.

 

16.22                 Counterparts

 

This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute but one and the same
instrument.

 

16.23                 Entire Agreement

 

This Lease constitutes the entire agreement between the parties hereto,
Landlord’s managing agent and their respective affiliates with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.

 

16.24                 Landlord Liability

 

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Property, and Tenant agrees to look solely to such interest for the satisfaction
of any liability of Landlord under this Lease, it being specifically agreed that
neither Landlord, nor any successor holder of Landlord’s interest hereunder, nor
any beneficiary of any Trust of which any person from time to time holding
Landlord’s interest is Trustee, nor any such Trustee, nor any

 

71

--------------------------------------------------------------------------------


 

member, manager, partner, director or stockholder nor Landlord’s managing agent
shall ever be personally liable for any such liability. This paragraph shall not
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord’s successors-in-interest, or to take any other
action which shall not involve the personal liability of Landlord, or of any
successor holder of Landlord’s interest hereunder, or of any beneficiary of any
trust of which any person from time to time holding Landlord’s interest is
Trustee, or of any such Trustee, or of any manager, member, partner, director or
stockholder of Landlord or of Landlord’s managing agent, to respond in monetary
damages from Landlord’s assets other than Landlord’s interest in said Building,
as aforesaid, but in no event shall Tenant have the right to terminate or cancel
this Lease or to withhold rent or to set-off any claim or damages against rent
as a result of any default by Landlord or breach by Landlord of its covenants or
any warranties or promises hereunder, except in the case of a wrongful eviction
of Tenant from the demised premises (constructive or actual) by Landlord
continuing after notice to Landlord thereof and a reasonable opportunity for
Landlord to cure the same. In no event shall Landlord ever be liable for any
indirect or consequential damages or loss of profits or the like. In the event
that Landlord shall be determined to have wrongfully withheld any consent or
approval under this Lease, the sole recourse and remedy of the Tenant in respect
thereof shall be to specifically enforce Landlord’s obligation to grant such
consent or approval, and in no event shall the Landlord be responsible for any
damages of whatever nature in respect of its failure to give such consent or
approval nor shall the same otherwise affect the obligations of the Tenant under
this Lease or act as any termination of this Lease.

 

16.25                 No Partnership

 

The relationship of the parties hereto is that of landlord and tenant and no
partnership, joint venture or participation is hereby created.

 

16.26   Security Deposit

 

(A)                               Concurrently with the execution of this Lease,
Tenant shall pay to Landlord a security deposit in the amount of One Million and
00/100 Dollars ($1,000,000.00) and Landlord shall hold the same, throughout the
Term of this Lease (including any extension option period, if applicable),
unless sooner returned to Tenant as provided in this Section 16.26, as security
for the performance by Tenant of all obligations on the part of Tenant to be
performed under this Lease.  Such deposit shall be in the form of an
irrevocable, unconditional, negotiable letter of credit (the “Letter of
Credit”).  The Letter of Credit shall (i) be issued by and drawn on a bank
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit J, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, (v) permit presentment in Boston, Massachusetts and (vi) provide
that any notices to Landlord be sent to the notice address provided for Landlord
in this Lease. If the credit

 

72

--------------------------------------------------------------------------------


 

rating for the issuer of such Letter of Credit falls below the standard set
forth in (i) above or if the financial condition of such issuer changes in any
other material adverse way or if any trustee, receiver or liquidator shall be
appointed for the issuer, Landlord shall have the right to require that Tenant
provide a substitute letter of credit that complies in all respects with the
requirements of this Section, and Tenant’s failure to provide the same within
thirty (30) days following Landlord’s written demand therefor shall entitle
Landlord to immediately draw upon the Letter of Credit. Any such Letter of
Credit shall be for a term of two (2) years (or for one (1) year if the issuer
thereof regularly and customarily only issues letters of credit for a maximum
term of one (1) year) and shall in either case provide for automatic renewals
through the date which is thirty (30) days subsequent to the scheduled
expiration of this Lease (as the same may be extended). Any failure or refusal
of the issuer to honor the Letter of Credit shall be at Tenant’s sole risk and
shall not relieve Tenant of its obligations hereunder with regard to the
security deposit.  Upon the occurrence of any Event of Default of Tenant,
Landlord shall have the right from time to time without prejudice to any other
remedy Landlord may have on account thereof, to draw on all or any portion of
such deposit held as a Letter of Credit and to apply the proceeds of such Letter
of Credit or any cash held as such deposit, or any part thereof, to Landlord’s
damages arising from such default on the part of Tenant under the terms of this
Lease.  If Landlord so applies all or any portion of such deposit, Tenant shall
within seven (7) days after notice from Landlord deposit cash with Landlord in
an amount sufficient to restore such deposit to the full amount stated in this
Section 16.26.  While Landlord holds any cash deposit Landlord shall have no
obligation to pay interest on the same and shall have the right to commingle the
same with Landlord’s other funds.  Neither the holder of a mortgage nor the
lessor in a ground lease on property which includes the Premises shall ever be
responsible to Tenant for the return or application of any such deposit, whether
or not it succeeds to the position of Landlord hereunder, unless such deposit
shall have been received in hand by such holder or ground lessor.

 

(B)                               Landlord shall return a Three Hundred
Thirty-Three Thousand Three Hundred Thirty-Three and 00/100 Dollar ($333,333.00)
portion of such deposit to Tenant so that the remainder of such deposit shall be
Six Hundred Sixty-Six Thousand Six Hundred Sixty-Seven and 00/100 Dollars
($666,667.00) (or if such deposit is in the form of a Letter of Credit, Landlord
shall exchange the Letter of Credit for a Letter of Credit delivered by Tenant
which reduces the amount secured by the Letter of Credit by the amount stated
hereinabove and otherwise in strict conformity with the requirements herein) on
the first day of the sixty-first (61st) full calendar month immediately
following the Rent Commencement Date if Tenant has satisfied all of the
Reduction Conditions (as defined in subsection (D) below).

 

(C)                               Landlord shall return a Three Hundred
Thirty-Three Thousand Three Hundred Thirty-Three and 00/100 Dollar ($333,333.00)
portion of such deposit to Tenant so that the remainder of such deposit shall be
Three Hundred Thirty-Three Thousand Three Hundred Thirty-Four and 00/100 Dollars
($333,334.00) (or if such deposit is in the form of a Letter of Credit, Landlord
shall exchange the Letter of Credit for a Letter of Credit delivered by Tenant
which reduces the amount secured by the Letter of Credit by the amount stated
hereinabove and otherwise in strict conformity with the requirements

 

73

--------------------------------------------------------------------------------


 

herein) on the first day of the eighty-fifth (85th) full calendar month
immediately following the Rent Commencement Date if Tenant has satisfied all of
the Reduction Conditions.

 

(D)                               For the purposes hereof, the “Reduction
Conditions” shall mean that (i) Tenant has met the Adjusted EBITDA Test (as
defined below), (ii) Tenant is not then in default under the terms of this Lease
without the benefit of notice or grace (it being understood and agreed that the
reduction may occur at such time as the default is cured provided the other
Reduction Conditions have been satisfied), and (iii) there have been no more
than three (3) material Event of Default occurrences during the Term.

 

For the purposes hereof, the “Adjusted EBITDA Test” shall be deemed satisfied
if, taking into account the last four (4) full fiscal quarters immediately
preceding the applicable reduction date, based on the information contained in
the unaudited financial statements set forth in the most recent Form 10-Q and/or
Form 10-K, as applicable, filed by Tenant with the SEC for each such fiscal
quarter, Tenant’s “Adjusted EBITDA” (as defined below) is equal to or greater
than Thirty-One Million Two Hundred Forty Thousand and 00/100 Dollars
($31,240,000.00).

 

“Adjusted EBITDA” shall mean the following as determined in accordance with
GAAP:

 

(i)                                     Tenant’s consolidated GAAP Operating
Income (Loss) from Operations, to the extent such Operating Income (Loss) from
Operations has been increased or reduced by:

 

1.              NeuCo, Inc. (“NeuCo”) Operating Income (Loss) from Operations;

2.              depreciation and amortization expense, except such expenses of
NeuCo;

3.              transaction expenses incurred in connection with acquisitions;

4.              non-cash write-downs, losses, expenses and charges (including
impairment of goodwill, write-downs of intangibles and amortization of stock
based compensation);

5.              restructuring expenses, extraordinary and non-recurring losses;
and

6.              non-cash expenses resulting from the amortization of forgivable
loans made to employees or consultants of Tenant;

 

less

 

(ii)                                  all restructuring, extraordinary and
non-recurring gains as determined on a consolidated basis.

 

For the avoidance of doubt and notwithstanding the foregoing, if Tenant reports
Adjusted EBITDA as defined herein in any of its quarterly or annual earnings
press releases (as filed by Tenant with the SEC on Form 8-K), the Adjusted
EBITDA set forth in such press releases shall be deemed to be the Adjusted
EBITDA to be used in calculating the Adjusted EBITDA Test in this Section 16.26.
In the event that, at any time, Tenant is an entity other than a publicly held
company whose shares are traded on a national stock

 

74

--------------------------------------------------------------------------------


 

exchange, Tenant shall provide Landlord with a certified copy of its most recent
audited financial statements within ten (10) business days after written demand
from Landlord, and a reasonably equivalent criteria acceptable to Landlord shall
be used to determine Tenant’s Adjusted EBITDA, based on such audited annual
financial statements.

 

(E)                                If Tenant believes that it has satisfied all
the Reduction Conditions, then it shall request such reduction in writing to
Landlord, which request shall certify to Landlord that all such Reduction
Conditions have been satisfied. If all of the Reduction Conditions are met, the
security deposit shall be so reduced in accordance with this Section 16.26. No
Letter of Credit shall automatically reduce, but any reduction in the amount
thereof shall require Landlord’s prior written notice to the issuer of the
Letter of Credit of the reduced amount. If all of the Reduction Conditions have
been satisfied, Landlord shall notify the issuer of the Letter of Credit of the
amount to which the Letter of Credit shall be reduced within fifteen (15) days
after Landlord’s receipt of Tenant’s request for a reduction as described above.

 

(F)                                 Tenant not then being in default and having
performed all of its obligations under this Lease, including the payment of all
Annual Fixed Rent, Landlord shall return the deposit, or so much thereof as
shall not have theretofore been applied in accordance with the terms of this
Section 16.26, to Tenant on the expiration or earlier termination of the term of
this Lease (as the same may have been extended) and surrender possession of the
Premises by Tenant to Landlord in the condition required in the Lease at such
time.

 

16.27                 Governing Law

 

This Lease shall be governed exclusively by the provisions hereof and by the law
of The Commonwealth of Massachusetts, as the same may from time to time exist.

 

16.28                 Waiver of Trial by Jury

 

To induce the other party to enter into this Lease, each of Landlord and Tenant
hereby waives any right to trial by jury in any action, proceeding or
counterclaim brought by either Landlord or Tenant on any matters whatsoever
arising out of or any way connected with this Lease, the relationship of the
Landlord and the Tenant, the Tenant’s use or occupancy of the premises and/or
any claim of injury or damage, including but not limited to, any summary process
eviction action.

 

16.29                 Building Name

 

For so long as the Building and/or the Property are subject to any restrictions
on its use of the Hancock Marks and/or the Official Address (as those terms are
defined below), Tenant shall (i) refer to and designate the Building solely as
the John Hancock Tower, unless otherwise instructed by Landlord; (ii) not use or
permit the use of any Hancock Marks (as hereinafter defined) in a manner, in
conjunction with, or in a recognizable relationship to any persons, entities,
materials or Media (as hereinafter defined) that are Objectionable (as
hereinafter defined); and (iii) not use or permit the use of the Official
Address (as hereinafter defined) alone as a name or location of the Building
(provided

 

75

--------------------------------------------------------------------------------


 

that the Official Address may be used as the second part of the street address
following the identification of the Building as “John Hancock Tower”). Tenant
acknowledges and agrees that any right, benefit or protection available to the
Landlord hereunder with respect to use of the name “John Hancock Tower” shall
also be deemed to accrue to the benefit of, and may be exercised directly by,
John Hancock Life Insurance Company or any of its Affiliates (as hereinafter
defined).

 

Notwithstanding anything to the contrary contained herein, for the purposes of
this Section 16.29 only, the following terms shall have the following
definitions:

 

“Affiliates” means, with respect to any person or entity, any corporation,
partnership or other business entity which controls or is controlled by, or is
under common control with such person or entity, as applicable. For the purpose
of this definition, the word “control” (including, with correlative meanings,
“controlled by” and “under common control with”) as used with respect to any
corporation, partnership or other business entity, shall mean the possession of
the power to direct or cause the direction of the management and policies of
such corporation, partnership or other business entity, whether through the
ownership of voting securities, interests, contract or otherwise.

 

“Hancock Marks” means, collectively, the Name and Signature, and such other
logos, service marks, trademarks, domain names (including johnhancocktower.com,
johnhancocktower.net, and johnhancocktower.org), and copyrights, whether
registered or unregistered, proprietary to John Hancock Life Insurance Company
with respect to the Building (including, without limitation, the marks
registered with the USPTO under Registration Nos. 1287236, 1502565 and 1494582
or with respect to which Landlord provides Tenant with notice, and all
Likenesses.

 

“Likeness” means a photograph, replica, sketch, drawing, image or any other
visual or two dimensional or three dimensional representation of the Building,
which photograph, replica, sketch, drawing, image or other representation does
not include or display the Name, Plain Name, Signature, or any such other logos,
service marks, trademarks, and copyrights, whether registered or unregistered,
proprietary to John Hancock Life Insurance Company with respect to the Building.

 

“Medium” (or “Media”) means any communications or storage medium, regardless of
method of storage, compilation or memorialization, if any, including without
limitation, physical storage representation, electronic storage, graphical
(including designs and drawings) or photographic representation, or writings.

 

“Name” means “John Hancock Tower.”

 

“Objectionable” means any activity or material that: (a) is libelous or
defamatory, disparaging, pornographic, sexually explicit, unlawful or
plagiarized; (b) a

 

76

--------------------------------------------------------------------------------


 

reasonable person would consider harassing, abusive, threatening, harmful,
vulgar, profane, obscene, excessively violent, racially, ethnically or otherwise
objectionable or offensive in any way; (c) constitutes a breach of any person’s
privacy or publicity rights, a misrepresentation of facts, hate speech or an
infringement of any third party’s intellectual property rights of any kind,
including without limitation, copyright, patent, trademark, industrial design,
trade secret, confidentiality or moral rights; (d) violates or encourages others
to violate any applicable law; (e) would have material or adverse effect (1) on
the reputation or business of Landlord or John Hancock Life Insurance Company or
(2) on the reputation of the Building or (3) on the goodwill associated with the
Marks; or (f) would be materially detrimental to the marketing or leasing of the
Building.

 

“Official Address” means the official street address assigned to the Building by
the City of Boston, the United States Postal Service or any other governmental
authority. As of the date of this Lease, the Official Address is “200 Clarendon
Street.”

 

“Signature” means the script logo associated with the name “John Hancock,” as
registered with the USPTO under Registration No. 0557033. The Signature, as
depicted in the drawing on file with the USPTO, consists of a substantial
facsimile of the signature of John Hancock (1737-1793), patriot of the American
Revolution, as said signature appears on the Declaration of Independence.

 

“USPTO” means the United States Patent and Trademark Office.

 

16.30                 Hancock Competitors

 

Notwithstanding anything to the contrary in the Lease contained, if, at any time
during the term of the Lease, Tenant becomes a Hancock Competitor, as defined in
Exhibit L, attached hereto, then Landlord shall have the right to terminate the
Lease upon fifteen (15) days’ notice to Tenant. The provisions of this
Section 16.30 shall be applicable for so long as the lease dated March 1, 2003
(as the same has been, and may from time to time be, amended) between Landlord
and the Manufacturers Investment Corporation (or successor-in-interest thereto)
is in force and effect.

 

16.31                 No Air Rights

 

No rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease. If at any
time any windows of the Premises are temporarily darkened or the light therefrom
is obstructed by reason of any repairs, improvements, maintenance or cleaning in
or about the Property, the same shall be without liability to Landlord and
without any reduction or diminution of Tenant’s obligations under this Lease. 
Nothing contained in this Section 16.31 is intended to limit Tenant’s rights to
use Tenant’s Rooftop Terrace Area, subject to the terms and provisions of this
Lease.

 

77

--------------------------------------------------------------------------------


 

16.32                 Building or Property Name and Signage; Tenant’s
Termination Option

 

(A)                               Landlord shall have the right at any time to
change the name of the Building or the Property and to install, affix and
maintain any and all signs on the exterior and on the interior of the Building
or the Property as Landlord may desire in its sole discretion. Tenant shall not
use the name of the Building or the Property in advertising or other publicity
or for any purpose other than as the address of the business to be conducted by
Tenant in the Premises, without the prior written consent of Landlord, which
consent may not be granted or withheld in Landlord’s sole discretion.

 

(B)                               Notwithstanding the provisions of subsection
(A) above, so long as CRA International, Inc., together with any Permitted
Transferees, occupy not less than the number of square feet in the Rentable
Floor Area of the Premises initially demised to Tenant hereunder, then Landlord
agrees that it will not name the Building after any of the Tenant Competitors
(as hereinafter defined) during the Term of this Lease, unless such Tenant
Competitor (i) owns the Building, or (ii) is under common control with the owner
of the Building.  In the event of Landlord’s failure to comply with the
foregoing covenant, Tenant shall have the right to terminate this Lease by
giving Landlord notice within two hundred seventy (270) days of the earlier to
occur of (a) the actual naming of the Building or (b) notice to Tenant thereof,
such termination to be effective as of the date specified in Tenant’s
termination notice (the “Early Termination Date”) with the same force and effect
as if such Early Termination Date were the date originally established as the
expiration date hereof.  Tenant’s termination right hereunder shall be Tenant’s
sole and exclusive remedy at law and in equity for breach of this
Section 16.32.  Notwithstanding such termination and as a condition precedent
thereto, (i) Tenant shall pay to Landlord on a timely basis all Annual Fixed
Rent, Tenant’s share of operating costs, taxes and electricity, and other
Additional Rent and other amounts due from Tenant (including, but not limited
to, all past due amounts thereof) through the Early Termination Date, and
(ii) on the Early Termination Date, Tenant shall quit and vacate the Premises
and surrender the same in the condition required by the applicable provisions of
this Lease.

 

For the purposes hereof the “Tenant Competitors” are defined as the following
entities:  Navigant Consulting, Inc., FTI Consulting, Analysis Group, Inc.,
Cornerstone Research, NERA Economic Consulting and Berkeley Research Group and
any affiliates, subsidiaries or other entities controlling, controlled by or
under common control with such named entities (provided such affiliates,
subsidiaries or other entities are engaged in a consulting business of a
substantially similar nature to that then conducted by Tenant). Upon prior
notice to Landlord given at time to time during the Lease Term, Tenant shall
have the right to substitute a new entity for any of the existing Tenant
Competitors, provided that the total number of named Tenant Competitors shall at
no time exceed six (6).

 

(C)                               In the event that Landlord shall offer signage
in the main lobby of the Building or in the elevator lobby serving the Premises
to any of the Tenant Competitors leasing less than 100,000 square feet of
rentable floor area in the Building, so long as CRA International, Inc.,
together with any Permitted Transferees occupy not less than the

 

78

--------------------------------------------------------------------------------


 

number of square feet in the Rentable Floor Area of the Premises initially
demised to Tenant hereunder and provided that there exists no Event of Default
hereunder, Landlord shall offer Tenant equal and comparable signage.

 

16.33                 Leasing Restrictions

 

In the event that Landlord has exercised its right under Section 12.3 above to
recapture a Sublease Portion, provided that, on the condition that and only so
long as (i) CRA International, Inc. or a Permitted Transferee is the tenant
hereunder, (ii) no Event of Default of Tenant exists (iii) this Lease is still
in full force and effect and (iv) either the Sublease Portion consists of less
than the entirety of the Premises or (if the Sublease Portion consists of the
entirety of the Premises) the term of the proposed sublease is less than all or
substantially all of the then-remaining Lease Term, Landlord shall not
thereafter enter into a direct lease of such Sublease Portion with any of the
Tenant Competitors.

 

16.34                 OFAC

 

(A)                               As an inducement to Landlord to enter into
this Lease, Tenant hereby represents and warrants that:  (i) Tenant is not, nor
is it owned or controlled directly or indirectly by, any person, group, entity
or nation named on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned or controlled, directly or indirectly, by any person, group, entity
or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person in a manner that either may cause or causes Landlord to be in
violation of any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the
Premises. In connection with the foregoing, is expressly understood and agreed
that (x) any breach by Tenant of the foregoing representations and warranties
shall be deemed a default by Tenant under Section 15.1(d) of this Lease and
shall be covered by the indemnity provisions of Section 13.1 above, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.

 

(B)                               As an inducement to Tenant to enter into this
Lease, Landlord hereby represents and warrants that:  (i) Landlord is not, nor
is it owned or controlled directly or indirectly by, any Prohibited Person;
(ii) Landlord is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) from and after the effective
date of the above-referenced Executive Order, Landlord (and any person, group,
or entity which Landlord controls, directly or indirectly) has not conducted nor
will conduct business nor has engaged nor will engage in any transaction or
dealing with any Prohibited Person in a

 

79

--------------------------------------------------------------------------------


 

manner that either may cause or causes Tenant to be in violation of any OFAC
rule or regulation. In connection with the foregoing, is expressly understood
and agreed that (x) any breach by Landlord of the foregoing representations and
warranties shall be covered by the indemnity provisions of Section 13.1.1 above,
and (y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.  Notwithstanding anything contained herein to the contrary, for the
purposes of this subsection (B) the phrase “owned or controlled directly or
indirectly by any person, group, entity or nation” and all similar such phrases
shall not include (x) any shareholder of Boston Properties, Inc., (y) any holder
of a direct or indirect interest in a publicly traded company whose shares are
listed and traded on a United States national stock exchange or (z) any limited
partner, unit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the holder of any direct or
indirect interest in Boston Properties Limited Partnership.

 

[signatures on following page]

 

80

--------------------------------------------------------------------------------


 

EXECUTED in two or more counterparts by persons or officers hereunto duly
authorized on the Date set forth in Section 1.1 above.

 

 

WITNESS:

 

LANDLORD:

 

 

 

      /s/ Claire Donegan

 

BP HANCOCK LLC, a Delaware limited liability company

 

 

 

 

 

By: BOSTON PROPERTIES LIMITED PARTNERSHIP, its sole member and manager

 

 

 

 

 

By: BOSTON PROPERTIES, INC., its general partner

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

Name:

David C. Provost

 

 

Title:

SVP

 

 

 

   Hereunto duly authorized

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

CEO and President

 

 

 

   Hereunto duly authorized

 

81

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

All that certain parcel of land with the buildings thereon situated at 200
Clarendon Street, in the City of Boston, County of Suffolk, Commonwealth of
Massachusetts, and is more particularly described as follows:

 

Beginning at the intersection and the southerly side of St. James Avenue and the
westerly sideline of Clarendon Street; thence running

 

S 20° 02’ 02”E along the said westerly sideline of Clarendon Street, a distance
of 284.06 feet to the intersection of the northerly sideline of Stuart Street
and the said westerly sideline of Clarendon Street; thence turning and running

 

S 70° 05’ 38”W along the said northerly sideline of Stuart Street, a distance of
73.64 feet; thence turning and running

 

S 65° 19’ 43”W along the said northerly sideline of Stuart Street, a distance of
174.90 feet to the intersection of the easterly sideline of Trinity Place and
the said northerly sideline of Stuart Street, thence turning and running

 

N 20° 02’ 10”W along the said easterly sideline of Trinity Place, a distance of
298.11 feet to the intersection of the southerly sideline of St James Avenue and
the said easterly sideline of Trinity Place; thence turning and running

 

N 69° 58’ 59”E along the said southerly sideline of St. James Avenue a distance
of 247.99 feet to the point of beginning.

 

Together with the benefit of the easement reserved in a grant to the City of
Boston for street purposes by John Hancock Mutual Life Insurance Company, dated
August 13, 1973, recorded at Book 8658, Page 519, and reserved in Taking by the
City of Boston, Public Improvement Commission, for the widening and construction
of St James Avenue, recorded September 10, 1973, at Book 8658, Page 533, as
amended by an instrument recorded at Book 8666, Page 160, subject to the terms
thereof.

 

Together with the benefit of the Restrictions imposed in a deed from John
Hancock Mutual Life Insurance Company to the Boston Copley Plaza Hotel
Corporation, dated December 27, 1988, recorded at Book 15264, Page 257, subject
to the terms thereof.

 

Together with the benefit of the following licenses:

 

1.                                      License, Maintenance and Indemnification
Agreement for Sidewalk Improvements, dated July 25, 2002, recorded at Book
30387, Page 1, as affected by Assignment and Assumption of Sidewalk License
Agreement, dated March 13, 2003, recorded at Book 30858, Page 106; as further
affected by Assignment and Assumption of Sidewalk License Agreement dated as of
December 29, 2010, recorded at Book 47409, Page 1;

 

1

--------------------------------------------------------------------------------


 

2.                                      Terms and provisions of a License
Agreement with the City of Boston, Public Improvement Commission, regarding a
vault under Stuart Street, recorded August 1, 1997 at Book 21613, Page 278, as
affected by Assignment and Assumption of Tank License Agreement, dated March 13
2003, recorded at Book 30858, Page 130; as further affected by Assignment and
Assumption of Tank License Agreement dated as of December 29, 2010, recorded at
Book 47408, Page 295;

 

3.                                      Terms and provisions of a License
Agreement with the City of Boston for conduits under Stuart Street, recorded at
Book 12742, Page 229, as affected by Assignment and Assumption of Electric
Conduit License Agreement, dated March 13, 2003, recorded at Book 30858,
Page 147; as further affected by Assignment and Assumption of Electric Conduit
License Agreement dated as of December 29, 2010, recorded at Book 47408,
Page 321;

 

4.                                      Terms and provisions of a License
Agreement (unrecorded) with the City of Boston for a tunnel under Clarendon
Street, as affected by Assignment and Assumption of Tunnel License Agreement,
dated March 13, 2003, recorded at Book 30858, Page 165; as further affected by
Assignment and Assumption of Tunnel License Agreement dated as of December 29,
2010, recorded at Book 47408, Page 309.

 

Together with the benefit of the rights granted pursuant to, and subject to the
terms and provisions of, that certain Declaration of Easements and Shared
Facilities Agreement, dated as of March 13, 2003, by and among John Hancock Life
Insurance Company, 100 & 200 Clarendon LLC and 200 Berkeley & 197 Clarendon LLC,
recorded March 14, 2003 at Book 30857, Page 290, filed as Document 652358, noted
on Certificate of Title 78670.

 

Together with the benefit of an Easement Agreement, by and between 100 & 200
Clarendon LLC and John Hancock Life Insurance Company, dated March 13, 2003,
recorded March 14, 2003 at Book 30857, Page 270, filed with the Suffolk Registry
District of the Land Court on March 14, 2003 as Document 652357, noted on
Certificate of Title 78670.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

WORK AGREEMENT

 

1.1                               Landlord’s Work

 

(A)                               Performance of Landlord’s Work.  Landlord
shall, at its sole cost and expense, design, permit and perform (i) the work in
the Premises shown on Exhibit B-2 attached hereto (“Landlord’s Delivery Work”)
and (ii) the work to construct the Rooftop Terrace in accordance with the plans
attached hereto as Exhibit B-3 (“Landlord’s Rooftop Terrace Work”).  In
addition, Landlord shall, at its sole cost and expense, provide and install
building-standard window blinds throughout the Premises (“Landlord’s Window
Blind Work”).  Landlord’s Delivery Work, Landlord’s Rooftop Terrace Work and
Landlord’s Window Blind Work are sometimes hereinafter referred to collectively
as the “Landlord’s Work.”

 

Any material changes to the scope of Landlord’s Rooftop Terrace Work from that
which is shown on Exhibit B-3 shall be subject to Tenant’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  Landlord
shall notify Tenant of any proposed material changes, and Tenant shall respond
to any such notice within ten (10) business days after receipt thereof.  If
Tenant shall fail to respond to any such notice, then Landlord may, at any time
thereafter, give Tenant another request (“Second Request”) therefor, which shall
clearly identify the plans in question and state in bold face, capital letters
at the top thereof: “WARNING:  SECOND REQUEST.  FAILURE TO RESPOND TO THIS
REQUEST WITHIN FIVE (5) DAYS SHALL RESULT IN DEEMED APPROVAL THEREOF.”  If
Tenant does not respond within five (5) days after receipt of the Second
Request, Landlord’s proposed changes shall be deemed approved.

 

In connection with the foregoing, it is understood and agreed that Landlord may
be performing all or portions of Landlord’s Rooftop Terrace Work and Landlord’s
Window Blind Work after the Premises has been delivered to Tenant.  Accordingly,
Landlord and Tenant agree to cooperate with each other in good faith so that
Landlord will have ongoing access to and through the Premises in order to
perform Landlord’s Rooftop Terrace Work and Landlord’s Window Blind Work in as
expeditious and efficient a manner as possible, and so as to minimize any
interference in the performance by Tenant of Tenant’s Work (as defined in
Section 1.2 below).

 

(B)                               Substantial Completion of Landlord’s Work.

 

(1)                                 Landlord’s Obligations.  Landlord shall use
commercially reasonable diligent efforts to prepare plans and specifications for
the Landlord’s Rooftop Terrace Work for submission to the City of Boston
Inspectional Services Department as part of an application for a building permit
(a “Building Permit”) by March 1, 2014. Subject to delays due to Force Majeure
(as defined in Section 14.1 of the Lease, provided that such

 

1

--------------------------------------------------------------------------------


 

extension shall not exceed an additional one hundred twenty (120) days) and
Tenant Delays (as that term is defined in Section 1.1(C)(1) below), Landlord
shall use reasonable speed and diligence (a) to have Landlord’s Delivery Work
substantially completed on or before the Estimated Commencement Date and
(b) Landlord’s Rooftop Terrace Work substantially completed on or before Tenant
takes occupancy of the Premises, but Tenant shall have no claim against Landlord
for failure so to complete construction of Landlord’s Work by any specific date
except as expressly provided in Section 1.1(D) below.

 

(2)                                 Definition of Substantial Completion.

 

(a)                                 The Premises shall be treated as having been
substantially completed (and delivered to Tenant for the purposes of Section 3.1
of the Lease) on the date on which Landlord’s Delivery Work has been completed
in accordance with Exhibit B-2.  Landlord shall provide Tenant with no less than
fifteen (15) days prior notice of the date on which Landlord anticipates that
Landlord’s Delivery Work will be completed.

 

(b)                                 Landlord’s Rooftop Terrace Work shall be
treated as having been substantially completed on the date on which Landlord’s
Rooftop Terrace Work has been completed (or would have been completed but for
Tenant Delays) in accordance with Exhibit B-2, except for minor items of work
and adjustment of equipment and fixtures which can be completed after occupancy
has been taken (subject to the access provisions of Section 16.19 of the Lease)
without causing material interference with Tenant’s use of Tenant’s Rooftop
Terrace Area (it being understood and agreed that Landlord and Tenant will
cooperate with each other in good faith to identify and agree upon any such
“punch list” items).

 

(c)                                  In the event of any dispute as to the date
on which any component of the Landlord’s Work has been substantially completed,
the reasonable determination of Landlord’s architect as to such date shall be
deemed conclusive and binding on both Landlord and Tenant.

 

(3)                                 Incomplete Work. Landlord shall complete as
soon as conditions practically permit (and in all cases within ninety (90) days)
any incomplete items of Landlord’s Work, and Tenant shall cooperate with
Landlord in providing access as may be required to complete such work in a
normal manner.

 

(C)                               Tenant Delay.

 

2

--------------------------------------------------------------------------------


 

(1)                                 Definition.  For the purposes hereof, a
“Tenant Delay” shall be defined as any delay in the performance and completion
by Landlord of Landlord’s Rooftop Terrace Work to the extent caused by (a) any
failure of Tenant to respond to Landlord’s notice of proposed material changes
to the scope of Landlord’s Rooftop Terrace Work within the time period set forth
in Section 1.1(A) above, (b) any failure by Tenant to provide Landlord with
reasonable access to the Premises pursuant to Section 1.1(A) above, or
(c) Tenant, Tenant’s contractors, architects, engineers or anyone else engaged
by Tenant in connection with the construction of the Tenant’s Work and the
preparation of the Premises for Tenant’s occupancy, including, without
limitation, utility companies and other entities furnishing communications, data
processing or other service, equipment, or furniture.

 

Notwithstanding the foregoing, no event shall be deemed a Tenant Delay unless
Landlord has given Tenant written notice (the “Tenant Delay Notice”) advising
Tenant:  (x) that a Tenant Delay is occurring and setting forth Landlord’s good
faith estimate as to the likely length of such Tenant Delay; (y) of the basis on
which Landlord has determined that a Tenant Delay is occurring; and (z) if
readily ascertainable by Landlord, the actions which Landlord believes that
Tenant must take to eliminate such Tenant Delay.  Landlord shall deliver to
Tenant a Tenant Delay Notice within five (5) business days after Landlord
becomes aware of such Tenant Delay or the periods prior to delivery of a Tenant
Delay Notice will not constitute a Tenant Delay hereunder. Notwithstanding
anything herein or in this Lease to the contrary, Landlord may satisfy the
Tenant Delay Notice requirement by verbal notification to Tenant’s Construction
Representative so long as such notification satisfies the requirements of
clauses (x), (y) and (z) above and is subsequently reflected in a written notice
given no later than one (1) business day after the verbal notification.

 

(2)                                 Tenant Obligations with Respect to Tenant
Delays. Tenant covenants that no Tenant Delay shall delay the obligation to pay
Annual Fixed Rent or Additional Rent, regardless of the reason for such Tenant
Delay or whether or not it is within the control of Tenant or any such employee.
Landlord’s Rooftop Terrace Work shall be deemed substantially completed as of
the date when Landlord’s Rooftop Terrace Work would have been substantially
completed but for any Tenant Delays, as determined by Landlord in the exercise
of its good faith business judgment.

 

(D)                               Tenant’s Remedies Based on Delays in
Landlord’s Work

 

(1)                                 It is acknowledged and agreed that Landlord
has obtained the approval of the Boston Redevelopment Authority for Landlord to
construct the Rooftop Terrace in accordance with the scope of work described in

 

3

--------------------------------------------------------------------------------


 

Section 1.1(A) above (the “BRA Approval”).

 

(2)                                 Landlord shall provide Tenant with written
notice (the “Building Permit Notice”) at such time as Landlord shall have
obtained a Building Permit for Landlord to construct the Rooftop Terrace.  If
Landlord shall have failed to deliver the Building Permit Notice to Tenant on or
before September 1, 2014, Tenant shall have the right to terminate the Lease by
giving notice to Landlord of Tenant’s desire to do so on or before September 30,
2014 (“Tenant’s Building Permit Termination Notice”).  Upon the giving of such
Tenant’s Building Permit Termination Notice, the term of the Lease shall cease
and come to an end unless, within thirty (30) days after receipt of such
Tenant’s Building Permit Termination Notice, Landlord does in fact deliver the
Building Permit Notice.  Such termination shall be without further liability or
obligation on the part of either party, except that Landlord shall reimburse
Tenant, within thirty (30) days following receipt of an itemized written request
from Tenant, for all out of pocket costs incurred by Tenant from and after the
date of this Lease through the date of termination in connection with the design
and permitting of Tenant’s Work, less any amounts previously reimbursed from the
Tenant Allowance, up to a maximum of $300,000.00.  If Tenant does not timely
deliver Tenant’s Building Permit Termination Notice, then Tenant shall have no
further right to terminate the Lease on account of such Landlord’s failure to
obtain the Building Permit and the Lease shall continue in full force and
effect; provided, however, that Landlord shall have no further obligation to
perform Landlord’s Rooftop Terrace Work and all references in the Lease to such
Landlord’s Rooftop Terrace Work, the Rooftop Terrace and/or Tenant’s Rooftop
Terrace Area shall be deemed deleted from the Lease in their entirety (it being
understood and agreed that under such circumstances, Landlord shall, at its sole
cost and expense, install a “green” roof covering over Tenant’s Rooftop Terrace
Area, consistent with what is being installed over the remainder of the Rooftop
Terrace).  Although it is intended that the foregoing provision shall be
self-operative, Landlord and Tenant agree to cooperate with each other in good
faith to execute an amendment to this Lease or such other documentation as may
be reasonably necessary to effectuate the terms hereof.

 

(3)                                 If Landlord’s Delivery Work has not been
substantially completed by the Estimated Commencement Date or any other specific
date, Tenant shall be entitled to remain in the premises currently demised by it
in the Building (the “Existing Premises”) pursuant to the terms and conditions
of that certain Twentieth Amendment to Lease (the “Twentieth Amendment”)
executed by Landlord and Tenant contemporaneously herewith.

 

(4)                                 If Landlord’s Delivery Work has been
substantially completed and the Commencement Date has therefore occurred, but
Landlord’s Rooftop

 

4

--------------------------------------------------------------------------------


 

Terrace Work has not been substantially completed (or deemed substantially
completed as the result of Tenant Delays) by the date which is the earlier to
occur of (i) 180 days following the Commencement Date and (ii) the date of
substantial completion of Tenant’s Work, then Tenant shall be entitled to remain
in the Existing Premises pursuant to the terms and conditions of the Twentieth
Amendment until substantial completion of Landlord’s Rooftop Terrace Work has
occurred (or is deemed to have occurred); provided, however that if Landlord’s
Rooftop Terrace Work has not been substantially completed (or deemed
substantially completed as the result of a Tenant Delay) by October 1, 2015 (the
“Outside Completion Date”), Tenant shall have the right to terminate the Lease
by giving notice to Landlord of Tenant’s desire to do so before such completion
and within the time period from the Outside Completion Date until the date which
is thirty (30) days subsequent to the Outside Completion Date (“Tenant’s Outside
Completion Date Termination Notice”).  Upon the giving of such Tenant’s Outside
Completion Date Termination Notice, the term of the Lease shall cease and come
to an end upon the earlier to occur of (x) March 31, 2017 or (y) the date that
is six (6) months following a written notice to Landlord that Tenant intends to
vacate the Premises (the “Early Termination Date”) with the same force and
effect as if such date were the date originally established as the expiration
date hereof, unless Landlord shall in fact substantially complete Landlord’s
Rooftop Terrace Work within thirty (30) days from the date of Tenant’s Outside
Completion Date Termination Notice. Such termination shall be without further
liability or obligation on the part of either party, except that Landlord shall
reimburse Tenant, within thirty (30) days following receipt of an itemized
written request from Tenant, for all out of pocket costs incurred by Tenant from
and after the date of this Lease through the date of termination in connection
with the design, permitting and performance of Tenant’s Work, less any amounts
previously reimbursed from the Tenant Allowance, HVAC Allowance or Stair
Penetration Allowance. Each day of Tenant Delay shall be deemed conclusively to
cause an equivalent day of delay by Landlord in substantially completing
Landlord’s Rooftop Terrace Work and thereby automatically extend for each such
equivalent day of delay the date of the Outside Completion Date.  In addition,
it is understood and agreed that if Tenant shall elect to exercise its
termination rights under this Section 1.1(D)(4), the Rent Commencement Date
shall be that day which is thirty (30) days after the date of Tenant’s Outside
Completion Date Termination Notice, irrespective of the fact that Landlord’s
Rooftop Terrace Work has not been substantially completed.

 

If Tenant does not timely deliver Tenant’s Outside Completion Date Termination
Notice, then Tenant shall have no further right to terminate the Lease on
account of such Landlord’s failure to obtain the complete Landlord’s Rooftop
Terrace Work and the Lease shall continue in full

 

5

--------------------------------------------------------------------------------


 

 

force and effect; provided, however, that (i) Landlord shall have no further
obligation to perform Landlord’s Rooftop Terrace Work and all references in the
Lease to such Landlord’s Rooftop Terrace Work, the Rooftop Terrace and/or
Tenant’s Rooftop Terrace Area shall be deemed deleted from the Lease in their
entirety (it being understood and agreed that under such circumstances, Landlord
shall, at its sole cost and expense, install a “green” roof covering over
Tenant’s Rooftop Terrace Area, consistent with what is being installed over the
remainder of the Rooftop Terrace) and (ii) the Rent Commencement Date shall be
December 1, 2015.  Although it is intended that the foregoing provision shall be
self-operative, Landlord and Tenant agree to cooperate with each other in good
faith to execute an amendment to this Lease or such other documentation as may
be reasonably necessary to effectuate the terms hereof.

 

(5)                                 The foregoing termination rights and right
to remain in the Existing Premises shall be Tenant’s sole and exclusive remedies
at law or in equity or otherwise for the failure of Landlord to deliver the
Building Permit Notice or to substantially complete Landlord’s Delivery Work or
Landlord’s Rooftop Terrace Work within the time periods set forth above.

 

1.2                               Tenant’s Work

 

(A)                               Preparation of Plans.  Tenant shall submit to
Landlord a detailed floor plan layout together with working drawings (the
“Tenant’s Submission”) prepared by Elkus Manfredi (or another architect licensed
by the Commonwealth of Massachusetts and reasonably approved by Landlord) for
the work to be performed by Tenant to prepare the Premises for Tenant’s
occupancy (“Tenant’s Work”). Such floor plan layout and working drawings (the
“Plans”) shall contain at least the information required by, and shall conform
to the requirements of, Exhibit B-5. Provided that the Plans contain at least
the information required by, and conform to the requirements of, said
Exhibit B-5, Landlord’s approval of the Plans shall not be unreasonably
withheld, conditioned or delayed; however, Landlord’s determination of matters
relating to aesthetic issues relating to alterations or changes to Tenant’s
Rooftop Terrace Area which are visible outside the Premises shall be in
Landlord’s sole discretion.  Landlord shall respond to all Plans within ten
(10) business days after receipt thereof. If Landlord disapproves of any Plans,
then Tenant shall promptly have the Plans revised by its architect to
incorporate all objections and conditions presented by Landlord and shall
resubmit such Plans to Landlord.  Such process shall be followed until the Plans
shall have been approved by the Landlord without objection or condition.
Landlord shall respond to the resubmission of any Plans by Tenant within five
(5) days of Landlord’s receipt thereof (or ten (10) days in the case of a major
redesign).  If Landlord shall fail to respond to any submission of the Plans
within the applicable time periods set forth herein, then Tenant may, at any
time thereafter, give Landlord another request (“Second Request”) therefor,
which shall clearly identify the plans in question and state in bold face,
capital letters at the top thereof: “WARNING:  SECOND REQUEST.  FAILURE TO
RESPOND TO THIS REQUEST WITHIN FIVE (5) DAYS SHALL RESULT IN DEEMED APPROVAL
THEREOF.”  If Landlord does not respond within five (5) days after receipt of
the

 

6

--------------------------------------------------------------------------------


 

Second Request, Tenant’s submission shall be deemed approved.

 

(B)                               Performance of Work.  Once the Plans have been
approved or deemed approved by Landlord, Tenant, at its sole cost and expense,
shall promptly, and with all due diligence, perform Tenant’s Work as set forth
on the Plans, and, in connection therewith, the Tenant shall obtain all
necessary governmental permits and approvals for Tenant’s Work (Landlord hereby
agreeing to cooperate with Tenant in obtaining such permits and approvals as
reasonably necessary, provided that Tenant shall reimburse Landlord, as
Additional Rent, for any costs and expenses incurred by Landlord in connection
with the same). All of Tenant’s Work shall be performed strictly in accordance
with the Plans and in accordance with applicable Legal Requirements (as defined
in Section 1.3 hereof) and Insurance Requirements (as defined in Section 9.1 of
the Lease). Tenant shall have Tenant’s Work performed by contractors, reasonably
approved by Landlord, which contractors shall provide to Landlord such insurance
as required by Section 13.14 of the Lease. Landlord shall have the right to
provide such reasonable rules and regulations relative to the performance of
Tenant’s Work and Tenant shall abide by all such reasonable rules and
regulations and shall cause all of its contractors to so abide including,
without limitation, payment for the costs of using Building services. It shall
be Tenant’s obligation to obtain a certificate of occupancy or other like
governmental approval for the use and occupancy of the Premises to the extent
required by law, and Tenant shall not occupy the Premises for the conduct of
business until and unless it has obtained such approval and has submitted to
Landlord a copy of the same together with waivers of lien from all of Tenant’s
contractors in form adequate for recording purposes. Tenant shall also prepare
and submit to Landlord promptly after Tenant’s Work is substantially complete a
set of as-built plans in both print and electronic forms showing the work
performed by Tenant to the Premises including, without limitation, any wiring or
cabling installed by Tenant or Tenant’s contractor for Tenant’s computer,
telephone and other communication systems. Within thirty (30) days after receipt
of an invoice from Landlord, Tenant shall pay to Landlord, as Additional Rent,
an amount equal to all reasonable third party expenses incurred by Landlord to
review Tenant’s Plans and Tenant’s Work.

 

(C)                               Landlord Delay.

 

(1)                                 Definition.  For the purposes hereof, a
“Landlord Delay” shall be defined as any actual delays in the performance by
Tenant of the Tenant’s Work to the extent caused by (a) the failure by Landlord
to approve the Plans within the time periods set forth in Section 1.2(A) above,
or (b) Landlord, Landlord’s contractors, architects, engineers or anyone else
engaged by Landlord in connection with the construction of Landlord’s Rooftop
Terrace Work.

 

Notwithstanding the foregoing, no event shall be deemed a Landlord Delay unless
Tenant has given Landlord written notice (the “Landlord Delay Notice”) advising
Landlord:  (x) that a Landlord Delay is occurring and setting forth Tenant’s
good faith estimate as to the likely length of

 

7

--------------------------------------------------------------------------------


 

such Landlord Delay; (y) of the basis on which Tenant has determined that a
Landlord Delay is occurring; and (z) if readily ascertainable by Tenant, the
actions which Tenant believes that Landlord must take to eliminate such Landlord
Delay.  Tenant shall deliver to Landlord a Landlord Delay Notice within five
(5) business days after Tenant becomes aware of such Landlord Delay or the
periods prior to delivery of a Landlord Delay Notice will not constitute a
Landlord Delay hereunder. Notwithstanding anything herein or in this Lease to
the contrary, Tenant may satisfy the Landlord Delay Notice requirement by verbal
notification to Landlord’s Construction Representative so long as such
notification satisfies the requirements of clauses (x), (y) and (z) above and is
subsequently reflected in a written notice given no later than one (1) business
day after the verbal notification.

 

(2)                                 Impact of Landlord Delays on Rent
Commencement Date.  Notwithstanding anything contained herein or in the Lease to
the contrary, the 180-day period referenced in the definition of the Rent
Commencement Date in Section 1.1 of the Lease shall be extended by one day for
each day of Landlord Delay, unless Tenant shall otherwise commence beneficial
use of the Premises for the purpose of conducted business operations therein
prior to the expiration of said 180-day (as extended) period.

 

1.3                               Quality and Performance of Work

 

All construction work required or permitted by the Lease (including, without
limitation, Landlord’s Work and Tenant’s Work) shall be done in a good and
workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 9.1 of the Lease). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 of the Lease
or any person hereafter designated in substitution or addition by notice to the
party relying. Tenant acknowledges that Tenant is acting for its own benefit and
account and that Tenant will not be acting as Landlord’s agent in performing any
Tenant Work, accordingly, no contractor, subcontractor or supplier shall have a
right to lien Landlord’s interest in the Property in connection with any work.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
in accordance with the requirements of this Work Agreement not later than the
end of the eleventh (11th) full calendar month next beginning after the
substantial completion of each of Landlord’s Delivery Work and Landlord’s
Rooftop Terrace Work, respectively, Tenant shall be deemed conclusively to have
approved Landlord’s construction of the applicable component of Landlord’s Work
and shall have no claim

 

8

--------------------------------------------------------------------------------


 

that Landlord has failed to perform any of Landlord’s obligations under this
Work Agreement with respect to such component. Landlord agrees to correct or
repair at its expense items which are then incomplete or do not conform to the
work contemplated by Exhibit B-1 and as to which, in either case, Tenant shall
have given notice to Landlord, as aforesaid.

 

1.4                               Allowances

 

(A)                               Landlord shall provide to Tenant a special
allowance equal to the product of (i) $80.00 and (ii) the Rentable Floor Area of
the Premises (the “Tenant Allowance”). The Tenant Allowance shall be used and
applied by Tenant solely on account of the cost of Tenant’s Work.  Tenant shall
be entitled to request that Landlord disburse portions of the Tenant Allowance
from time to time, but no more frequently than monthly, during the performance
of the Tenant’s Work.  It shall be a condition to Landlord’s payment of any
installment of the Tenant Allowance that Tenant (i) has completed all of such
Tenant’s Work that is the subject of such requisition in accordance with the
terms of the Lease, (ii) has paid for all of such Tenant’s Work in full and has
delivered to Landlord lien waivers from all persons who might have a lien as a
result of such work, in the recordable forms attached to the Lease as Exhibit G,
(iii) with respect to any final installment, has executed the Commencement Date
Agreement in the form annexed to the Lease as Exhibit E, (iv) has delivered to
Landlord its certificate specifying the cost of such Tenant’s Work that is the
subject of such requisition, together with evidence of such cost in the form of
paid invoices, receipts and the like, (v) with respect to any final installment,
has delivered to Landlord a final set of record drawings for Tenant’s Work,
(vi) has satisfied the requirements of (i) through (v) above and made request
for such payment on or before the date that is one (1) year from the
Commencement Date, (vii) is not otherwise in default under the Lease, and
(viii) there are no liens (unless bonded to the reasonable satisfaction of
Landlord) against Tenant’s interest in the Lease or against the Building or the
Property arising out of Tenant’s Work or any litigation in which Tenant is a
party.  Within thirty (30) days after the satisfaction of the foregoing
conditions with respect to any requested installment, Landlord shall pay to
Tenant, or, at Tenant’s option, directly to Tenant’s contractor, Landlord’s
Share (as hereinafter defined) of such installment.  For the purposes hereof,
“Landlord’s Share” shall mean that same proportion of the amount shown on
Tenant’s disbursement request as the Tenant Allowance bears to the total cost of
the Tenant’s Work (as set forth in a budget to be submitted by Tenant to
Landlord prior to Tenant’s first request for a disbursement of the Tenant
Allowance hereunder).

 

Notwithstanding the foregoing, Landlord shall be under no obligation to apply
any portion of the Tenant Allowance for any purposes other than as provided in
this Section 1.3, nor shall Landlord be deemed to have assumed any obligations,
in whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen. Further, the Tenant Allowance shall only be applied
towards the cost of leasehold improvements and in no event shall Landlord be
required to make application of any portion of the Tenant Allowance towards
Tenant’s personal property, trade fixtures or moving expenses or on account of
any supervisory fees, overhead, management fees or other payments to Tenant, or
any partner or affiliate of Tenant; provided, however, that Tenant may utilize
up to a maximum of Four Hundred Sixty Thousand Eight Hundred Sixteen and 00/100

 

9

--------------------------------------------------------------------------------


 

Dollars ($460,816.00) of the Tenant Allowance towards the costs of architectural
and engineering fees and permit costs associated with Tenant’s Work and to any
wiring and cabling being installed as part of Tenant’s Work, so long as all of
the conditions to application of the Tenant Allowance set forth herein have been
satisfied (including, without limitation, the requirement that the Tenant
Allowance be utilized on or before the date which is one (1) year from the
Commencement Date).

 

In the event that such cost of Tenant’s Work is less than the Tenant Allowance,
Tenant shall not be entitled to any payment or credit nor shall there be any
application of the same toward Annual Fixed Rent or Additional Rent owed by
Tenant under the Lease. Landlord shall be entitled to deduct from the Tenant
Allowance an amount equal to any third party expenses incurred by Landlord to
review Tenant’s Plans and Tenant’s Work.

 

(B)                               In addition, Landlord shall provide to Tenant
(i) an allowance of Ninety Thousand and 00/100 Dollars ($90,000.00) (the “HVAC
Allowance”) to be used solely towards the costs of installing new perimeter HVAC
controls throughout the Premises (the “HVAC Work”) as part of the Tenant’s Work
and (ii) an allowance (the “Stair Penetration Allowance”) of up to fifty percent
(50%) of the costs of incurred by Tenant to cut an opening in the ceiling deck
between the 9th and 10th floors so that Tenant may install an internal staircase
within the Premises (the “Stair Penetration Work”) as part of the Tenant’s Work
(provided, however, that in no event will the Stair Penetration Allowance exceed
Fifty Thousand and 00/100 Dollars ($50,000.00).  In connection therewith, it is
understood and agreed that the HVAC Allowance may be applied solely towards the
cost of the HVAC Work and the Stair Penetration Allowance may be applied solely
towards the cost of the Stair Penetration Work, and to the extent Tenant does
not fully utilize the HVAC Allowance and/or the Stair Penetration Allowance, as
the case may be, Tenant shall not be entitled to apply any unused portions of
either such allowance towards the costs of any other portion of the Tenant’s
Work nor shall Tenant be entitled to any credit on account thereof.  The HVAC
Allowance and the Stair Penetration Allowance shall be disbursed to Tenant in
the same manner as the Tenant Allowance, and shall otherwise be subject to all
of the requirements of Section 1.4(A) above applicable to the Tenant Allowance
(provided, however, that solely for the purposes of disbursing the HVAC
Allowance and the Stair Penetration Allowance, Landlord’s Share shall be
measured against the total cost of the HVAC Work and the Stair Penetration Work,
respectively).

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

LANDLORD’S DELIVERY WORK

 

Landlord will complete the following items of work on the 9th floor of the
Building:

 

·                  Demolish and remove all interior partitioning, hung ceilings,
lighting, electrical, communications wiring, raised flooring, floor coverings,
ductwork (main ringduct to remain in place), and window treatments, together
with any abandoned equipment, fixtures, utilities, pipe and wiring from prior
tenant build-outs.

 

·                  All MEP items to be removed and capped at the source.

 

·                  All missing fireproofing on ceiling and wall penetrations
will be fixed or completed.

 

·                  Ensure all sprinkler branches are in a turned up condition in
order to maintain proper coverage.

 

·                  Fill all floor and ceiling penetrations where required. Floor
work shall include removal of any loose flooring materials. With respect to
existing Walker duct system, such work shall include screwing down the cover
plates.

 

·                  Space delivered in broom clean condition, free of Hazardous
Materials (as defined in the Lease).

 

·                  Plexiglass baffles on back side of induction units which are
cracked, discolored or otherwise not in a condition commensurate with the First
Class Building Standard shall be replaced as necessary.

 

·                  All exterior convector units to be serviced to ensure they
are in working condition. All repairs to be completed prior to turn over and all
damaged panels to be replaced

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

LANDLORD’S ROOFTOP TERRACE WORK

 

[see attached]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

ROOFTOP TERRACE

 

GRAPHIC [g68481kk19i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-5

 

TENANT PLAN AND WORKING DRAWING REQUIREMENTS

 

1.                                      Floor plan indicating location of
partitions and doors (details required of partition and door types).

 

2.                                      Location of standard electrical
convenience outlets and telephone outlets.

 

3.                                      Location and details of special
electrical outlets; (e.g. Xerox), including voltage, amperage, phase and NEMA
configuration of outlets.

 

4.                                      Reflected ceiling plan showing layout of
standard ceiling and lighting fixtures. Partitions to be shown lightly with
switches located indicating fixtures to be controlled.

 

5.                                     Locations and details of special ceiling
conditions, lighting fixtures, speakers, etc.

 

6.                                      Location and heat load in BTU/Hr. of all
special air conditioning and ventilating requirements and all necessary HVAC
mechanical drawings.

 

7.                                      Location and details of special
structural requirements, e.g., slab penetrations and areas with floor loadings
exceeding a live load of 70 lbs./s.f.

 

8.                                      Locations and details of all plumbing
fixtures; sinks, drinking fountains, etc.

 

9.                                      Location and specifications of floor
coverings, e.g., vinyl tile, carpet, ceramic tile, etc.

 

10.                               Finish schedule plan indicating wall covering,
paint or paneling with paint colors referenced to standard color system.

 

11.                               Details and specifications of special
millwork, glass partitions, rolling doors and grilles, blackboards,
shelves, etc.

 

12.                               Hardware schedule indicating door number keyed
to plan, size, hardware required including butts, latchsets or locksets,
closures, stops, and any special items such as thresholds, soundproofing, etc.
Keying schedule is required.

 

13.                               Verified dimensions of all built-in equipment
(file cabinets, lockers, plan files, etc.).

 

14.                               Location of any special soundproofing
requirements.

 

15.                               All drawings to be uniform size (30” X 42”)
and shall incorporate the standard project electrical and plumbing symbols and
be at a scale of 1/8” = 1’ or larger.

 

16.                               Drawing submittal shall include the
appropriate quantity required for Landlord to file for

 

1

--------------------------------------------------------------------------------


 

permit along with four half size sets and one full size set for Landlord’s
review and use.

 

17.                               Provide all other information necessary to
obtain all permits and approvals for Landlord’s Work.

 

18.                               Upon completion of the work, Tenant shall
provide Landlord with two hard copies and one CAD file of updated architectural
and mechanical drawings to reflect all project sketches and changes.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LANDLORD SERVICES

 

I.                                        CLEANING:

 

Cleaning and janitor services as provided below:

 

A.                                    OFFICE AREAS:

 

Daily:               (Monday through Friday, inclusive, holidays observed by the
cleaning company excepted).

 

1.                                      Empty all waste receptacles and ashtrays
and remove waste material from the Premises; wash receptacles as necessary.

 

2.                                      Sweep and dust mop all uncarpeted areas
using a dust-treated mop.

 

3.                                      Vacuum all rugs and carpeted areas.

 

4.                                      Hand dust and wipe clean with treated
cloths all horizontal surfaces, including furniture, office equipment, window
sills, door ledges, chair rails, and convector tops, within normal reach.

 

5.                                      Wash clean all water fountains and
sanitize.

 

6.                                      Move and dust under all desk equipment
and telephones and replace same (but not computer terminals, specialized
equipment or other materials).

 

7.                                      Wipe clean all chrome and other bright
work.

 

8.                                      Hand dust grill work within normal
reach.

 

9.                                      Main doors to premises shall be locked
and lights shut off upon completion of cleaning.

 

Weekly:

 

1.                                      Dust coat racks and the like.

 

2.                                      Spot clean entrance doors, light
switches and doorways.

 

Quarterly:

 

1.                                      Render high dusting not reached in daily
cleaning to include:

 

1

--------------------------------------------------------------------------------


 

a)                                     dusting all pictures, frames, charts,
graphs and similar wall hangings.

 

b)                                     dusting of all vertical surfaces, such as
walls, partitions, doors and door frames, etc.

 

c)                                      dusting all pipes, ducts and moldings.

 

d)                                     dusting of all vertical blinds.

 

e)                                      dust all ventilating, air conditioning,
louvers and grills.

 

2.                                      Spray buff all resilient floors.

 

B.                                    LAVATORIES:

 

Daily:               (Monday through Friday, inclusive, holidays observed by the
cleaning company excepted).

 

1.                                      Sweep and damp mop.

 

2.                                      Clean all mirrors, powder shelves,
dispensers and receptacles, bright work, flushometers, piping and toilet seat
hinges.

 

3.                                      Wash both sides of all toilet seats.

 

4.                                      Wash all basins, bowls and urinals.

 

5.                                      Dust and clean all powder room fixtures.

 

6.                                      Empty and clean paper towel and sanitary
disposal receptacles.

 

7.                                      Remove waste paper and refuse.

 

8.                                      Refill tissue holders, soap dispensers,
towel dispensers, sanitary dispensers; materials to be furnished by Landlord.

 

Monthly:

 

1.                                Machine scrub lavatory floors.

 

2.                                Wash all partitions and tile walls in
lavatories.

 

3.                                Dust all lighting fixtures and grills in
lavatories.

 

2

--------------------------------------------------------------------------------


 

C.                                    MAIN LOBBIES, ELEVATORS, STAIRWELLS AND
COMMON CORRIDORS:

 

Daily:               (Monday through Friday, inclusive, holidays observed by the
cleaning company excepted).

 

1.                                      Sweep and damp mop all floors, empty and
clean waste receptacles, dispose of waste.

 

2.                                      Clean elevators, wash or vacuum floors,
wipe down walls and doors.

 

3.                                      Spot clean any metal work inside
lobbies.

 

4.                                      Spot clean any metal work surrounding
building entrance doors.

 

5.                                      Sweep all stairwells and dust handrails.

 

Monthly:

 

1.                                      All resilient tile floors in public
areas to be spray buffed.

 

D.                                    WINDOW CLEANING:

 

All exterior windows shall be washed at a frequency necessary to maintain a
first class appearance.

 

II.                                   HVAC:

 

A.                                    Heating, ventilating and air conditioning
equipment will be provided with sufficient capacity to accommodate a maximum
population density of one (1) person per one hundred fifty (150) square feet of
useable floor area served, and a combined lighting and standard electrical load
of 6.0 watts per square foot of useable floor area. In the event Tenant
introduces into the Premises personnel or equipment which overloads the system’s
ability to adequately perform its proper functions, Landlord shall so notify
Tenant in writing and supplementary system(s) may be required and installed by
Landlord at Tenant’s expense, if within fifteen (15) days Tenant has not
modified its use so as not to cause such overload.

 

Operating criteria of the basic system shall not be less than the following:

 

i)                                         Cooling season indoor temperature of
not in excess of 73 - 79 degrees Fahrenheit when outdoor temperature is 91
degrees Fahrenheit ambient.

 

ii)                                      Heating season minimum room temperature
of 68 - 75 degrees Fahrenheit when outdoor temperature is 6 degrees Fahrenheit

 

3

--------------------------------------------------------------------------------


 

ambient.

 

B.                                    Landlord shall provide heating,
ventilating and air conditioning as normal seasonal changes may require during
Normal Building Operating Hours (8:00 a.m. to 6:00 p.m., Monday through Friday,
(and upon request 8:00 a.m. to 1:00 p.m. on Saturdays) the following holidays in
all cases excepted:

 

New Year’s Day

President’s Day

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Christmas Day

 

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any season outside Normal Building Operating
Hours, Landlord shall use landlord’s best efforts to furnish such services for
the area or areas specified by written request of Tenant delivered to the
Building Superintendent or the Landlord before 3:00 p.m. of the business day
preceding the extra usage. For such services, Tenant shall pay Landlord, as
Additional Rent, upon receipt of billing, a sum equal to the cost incurred by
Landlord.

 

III.                              ELECTRICAL SERVICES:

 

A.                                    Landlord shall provide electric power for
a combined load of 5.7 watts per square foot of useable area for lighting and
for office machines through standard receptacles for the typical office space.

 

B.                                    Landlord, at its option, may require
separate metering and direct billing to Tenant for the electric power required
for any special equipment (such as computers and reproduction equipment) in
excess of 5.7 watts per square foot. Tenant shall be solely responsible for the
cost associated with such meter(s) required for Tenant’s special equipment and
installation thereof.

 

C.                                    Landlord will furnish and install, at
Tenant’s expense, all replacement lighting tubes, lamps and ballasts required by
Tenant. Landlord will clean lighting fixtures on a regularly scheduled basis at
Tenant’s expense.

 

IV.                               ELEVATORS:

 

Provide passenger elevator service.

 

V.                                    WATER:

 

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet

 

4

--------------------------------------------------------------------------------


 

purposes.

 

VI.                               CARD ACCESS SYSTEM:

 

Landlord will provide a card access system at one entry door of the building.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FLOOR PLANS

 

[see attached]

 

1

--------------------------------------------------------------------------------


 

[g68481kk21i001.gif]

 

2

--------------------------------------------------------------------------------


 

[g68481kk21i002.gif]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DECLARATION AFFIXING THE COMMENCEMENT DATE AND RENT COMMENCEMENT DATE OF LEASE

 

THIS AGREEMENT made this         day of                    , 2013, by and
between [LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

 

W I T N E S S E T H T H A T:

 

1.                                      This Agreement is made pursuant to
Section [3.1] of that certain Lease dated [date], between Landlord and Tenant
(the “Lease”).

 

2.                                      It is hereby stipulated that the Lease
Term commenced on [commencement date], (being the “Commencement Date” under the
Lease), payments of Annual Fixed Rent commenced on [rent commencement date]
(being the “Rent Commencement Date”) under the Lease and the Lease Term shall
end and expire on [expiration date], unless sooner terminated or extended, as
provided for in the Lease.

 

WITNESS the execution hereof by persons hereunto duly authorized, the date first
above written.

 

 

LANDLORD:

 

 

 

[INSERT LL SIGNATURE BLOCK]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

TENANT:

 

 

ATTEST:

[TENANT]

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

Hereunto duly authorized

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PROCEDURE FOR ADJUSTMENT OF COSTS OF ELECTRIC POWER USAGE BY

TENANTS

 

This memo outlines the procedure for adjusting charges for electric power to
office tenants of the Building.

 

1.                                      Main electric service will be provided
by the local utility company to a central utility metering center. All charges
by the utility will be read from these meters and billed to and paid by Landlord
at rates established by the utility company.

 

2.                                      In order to assure that charges for
electric service are allocated among tenants in relation to the relative amounts
of electricity used by each tenant, meters (known as “check meters”) will be
used to monitor tenant electric usage. On each office floor there shall be one
or more check meter(s) serving all of the floor, and on multi-tenant floors
Landlord may require that the tenants install check meters relating to their
premises. In the event that there is located in the Premises a data center
containing high density computing equipment, as defined in the U.S. EPA’s Energy
Star® rating system (“Energy Star”), Landlord may, at any time during the Term,
require the installation in accordance with Energy Star of separate metering or
check metering equipment (Tenant being responsible for the costs of any such
meter or check meter and the installation and connectivity thereof). Tenant
shall directly pay to the utility all electric consumption on any meter and
shall pay to Landlord, as Additional Rent, all electric consumption on any check
meter within thirty (30) days after being billed thereof by Landlord, in
addition to other electric charges payable by Tenant under the Lease.

 

3.                                      The Landlord will cause the check meters
to be read periodically by its employees and will perform an analysis of such
information for the purpose of determining whether any adjustments are required
to achieve an allocation of the costs of electric service among the tenants in
relation to the respective amounts of usage of electricity for those tenants.
For this purpose, the Landlord shall, as far as possible in each case, read the
check meters to determine usage for periods that include one or more entire
periods used by the utility company for the reading of the meters located within
the central utility metering center (so that the Landlord may, in its
discretion, choose periods that are longer than those used by the utility
company — for example, quarterly, semi-annual or annual periods).

 

4.                                      Tenant’s share of electricity shall be
determined by Landlord on the following basis:

 

a.                                      The cost of the total amount of
electricity supplied for usage by tenants during the period being measured shall
be determined by

 

1

--------------------------------------------------------------------------------


 

dividing the total cost of electricity through the central utility metering
center as invoiced by the utility company for the same period by the total
amount of kilowatt hour usage as measured by the meters located within the
central utility metering center (herein called “Cost Per Kilowatt Hour”).

 

b.                                      Tenant’s allocable share of electricity
costs for the period (“Tenant Electricity”) shall be determined by multiplying
the Cost Per Kilowatt Hour by the number of kilowatt hours utilized by Tenant
for such period as indicated by the check meter(s) for Tenant’s Premises.

 

c.                                       Where a floor is occupied by more than
one tenant, and where all of the tenant spaces on such floor are not separately
check-metered, the cost of Tenant Electricity for tenant spaces that are not
separately check-metered shall first be determined by the same procedure as set
forth in paragraph (b) above (after subtracting out the usage shown on any check
meter that runs off such floor meter), and then the allocable share of each
tenant on that floor whose space is not separately check-metered shall be
determined by multiplying the total costs of Tenant Electricity for that floor
by a fraction, the numerator of which is the rentable area leased to such tenant
and the denominator of which is the total rentable area under lease from time to
time to tenants on said floor (other than those who are separately check
metered); provided, however, that if the Landlord shall reasonably determine
that the cost of electricity furnished to the Tenant at the Premises exceeds the
amount being paid under this Subsection (d), then Landlord shall charge Tenant
for such excess and Tenant shall promptly pay the same upon billing therefor as
Additional Rent under the Lease.

 

d.                                      Where part or all of the rentable area
on a floor has been occupied for less than all of the period for which
adjustments are being made, appropriate and equitable modifications shall be
made to the allocation formula so that each tenant’s allocable share of costs
equitably reflects its period of occupancy, provided that in no event shall the
total of all costs as allocated to tenants (or to unoccupied space) be less than
the total cost of Tenant Electricity for said period.

 

5.                                      a.                                     
Tenant shall pay to Landlord Tenant’s allocable share of Tenant Electricity
costs (as determined in accordance with the provisions of this Exhibit F) for
the period within thirty (30) days after billing therefor. Payments by Tenant on
account of Tenant’s allocable share of Electricity costs shall be deemed
Additional Rent and shall be made in the manner herein provided for the payment
of Annual Fixed Rent.

 

2

--------------------------------------------------------------------------------


 

b.                                      All costs of electricity billed to
Landlord through the central utility metering center other than the costs of
Tenant Electricity allocated pursuant to the procedures established herein,
shall be treated as part of the Operating Expenses for the Building or the
Property for purposes of determining the allocation of those costs.

 

c.                                       Tenant shall be required to maintain
any meter located within its Premises. Further, Tenant agrees that it will not
make any material alteration or material addition to the electrical equipment
and/or appliances in the Premises without the prior written consent of Landlord
in each instance first obtained, which consent will not be unreasonably
withheld, and will promptly advise Landlord of any other alteration or addition
to such electrical equipment and/or appliances.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORMS OF LIEN WAIVERS

 

CONTRACTOR’S PARTIAL WAIVER AND SUBORDINATION OF LIEN

 

STATE OF

 

 

Date:

 

 

 

 

COUNTY

Application for Payment No.:

 

 

OWNER:

 

 

 

CONTRACTOR:

 

 

 

LENDER / MORTGAGEE:

None

 

1.

Original Contract Amount:

$

 

 

 

 

 

2.

Approved Change Orders:

$

 

 

 

 

 

3.

Adjusted Contract Amount:

$

 

 

(line 1 plus line 2)

 

 

 

 

 

 

4.

Completed to Date:

$

 

 

 

 

 

5.

Less Retainage:

$

 

 

 

 

 

6.

Total Payable to Date:

$

 

 

(line 4 less line 5)

 

 

 

 

 

 

7.

Less Previous Payments:

$

 

 

 

 

 

8.

Current Amount Due:

$

 

 

(line 6 less line 7)

 

 

 

 

 

 

9.

Pending Change Orders:

$

 

 

 

 

 

10.

Disputed Claims:

$

 

 

The undersigned who has a contract with
                                                   for furnishing labor or
materials or both labor and materials or rental equipment, appliances or tools
for the erection, alteration, repair or removal of a building or structure or
other improvement of real property known and identified as located in
                         (city or town),                   County,
                                                   and owned by
                                  , upon receipt of                     

 

1

--------------------------------------------------------------------------------


 

($                    ) in payment of an invoice/requisition/application for
payment dated                                      does hereby:

 

(a)                                 waive any and all liens and right of lien on
such real property for labor or materials, or both labor and materials, or
rental equipment, appliances or tools, performed or furnished through the
following date                                  (payment period), except for
retainage, unpaid agreed or pending change orders, and disputed claims as stated
above;

 

(b)                                 subordinate any and all liens and right of
lien to secure payment for such unpaid, agreed or pending change orders and
disputed claims, and such further labor or materials, or both labor and
materials, or rental equipment, appliances or tools, except for retainage,
performed or furnished at any time through the twenty-fifth day after the end of
the above payment period, to the extent of the amount actually advanced by the
above lender/mortgagee through such twenty-fifth day.

 

Signed under the penalties of perjury this                    day of
                  , 20    .

 

WITNESS:

CONTRACTOR:

 

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SUBCONTRACTOR’S LIEN WAIVER

 

General Contractor:

 

 

 

Subcontractor:

 

 

 

Owner:

 

 

 

Project:

 

 

 

 

Total Amount Previously Paid:

$

 

 

 

 

Amount Paid This Date:

$

 

 

 

 

Retainage (Including This Payment) Held to Date:

$

 

 

In consideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice of Identification, Notice of Contract or statement of account with
respect to the Owner, the Project and/or against the Contractor on account of
any labor, materials and/or equipment furnished through the date hereof.

 

The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.

 

The undersigned represents and warrants that it has paid in full each and every
sub-subcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys’ fees), liens and/or claims of lien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project.

 

3

--------------------------------------------------------------------------------


 

Signed under the penalties of perjury as of this              day of
                            , 20    .

 

SUBCONTRACTOR:

 

Signature and Printed Name of Individual Signing this Lien Waiver

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Dated:

 

 

 

 

4

--------------------------------------------------------------------------------


 

CONTRACTOR’S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT

OF FINAL PAYMENT

 

Commonwealth of Massachusetts

 

Date:

 

 

 

COUNTY OF

 

 

Invoice No.:

 

 

 

OWNER:

 

 

 

CONTRACTOR:

 

 

 

PROJECT:

 

 

1.

Original Contract Amount:

$

 

 

 

 

 

2.

Approved Change Orders:

$

 

 

 

 

 

3.

Adjusted Contract Amount:

$

 

 

 

 

 

4.

Sums Paid on Account of Contract Amount:

$

 

 

 

 

 

5.

Less Final Payment Due:

$

 

 

The undersigned being duly sworn hereby attests that when the Final Payment Due
as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.

 

The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way of limitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.

 

The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and equipment by others. Said
indemnification and hold harmless shall include the reimbursement of all actual
attorneys’ fees and all costs and expenses of every nature, and shall be to the
fullest extent permitted by law.

 

The undersigned hereby irrevocably waives and releases any and all liens and
right of lien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.

 

5

--------------------------------------------------------------------------------


 

The undersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively “Releasees”) from and against any and all claims,
losses, damages, actions and causes of action (collectively “Claims”) which the
undersigned and anyone claiming by, through or under the undersigned has or may
have against the Releasees, including, without limitation, any claims arising in
connection with the Contract and the work performed thereunder.

 

Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights under the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.

 

The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned.

 

6

--------------------------------------------------------------------------------


 

Signed under the penalties of perjury as of this        day of
                                ,           .

 

                                               Corporation

 

By:

 

Name:

 

Title:

 

 

Hereunto duly authorized

 

COMMONWEALTH OF MASSACHUSETTS

 

COUNTY OF SUFFOLK

 

On this        day of                     , 20      , before me, the undersigned
notary public, personally appeared
                                                          , proved to me through
satisfactory evidence of identification, to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he/she signed
it as                              for                             , a
corporation/partnership voluntarily for its stated purpose.

 

 

 

NOTARY PUBLIC

 

My Commission Expires:

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT H

 

BROKER DETERMINATION OF PREVAILING MARKET RENT

 

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1.                                      Tenant’s Request. Tenant shall send a
notice to Landlord in accordance with Section 3.2 of the Lease, requesting a
Broker Determination of the Prevailing Market Rent, which notice to be effective
must (i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall have at least
ten (10) years experience dealing in properties of a nature and type generally
similar to the Building located in the Downtown Boston and Back Bay Markets, and
(iii) explicitly state that Landlord is required to notify Tenant within ten
(10) business days of an additional broker selected by Landlord.

 

2.                                      Landlord’s Response. Within ten
(10) business days after Landlord’s receipt of Tenant’s notice requesting the
Broker Determination and stating the name of the broker selected by Tenant,
Landlord shall give written notice to Tenant of Landlord’s selection of a broker
having at least the affiliation and experience referred to above.

 

3.                                      Selection of Third Broker. Within ten
(10) days thereafter the two (2) brokers so selected shall select a third such
broker also having at least the affiliation and experience referred to above.

 

4.                                     Rental Value Determination. Within thirty
(30) days after the selection of the third broker, the three (3) brokers so
selected, by majority opinion, shall make a determination of the annual fair
market rental value of the Premises for the Extended Term. Such annual fair
market rental value determination (x) may include provision for annual increases
in rent during said Extended Term if so determined, (y) shall take into account
the as-is condition of the Premises and (z) shall take account of, and be
expressed in relation to, the payment in respect of taxes and operating costs
and provisions for paying for so-called tenant electricity as contained in the
Lease. The brokers shall advise Landlord and Tenant in writing by the expiration
of said thirty (30) day period of the annual fair market rental value which as
so determined shall be referred to as the “Prevailing Market Rent”.

 

5.                                      Resolution of Broker Deadlock. If the
Brokers are unable to agree at least by majority on a determination of annual
fair market rental value, then the brokers shall send a notice to Landlord and
Tenant by the end of the thirty (30) day period for making said determination
setting forth their individual determinations of annual fair market rental
value, and the highest such determination and the lowest such determination
shall be disregarded and the remaining determination shall be deemed to be the
determination of annual fair market rental value and shall be referred to as the
Prevailing Market Rent.

 

1

--------------------------------------------------------------------------------


 

6.                                      Costs. Each party shall pay the costs
and expenses of the broker selected by it and each shall pay one half (1/2) of
the costs and expenses of the third broker.

 

7.                                      Failure to Select Broker or Failure of
Broker to Serve. If Tenant shall have requested a Broker Determination and
Landlord shall not have designated a broker within the time period provided
therefor above and such failure shall continue for more than ten (10) days after
notice thereof, then Tenant’s broker shall alone make the determination of the
Prevailing Market Rent in writing to Landlord and Tenant within thirty (30) days
after the expiration of Landlord’s right to designate a broker hereunder. If
Tenant and Landlord have both designated brokers but the two brokers so
designated do not, within a period of fifteen (15) days after the appointment of
the second broker, agree upon and designate the third broker willing so to act,
the Tenant, the Landlord or either broker previously designated may request the
Boston Bar Association (or such organization as may succeed to the Boston Bar
Association) to designate the third broker willing so to act and a broker so
appointed shall, for all purposes, have the same standing and powers as though
he had been reasonably appointed by the brokers first appointed. In case of the
inability or refusal to serve of any person designated as a broker, or in case
any broker for any reason ceases to be such, a broker to fill such vacancy shall
be appointed by the Tenant, the Landlord, the brokers first appointed or the
Boston Bar Association, as the case may be, whichever made the original
appointment, or if the person who made the original appointment fails to fill
such vacancy, upon application of any broker who continues to act or by the
Landlord or Tenant such vacancy may be filled by the said Boston Bar
Association, and any broker so appointed to fill such vacancy shall have the
same standing and powers as though originally appointed.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LIST OF MORTGAGES

 

Fee and Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement by and between 100 & 200 Clarendon LLC and Greenwich Capital Financial
Products, Inc., dated December 28, 2006 and recorded with the Suffolk County
Registry of Deeds in Book 41071, Page 169 and filed with Suffolk County Registry
District of the Land Court as Document No. 731241, as affected by Assignment of
Fee and Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement to LaSalle Bank National Association, as Trustee for the Registered
Holders of Greenwich Capital Commercial Funding Corp., Commercial Mortgage
Trust, 2007-GG9, Commercial Mortgage Pass-Through Certificates, Series 2007-GG9
dated December 22, 2006 and recorded in Book 42949, Page 26; and Assignment of
Mortgage by RS Financial Products, Inc., successor by merger to Greenwich
Capital Financial Products, Inc. to Bank of America, N.A., as successor by
merger to LaSalle Bank National Association, as Trustee for the Registered
Holders of Greenwich Capital Commercial Funding Corp., Commercial Mortgage Trust
2007-GG9, Commercial Mortgage Pass-Through Certificates, Series 2007-GG9 dated
October 27, 2010 and filed as Document No. 784100; as further affected by Note
and Fee and Leasehold Mortgage Assumption Agreement by and between 100 & 200
Clarendon LLC, Landlord and Bank of America, N.A., as Trustee, dated
December 29, 2010 and recorded in Book 47409, Page 20 and filed as Document
No. 786278.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF LETTER OF CREDIT

 

[Letterhead of a money center bank acceptable to the Landlord]

 

[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]

 

[date]

 

[Landlord]

c/o Boston Properties LP

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attn: Lease Administration, Legal Dept.

 

Ladies and Gentlemen:

 

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of [Tenant] (“Applicant”), the aggregate amount
of [spell out dollar amount] and [    ]/100 Dollars [($              )]. You
shall have the right to make partial draws against this Letter of Credit from
time to time.

 

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

 

Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by [Landlord] (“Beneficiary”) when
accompanied by this Letter of Credit and a written statement signed by an
individual purporting to be an authorized agent of Beneficiary, certifying that
such moneys are due and owing to Beneficiary, and a sight draft executed and
endorsed by such individual.

 

This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as owner of [Property, Address, City/Town, State].
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.

 

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

 

This Letter of Credit shall expire on [Final Expiration Date].

 

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at

 

1

--------------------------------------------------------------------------------


 

least sixty (60) days prior to any such date of expiration, the undersigned
shall give written notice to Beneficiary, by certified mail, return receipt
requested and at the address set forth above or at such other address as may be
given to the undersigned by Beneficiary, that this Letter of Credit will not be
renewed.

 

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

 

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

 

Very truly yours,

 

[Name of Issuing Bank]

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF CERTIFICATE OF INSURANCE

 

GRAPHIC [g68481kk25i001.jpg]

 

1

--------------------------------------------------------------------------------


 

GRAPHIC [g68481kk25i002.jpg]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT L

 

HANCOCK COMPETITORS

 

The term “Competitors,” as used in the Lease to which this Exhibit is attached,
means the organizations listed below and any entity which is (i) owned or
controlled, directly or indirectly, by any of the following organizations and
any successors in interest to the business of any of the following organizations
and (ii) engaged in the insurance business (excluding property insurance,
casualty insurance, and health insurance other than the sale of long term care
insurance (the “Excluded Insurance Categories”)). For purposes hereof, an entity
shall be considered to be engaged in the insurance business if its business
includes the writing of insurance policies other than policies for Excluded
Insurance Categories, the underwriting of insurance policies other than policies
for Excluded Insurance Categories, the sale of insurance policies other than
policies for Excluded Insurance Categories, the placement or acceptance of
insurance risks other than for the Excluded Insurance Categories in primary or
other markets, the marketing or distribution of insurance policies other than
policies for Excluded Insurance Categories either as a broker, agent or
intermediary, consulting services with respect to insurance other than for
Excluded Insurance Categories, or such other activities which would generally be
recognized to constitute insurance business other than for Excluded Insurance
Categories. As used in the preceding sentence, the term “insurance policies”
shall include all forms of life insurance, long term care insurance, and annuity
products of whatever nature, whether written on an individual or group basis, as
well as structured settlement agreements, guaranteed investment contracts
(“GICs”), synthetic GICs and funding agreements. Notwithstanding the foregoing,
Marsh USA Inc and its parent, subsidiaries and affiliates and their respective
successors and assigns will not be considered a competitor even if they are
acquired by one of the organizations listed below or acquire one or more of the
organizations listed below.

 

Metropolitan Life (MetLife)

Prudential Ins. of America (Prudential Financial)

Teachers Ins. & Annuity Assoc.

Northwestern Mutual

Hartford Life Insurance (Hartford Financial Services)

Equitable Life Assur. of U.S. (AXA Group)

New York Life

Principal Life (Principal Financial Group)

Lincoln National Life (Lincoln National Corporation)

Massachusetts Mutual

Travelers Insurance

Allstate Life (Allstate Financial)

Variable Annuity Life (American International Group)

SunAmerica Life (SunLife Financial)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF SNDA

 

(For Recorder’s Use Only)

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

(                                      , Loan No.                              )

 

THIS SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of                         , 2013 (the “Effective Date”),
among                                                                       
(“Lender”), whose address is                                                 
(Re:                                 ; Loan No.                           ),
                                                            , a
                                      (“Tenant”), whose address is
                                                  , and
                                                                  , a
                                      (“Landlord”), whose address is
                                                  , with reference to the
following facts:

 

A.                                    Landlord owns the real property known as
                                                         and having a street
address of                                       , such real property, including
all buildings, improvements, structures and fixtures located thereon, (all or
any portion thereof being referred to herein as the “Landlord’s Premises”), as
more particularly described on Exhibit A.

 

B.                                    , a                        (“Original
Lender”) made a loan to Landlord in the original principal amount of
$                             (the “Loan”).

 

C.                                    To secure the Loan, Landlord encumbered
Landlord’s Premises by entering into that certain [Mortgage][Deed of Trust],
[Assignment of Rents and Leases and Security Agreement] dated as of
                              , in favor of [a trustee for the benefit of]
Original Lender (as amended, increased, renewed, extended, spread, consolidated,
severed, restated, or otherwise changed from time to time, the “Security
Instrument”) recorded in the applicable land records of                       
County,                         .

 

D.                                    Lender is now the holder of the Security
Instrument and has authority to enter into this Agreement.

 

E.                                     Pursuant to a Lease dated as of
                                             together with any amendments,
modifications and renewals approved in writing by Lender to the extent such
approval is required by the Security Instrument (the “Lease”), Landlord demised
to Tenant a portion of Landlord’s Premises (“Tenant’s Premises”).

 

F.                                      Lender has been requested by Landlord
and Tenant to enter into this Agreement, and Tenant and Lender desire to agree
upon the relative priorities of their interests in Landlord’s Premises and their
rights and obligations if certain events occur.

 

NOW, THEREFORE, for good and sufficient consideration, Tenant and Lender agree:

 

2

--------------------------------------------------------------------------------


 

1.                                      Definitions.  The following terms shall
have the following meanings for purposes of this Agreement:

 

1.1.                            “Construction-Related Obligation” means any
obligation of Former Landlord (as hereinafter defined) under the Lease to make,
pay for, or reimburse Tenant for any alterations, demolition, or other
improvements or work at Landlord’s Premises, including Tenant’s Premises. 
“Construction-Related Obligation” shall not include: (a) reconstruction or
repair following any fire, casualty or condemnation which occurs after the date
of attornment hereunder, but only to the extent of the insurance or condemnation
proceeds actually received by Successor Landlord for such reconstruction and
repair, less Successor Landlord’s actual expenses in administering such
proceeds; or (b) day-to-day maintenance and repairs.

 

1.2.                            “Foreclosure Event” means (a) foreclosure under
the Security Instrument; (b) any other exercise by Lender of rights and remedies
(whether under the Security Instrument or under applicable law, including
bankruptcy law) as holder of the Loan and/or the Security Instrument, as a
result of which Successor Landlord becomes owner of Landlord’s Premises; or
(c) delivery by Former Landlord to Lender (or its designee or nominee) of a deed
or other conveyance of Former Landlord’s interest in Landlord’s Premises in lieu
of any of the foregoing.

 

1.3.                            “Former Landlord” means Landlord and/or any
other party that was landlord under the Lease at any time before the occurrence
of any attornment under this Agreement.

 

1.4.                            “Offset Right” means any right or alleged right
of Tenant to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or other
applicable law) from acts or omissions of Former Landlord and/or from Former
Landlord’s breach or default under the Lease.

 

1.5.                            “Rent” means any fixed rent, base rent or
additional rent under the Lease.

 

1.6.                            “Successor Landlord” means any party that
becomes owner of Landlord’s Premises as the result of a Foreclosure Event.

 

1.7.                            “Termination Right” means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Former Landlord’s breach
or default under the Lease.

 

2.                                      Subordination.  The Lease, and all
right, title and interest of the Tenant thereunder and of the Tenant to and in
the Landlord’s Premises, are, shall be, and shall at all times remain, subject
and subordinate to the Security Instrument, the lien imposed by the Security
Instrument, and all advances made under the Security Instrument.

 

3.                                      Payment to Lender.  In the event Tenant
receives written notice (the “Rent Payment Notice”) from Lender or from a
receiver for the Landlord’s Premises that there has been a default under the
Security Instrument and that rentals due under the Lease are to be paid to
Lender or to the receiver (whether pursuant to the terms of the Security
Instrument or of that certain Assignment of Rents and Leases executed by
Landlord as additional security for the Loan), Tenant shall pay

 

3

--------------------------------------------------------------------------------


 

to Lender or to the receiver, or shall pay in accordance with the directions of
Lender or of the receiver, all Rent and other monies due or to become due to
Landlord under the Lease, notwithstanding any contrary instruction, direction or
assertion of Former Landlord.  Landlord hereby expressly and irrevocably directs
and authorizes Tenant to comply with any Rent Payment Notice, notwithstanding
any contrary instruction, direction or assertion of Landlord, and Landlord
hereby releases and discharges Tenant of and from any liability to Landlord on
account of any such payments.  The delivery by Lender or the receiver to Tenant
of a Rent Payment Notice, or Tenant’s compliance therewith, shall not be deemed
to:  (i) cause Lender to succeed to or to assume any obligations or
responsibilities as landlord under the Lease, all of which shall continue to be
performed and discharged solely by the applicable Landlord unless and until any
attornment has occurred pursuant to this Agreement; or (ii) relieve the
applicable Former Landlord of any obligations under the Lease.  Tenant shall be
entitled to rely on any Rent Payment Notice.  Tenant shall be under no duty to
controvert or challenge any Rent Payment Notice.  Tenant’s compliance with a
Rent Payment Notice shall not be deemed to violate the Lease.  Tenant shall be
entitled to full credit under the Lease for any Rent paid to Lender pursuant to
a Rent Payment Notice to the same extent as if such Rent were paid directly to
Former Landlord.

 

4.                                      Nondisturbance, Recognition and
Attornment.

 

4.1.                            No Exercise of Security Instrument Remedies
against Tenant.  So long as (i)  the Lease has not expired or otherwise been
terminated by Former Landlord and (ii)  there is no existing default under or
breach of the Lease by Tenant that has continued beyond applicable written
notice and cure periods (an “Event of Default”), Lender shall not name or join
Tenant as a defendant in any exercise of Lender’s rights and remedies arising
upon a default under the Security Instrument unless applicable law requires
Tenant to be made a party thereto as a condition to proceeding against Former
Landlord or prosecuting such rights and remedies.  In the latter case, Lender
may join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease or otherwise diminish or interfere with Tenant’s rights
under the Lease or this Agreement in such action.

 

4.2.                            Nondisturbance and Attornment.  So long as
(i) the Lease has not expired or otherwise been terminated by Former Landlord,
and (ii) an Event of Default has not occurred, then, if and when Successor
Landlord takes title to Landlord’s Premises: (a) Successor Landlord shall not
terminate or disturb Tenant’s possession of Tenant’s Premises under the Lease,
except in accordance with the terms of the Lease and this Agreement;
(b) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (c) Tenant shall
recognize and attorn to Successor Landlord as Tenant’s direct landlord under the
Lease as affected by this Agreement; (d) the Lease shall continue in full force
and effect as a direct lease, in accordance with its terms (except as provided
in this Agreement), between Successor Landlord and Tenant; and (e) Successor
Landlord shall have all the rights and remedies of the landlord under the Lease,
including, without limitation, rights or remedies arising by reason of any Event
of Default by Tenant under the Lease, whether occurring before or after the
Successor Landlord takes title to the Landlord’s Premises.

 

4.3.                            Protection of Successor Landlord. 
Notwithstanding anything to the contrary in the Lease or the Security
Instrument, neither Lender nor Successor Landlord shall be liable for or bound
by any of the following matters:

 

4

--------------------------------------------------------------------------------


 

a.                                      Claims against Former Landlord.  Any
Offset Right or Termination Right that Tenant may have against any Former
Landlord relating to any event or occurrence before the date of attornment,
including any claim for damages of any kind whatsoever as the result of any
breach by Former Landlord that occurred before the date of attornment.  The
foregoing shall not limit Tenant’s right to exercise against Successor Landlord
any Offset Right or Termination Right otherwise available to Tenant because of
events occurring after the date of attornment or occurring prior to the date of
attornment and thereafter continuing without cure.

 

b.                                      Construction-Related Obligations.  Any
Construction-Related Obligation of Former Landlord.

 

c.                                       Prepayments.  Any payment of Rent that
Tenant may have made to Former Landlord for more than one month in advance.

 

d.                                      Payment; Security Deposit.  Any
obligation: (a) to pay Tenant any sum(s) that any Former Landlord owed to Tenant
or (b) with respect to any security deposited with Former Landlord, unless such
security was actually delivered to Lender or to Successor Landlord.

 

e.                                       Modification, Amendment or Waiver.  Any
modification or amendment of the Lease, or any waiver of any terms of the Lease,
made without Lender’s written consent if such consent is required by the
Security Instrument.

 

f.                                        Surrender, Etc.  Any consensual or
negotiated surrender, cancellation, or termination of the Lease, in whole or in
part, agreed between Former Landlord and Tenant, unless effected unilaterally by
Tenant pursuant to the express terms of the Lease or pursuant to applicable law.

 

g.                                       Partial Lease Assignment.  Any
assignment of one or more provisions of the Lease or the beneficial interest
therein not constituting the whole of the Lease.

 

h.                                      Covenants.  Any covenants or obligations
of or applicable to Former Landlord to the extent they apply to or affect any
property other than Landlord’s Premises.

 

5.                                      Lender’s Right to Cure.

 

5.1.                            Notice to Lender.  Copies of all notices and
other communications given by Tenant to Former Landlord of a breach of or
default under the Lease by Former Landlord shall also be provided to Lender. 
Notwithstanding anything to the contrary in the Lease or this Agreement or the
Security Instrument, before exercising any Termination Right or Offset Right,
Tenant shall provide Lender with notice of the breach or default by Former
Landlord giving rise to same (the “Default Notice”) and, thereafter, the
opportunity to cure such breach or default as provided for below.

 

5.2.                            Lender’s Cure Period.  After Lender receives a
Default Notice, Lender shall have a period of thirty (30) days beyond the time
available to Former Landlord under the Lease in which to cure the breach or
default by Former Landlord, or, in the event that such cure cannot be completed
within such cure period, Lender shall have such reasonable period of time as is
required to diligently prosecute such cure to its completion.  Lender shall

 

5

--------------------------------------------------------------------------------


 

have no obligation to cure (and shall have no liability or obligation for not
curing) any breach or default by Former Landlord.

 

6.                                      Exculpation of Successor Landlord. 
Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement, the Lease shall be deemed to have
been automatically amended to provide that Successor Landlord’s obligations and
liabilities under the Lease shall never extend beyond Successor Landlord’s (or
its successors’ or assigns’) interest, if any, in Landlord’s Premises from time
to time, including insurance and condemnation proceeds (except to the extent
reinvested in the Landlord’s Premises), Successor Landlord’s interest in the
Lease, and the proceeds from any sale or other disposition of Landlord’s
Premises by Successor Landlord (collectively, “Successor Landlord’s Interest”). 
Tenant shall look exclusively to Successor Landlord’s Interest (or that of its
successors and assigns) for payment or discharge of any obligations of Successor
Landlord under the Lease as affected by this Agreement.  If Tenant obtains any
money judgment against Successor Landlord with respect to the Lease or the
relationship between Successor Landlord and Tenant, then Tenant shall look
solely to Successor Landlord’s Interest (or that of its successors and assigns)
to collect such judgment.  Tenant shall not collect or attempt to collect any
such judgment out of any other assets of Successor Landlord.

 

7.                                      Miscellaneous.

 

7.1.                            Notices.  All notices or other communications
required or permitted under this Agreement shall be in writing and given by
personal delivery or by nationally recognized overnight courier service that
regularly maintains records of items delivered.  Each party’s address is as set
forth in the opening paragraph of this Agreement, subject to change by notice
under this paragraph.  Notices shall be effective upon delivery if sent by
personal delivery and the next business day after being sent by overnight
courier service.

 

7.2.                            Successors and Assigns.  This Agreement shall
bind and benefit the parties, their successors and assigns, any Successor
Landlord, and its successors and assigns.  Upon assignment of the Security
Instrument by Lender, all liability of the Lender/assignor shall terminate.

 

7.3.                            Entire Agreement.  This Agreement constitutes
the entire agreement between Lender and Tenant and Landlord regarding the
subordination of the Lease to the Security Instrument and the rights and
obligations of Tenant, Lender and Landlord as to the subject matter of this
Agreement.

 

7.4.                            Interaction with Lease and with Security
Instrument.  If this Agreement conflicts with the Lease, then this Agreement
shall govern as between the parties and any Successor Landlord, including upon
any attornment pursuant to this Agreement.  This Agreement supersedes, and
constitutes full compliance with, any provisions in the Lease that provide for
subordination of the Lease to, or for delivery of non-disturbance agreements by
the holder of, the Security Instrument.  Lender confirms that Lender has
consented to Landlord’s entering into the Lease.

 

7.5.                            Lender’s Rights and Obligations.

 

a.                                      Except as expressly provided for in this
Agreement, Lender shall have no obligations to Tenant with respect to the
Lease.  If an attornment occurs pursuant to this Agreement, then all rights and
obligations of Lender under this Agreement shall terminate, without

 

6

--------------------------------------------------------------------------------


 

thereby affecting in any way the rights and obligations of Successor Landlord
provided for in this Agreement.

 

b.                                      Neither this Agreement, the Security
Instrument or any of the related loan documents, nor the Lease shall, prior to
any acquisition of Landlord’s Premises by Lender, operate to give rise to or
create any responsibility or liability for the control, care, management or
repair of the Landlord’s Premises upon the Lender, or impose responsibility for
the carrying out by Lender of any of the covenants, terms or conditions of the
Lease, nor shall said instruments operate to make Lender responsible or liable
for any waste committed on the Landlord’s Premises by any party whatsoever, or
for dangerous or defective conditions of the Landlord’s Premises, or for any
negligence in the management, upkeep, repair or control of the Landlord’s
Premises, which may result in loss, injury or death to Tenant, or to any tenant,
licensee, invitee, guest, employee, agent or stranger.

 

c.                                       Lender may assign to any person or
entity its interest under the Security Instrument and/or the related loan
documents, without notice to, the consent of, or assumption of any liability to,
any other party hereto.  In the event Lender becomes the Successor Landlord,
Lender may assign to any other party its interest as the Successor Landlord
without the consent of any other party hereto.

 

7.6.                            Landlord’s Rights and Obligations.  Nothing
herein contained is intended, nor shall it be construed, to abridge or adversely
affect any right or remedy of Landlord under the Lease, including upon the
occurrence of an Event of Default by Tenant under the Lease. This Agreement
shall not alter, waive or diminish any of Landlord’s obligations under the
Security Instrument, any of the related loan documents, or the Lease.

 

7.7.                            Option or Right to Purchase Landlord’s Premises
or the Loan.  Notwithstanding any other provision contained herein, this
Agreement does not constitute an agreement by nor a consent of Lender to any
provision whatsoever in the Lease allowing or providing for any right or option
to Tenant, any affiliate of Tenant or any successor or assignee of Tenant to
purchase, in whole or in part, either Landlord’s Premises or the Loan or any of
the instruments or documents evidencing the Loan or securing payment of the Loan
and neither Lender nor any assignee of or successor to Lender shall be bound in
any way by any such right or option.

 

7.8.                            Interpretation; Governing Law.  The
interpretation, validity and enforcement of this Agreement shall be governed by
and construed under the internal laws of the state where the Landlord’s Premises
are located, excluding its principles of conflict of laws.

 

7.9.                            Amendments.  This Agreement may be amended,
discharged or terminated, or any of its provisions waived, only by a written
instrument executed by the parties hereto.

 

7.10.                     Due Authorization.  Each party represents that it has
full authority to enter into this Agreement, which has been duly authorized by
all necessary actions.

 

7.11.                     Execution.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

7.12.                     Attorneys’ Fees.  All costs and attorneys’ fees
incurred in the enforcement hereof shall be paid by the non-prevailing party.

 

7

--------------------------------------------------------------------------------


 

7.13.                     Headings.  The headings in this Agreement are intended
to be for convenience of reference only, and shall not define the scope, extent
or intent or otherwise affect the meaning of any portion hereof.

 

7.14.                     WAIVER OF JURY TRIAL.  THE PARTIES HERETO EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AFTER CAREFUL CONSIDERATION AND AN
OPPORTUNITY TO SEEK LEGAL ADVICE, WAIVE THEIR RESPECTIVE RIGHTS TO HAVE A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF OR IN ANY WAY CONNECTED WITH
ANY OF THE PROVISIONS OF THIS AGREEMENT, OR ANY OTHER DOCUMENTS EXECUTED IN
CONJUNCTION HEREWITH, ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT, THE
LANDLORD’S PREMISES, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE LANDLORD, TENANT OR LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THIS AGREEMENT.

 

(REMAINDER OF PAGE LEFT INTENTIONALLY BLANK)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by Lender, Tenant and
Landlord as of the Effective Date.

 

 

LENDER:

 

 

 

 

 

By:

LNR Partners, LLC, a Florida limited liability company, successor by statutory
conversion to LNR Partners, Inc., a Florida corporation, its attorney in fact

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

STATE OF FLORIDA                    )

)

COUNTY OF MIAMI-DADE        )

 

The foregoing instrument was acknowledged before me this            day of
                  , 2013, by                               as
                                       of LNR Partners, LLC, a Florida limited
liability company, successor by statutory conversion to LNR Partners, Inc., a
Florida corporation, as attorney-in-fact for
                                                , on behalf of the trust.  He is
personally known to me or has produced a driver’s license as identification.

 

 

 

 

 

NOTARY PUBLIC, STATE OF FLORIDA

 

 

 

 

 

 

 

Print or Stamp Name of Notary

 

 

My Commission Expires:

[Notarial Seal]

 

9

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

                                                                                                          ,

 

a                                                                                                        

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF                                       )

)

COUNTY OF                                  )

 

The foregoing instrument was acknowledged before me this            day of
                            , 2013, by                                      as
                           of                                               , on
behalf of                       .  He/She is personally known to me or has
produced a driver’s license as identification.

 

 

 

 

NOTARY PUBLIC, STATE OF                             

 

 

 

 

 

Print or Stamp Name of Notary

 

 

My Commission Expires:

[Notarial Seal]

 

10

--------------------------------------------------------------------------------


 

 

 

LANDLORD:

 

 

 

                                                                                                          ,

 

a                                                                                                        

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF                                       )

)

COUNTY OF                                  )

 

The foregoing instrument was acknowledged before me this            day of
                        , 2013, by                                           as
                           of                                               , on
behalf of the                        .  He/She is personally known to me or has
produced a driver’s license as identification.

 

 

 

 

NOTARY PUBLIC, STATE OF                             

 

 

 

 

 

Print or Stamp Name of Notary

 

 

My Commission Expires:

[Notarial Seal]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

--------------------------------------------------------------------------------